 



Exhibit 10-W
AGREEMENT TO PURCHASE ASSETS AND STOCK
by and between
ORHAN HOLDING, A.S.,
and
DANA CORPORATION
Dated as of March 28, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I THE PURCHASE AND SALE
    3  
 
       
Section 1.1. Purchasers and Sellers
    3  
Section 1.2. Purchase and Sale of Shares
    4  
Section 1.3. Purchase and Sale of the Purchased Assets
    4  
Section 1.4. Excluded Assets
    5  
Section 1.5. Assumed Liabilities in respect of Purchased Assets
    7  
Section 1.6. Excluded Liabilities in respect of Purchased Assets
    9  
Section 1.7. Product Liability, Recall and Warranty Claims, Legal Proceedings
    10  
 
       
ARTICLE II CONSIDERATION
    11  
 
       
Section 2.1. Amount and Form of Consideration
    11  
Section 2.2. Payment of Cash Consideration
    12  
Section 2.3. Post-Closing Adjustment
    12  
Section 2.4. Allocation of Consideration
    15  
 
       
ARTICLE III THE CLOSING
    15  
 
       
Section 3.1. Closing Date
    15  
Section 3.2. Deliveries by Sellers to Purchasers
    16  
Section 3.3. Deliveries by Purchasers to Sellers
    16  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS
    16  
 
       
Section 4.1. Organization and Qualification
    16  
Section 4.2. Capital Structure of Non-JV Acquired Companies; Transferred JV
Interests
    17  
Section 4.3. [Intentionally Omitted]
    18  
Section 4.4. Corporate Authorization
    18  
Section 4.5. Consents and Approvals
    18  
Section 4.6. Non-Contravention
    19  
Section 4.7. Binding Effect
    19  
Section 4.8. Financial Statements
    19  
Section 4.9. Taxes
    20  
Section 4.10. Real Property
    21  
Section 4.11. Tangible Personal Property
    22  
Section 4.12. Intellectual Property
    22  
Section 4.13. Contracts
    23  
Section 4.14. Employee Benefits
    25  
Section 4.15. Labor
    27  
Section 4.16. Litigation
    28  
Section 4.17. Compliance with Laws
    28  
Section 4.18. Environmental Matters
    28  

i 



--------------------------------------------------------------------------------



 



              Page
Section 4.19. Ownership of Necessary Assets and Rights
    29  
Section 4.20. Brokers
    29  
Section 4.21. Disclaimers of Sellers
    30  
Section 4.22. Information Systems
    30  
Section 4.23. Insurance Coverage
    31  
Section 4.24. Conveyance; Free and Clear
    31  
Section 4.25. No Material Misstatements
    31  
Section 4.26. No Other Representations or Warranties
    32  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASERS
    32  
 
       
Section 5.1. Organization and Qualification
    32  
Section 5.2. Corporate Authorization
    32  
Section 5.3. Consents and Approvals
    33  
Section 5.4. Non-Contravention
    33  
Section 5.5. Binding Effect
    33  
Section 5.6. Litigation
    33  
Section 5.7. Financing
    34  
Section 5.8. Brokers
    34  
Section 5.9. No Inducement or Reliance; Independent Assessment
    34  
 
       
ARTICLE VI COVENANTS OF SELLERS
    35  
 
       
Section 6.1. Access, Further Actions
    35  
Section 6.2. Conduct of FPG Business
    36  
Section 6.3. Bankruptcy Actions
    37  
Section 6.4. Regulatory Approvals
    37  
Section 6.5. Assignment of Contracts
    38  
Section 6.6. Updating of Information
    38  
Section 6.7. Intercompany Accounts
    39  
Section 6.8. Nobel Iberica and Nobel Receivables
    39  
Section 6.9. NMD Joint Venture Interest
    39  
Section 6.10. China FPG Initiative
    39  
 
       
ARTICLE VII COVENANTS OF PURCHASERS
    40  
 
       
Section 7.1. Contact with Customers, Suppliers and Employees
    40  
Section 7.2. Cure of Defaults
    40  
Section 7.3. Bankruptcy Actions
    40  
Section 7.4. Consents, Conditions, Antitrust and Competition
    40  
Section 7.5. Further Actions
    42  
Section 7.6. Guarantees; Letters of Credit
    42  
Section 7.7. Use of Seller’s Name
    42  
 
       
ARTICLE VIII CONDITIONS PRECEDENT TO PURCHASERS’ OBLIGATIONS
    43    
Section 8.1. Accuracy of Representations and Warranties
    43  

ii 



--------------------------------------------------------------------------------



 



              Page
Section 8.2. Performance of Covenants
    44  
Section 8.3. Antitrust and Competition Laws
    44  
Section 8.4. No Injunctions
    44  
Section 8.5. Entry of Orders By Bankruptcy Court; Consents Obtained
    44  
Section 8.6. Consents
    44  
Section 8.7. Officer’s Certificate
    44  
Section 8.8. Material Adverse Effect
    45  
Section 8.9. Selling Affiliates
    45  
Section 8.10. Other Deliveries
    45  
Section 8.11. Other Conditions
    45  
 
       
ARTICLE IX CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS
    45  
 
       
Section 9.1. Accuracy of Representations and Warranties
    45  
Section 9.2. Performance of Covenants
    45  
Section 9.3. Antitrust and Competition Laws
    45  
Section 9.4. No Injunctions
    46  
Section 9.5. Entry of Orders By Bankruptcy Court
    46  
Section 9.6. Officer’s Certificate
    46  
Section 9.7. Other Deliveries
    46  
 
       
ARTICLE X EMPLOYEES
    46  
 
       
Section 10.1. Transferred Employees
    46  
Section 10.2. Seller Benefits Plans
    50  
Section 10.3. Acquired Company Benefit Plans
    51  
Section 10.4. Non-U.S. Employee Matters
    51  
 
       
ARTICLE XI POST CLOSING COVENANTS
    51  
 
       
Section 11.1. Further Assurances; Further Conveyances and Assumptions; Consent
of Third Parties
    51  
Section 11.2. Record Retention, Access to Documents and Cooperation
    53  
Section 11.3. Noncompetition
    53  
Section 11.4. Transition Services
    53  
 
       
ARTICLE XII SURVIVAL, INDEMNIFICATION AND RELATED MATTERS
    54  
 
       
Section 12.1. Survival
    54  
Section 12.2. Indemnification
    55  
Section 12.3. Limitations on Amount – Seller
    56  
Section 12.4. Procedures for Indemnification
    56  
Section 12.5. Certain North American Real Property Environmental Matters
    57  
Section 12.6. Exclusive Remedy
    59  
 
       
ARTICLE XIII NONSOLICITATION; STANDSTILL
    59  
 
       
Section 13.1. Nonsolicitation of Purchaser Employees
    59  

iii 



--------------------------------------------------------------------------------



 



              Page
Section 13.2. Nonsolicitation of Seller Employees
    59  
Section 13.3. Standstill
    60  
Section 13.4. Remedies
    60  
 
       
ARTICLE XIV TERMINATION
    60  
 
       
Section 14.1. Termination
    60  
Section 14.2. Effect of Termination
    61  
 
       
ARTICLE XV TAX MATTERS
    63  
 
       
Section 15.1. Tax Indemnification
    63  
Section 15.2. Preparation and Filing of Tax Returns
    64  
Section 15.3. Refunds, Credits and Carrybacks
    65  
Section 15.4. Tax Contests
    65  
Section 15.5. Cooperation
    66  
Section 15.6. Timing Differences
    67  
Section 15.7. Tax Treatment of Indemnification Payments
    67  
Section 15.8. Additional Tax Covenants
    68  
Section 15.9. Transfer Taxes
    68  
Section 15.10. Other Agreements
    69  
 
       
ARTICLE XVI DEFINITIONS AND TERMS
    69  
 
       
Section 16.1. Acquired Companies
    69  
Section 16.2. Acquired Company Benefit Plans
    69  
Section 16.3. Acquired Company Employee
    69  
Section 16.4. Acquired Company Intellectual Property
    70  
Section 16.5. Acquired Intellectual Property
    70  
Section 16.6. Affiliate
    70  
Section 16.7. Agreement
    70  
Section 16.8. Alternative Transaction
    70  
Section 16.9. Approval Order
    70  
Section 16.10. Asset Selling Entity
    70  
Section 16.11. Assignment and Assumption Agreement
    70  
Section 16.12. Assumed Liabilities
    70  
Section 16.13. Assumed Retention Agreements
    71  
Section 16.14. Bankruptcy Code
    71  
Section 16.15. Bankruptcy Court
    71  
Section 16.16. Bankruptcy Court Orders
    71  
Section 16.17. Bidding Procedures Order
    71  
Section 16.18. Bill of Sale
    71  
Section 16.19. Breakup Fee
    71  
Section 16.20. Business Day
    71  
Section 16.21. Business Employee
    71  
Section 16.22. Carveout
    72  
Section 16.23. Case
    72  

iv 



--------------------------------------------------------------------------------



 



              Page
Section 16.24. CERCLA
    72  
Section 16.25. Chapter 11 Expenses
    72  
Section 16.26. China Subsidiary
    72  
Section 16.27. Chosen Court
    72  
Section 16.28. Closing
    72  
Section 16.29. Closing Claims Schedule
    72  
Section 16.30. Closing Date
    73  
Section 16.31. Closing Date Employees
    73  
Section 16.32. Closing European Net Working Assets
    73  
Section 16.33. Closing NA Net Working Assets
    73  
Section 16.34. Closing Statement of European Net Assets
    73  
Section 16.35. Closing Statement of NA Net Assets
    73  
Section 16.36. Closing Statement of Net Assets
    73  
Section 16.37. COBRA
    73  
Section 16.38. Code
    73  
Section 16.39. Contract
    73  
Section 16.40. Cure Costs
    73  
Section 16.41. Current Employees
    74  
Section 16.42. Dana
    74  
Section 16.43. Dana Defined Contribution Plan
    74  
Section 16.44. Dana Retirement Plan
    74  
Section 16.45. Debtor Asset Selling Entities
    74  
Section 16.46. Debtor Contracts
    74  
Section 16.47. Debtors
    74  
Section 16.48. Deposit Agent
    74  
Section 16.49. Deposit Agreement
    74  
Section 16.50. Deposit Amount
    74  
Section 16.51. DSE
    74  
Section 16.52. EC Regulation
    75  
Section 16.53. EFMG
    75  
Section 16.54. Employee Benefit Plans
    75  
Section 16.55. Environment
    75  
Section 16.56. Environmental Assessments
    75  
Section 16.57. Environmental Law
    75  
Section 16.58. ERISA
    76  
Section 16.59. European Lower Range
    76  
Section 16.60. European Upper Range
    76  
Section 16.61. Excluded Assets
    76  
Section 16.62. Excluded Intellectual Property
    76  
Section 16.63. Excluded Liabilities
    76  
Section 16.64. Excluded Taxes
    76  
Section 16.65. Existing Inventory
    77  
Section 16.66. Final Cash Consideration
    77  
Section 16.67. Final Consideration
    77  
Section 16.68. Final Order
    77  
Section 16.69. Financial Statements
    77  

v 



--------------------------------------------------------------------------------



 



              Page
Section 16.70. FPG Business
    77  
Section 16.71. French Consolidated Tax Group Exit Agreement
    77  
Section 16.72. GAAP
    77  
Section 16.73. Governmental Body
    78  
Section 16.74. Guarantees
    78  
Section 16.75. Hazardous Material
    78  
Section 16.76. HSR Act
    78  
Section 16.77. H&T
    78  
Section 16.78. Income Tax
    78  
Section 16.79. Indebtedness
    78  
Section 16.80. Indemnified Party
    79  
Section 16.81. Indemnifying Party
    79  
Section 16.82. Independent Auditors
    79  
Section 16.83. Initial Cash Consideration
    79  
Section 16.84. Initial Consideration
    79  
Section 16.85. Intellectual Property
    79  
Section 16.86. Intellectual Property Assignment
    80  
Section 16.87. IP License
    80  
Section 16.88. Joint Venture Agreements
    80  
Section 16.89. Joint Venture Interest Transfer Agreement
    80  
Section 16.90. JV Acquired Companies
    80  
Section 16.91. Knowledge
    80  
Section 16.92. Known Claims
    80  
Section 16.93. Law
    80  
Section 16.94. Lease Agreement/Paris
    81  
Section 16.95. Leased Real Properties
    81  
Section 16.96. Leave Employees
    81  
Section 16.97. Legal Proceeding
    81  
Section 16.98. Liabilities
    81  
Section 16.99. Lien
    81  
Section 16.100. Local Asset Transfer Agreements
    81  
Section 16.101. Local Stock Transfer Documents
    81  
Section 16.102. Losses
    81  
Section 16.103. Material Adverse Effect
    82  
Section 16.104. Material Business Contracts
    82  
Section 16.105. Modified GAAP
    82  
Section 16.106. NA Lower Range
    82  
Section 16.107. NA Upper Range
    82  
Section 16.108. Net Working Assets Adjustment
    82  
Section 16.109. Net Working Assets European Adjustment
    82  
Section 16.110. Net Working Assets NA Adjustment
    82  
Section 16.111. Net Working Assets of the European Business
    82  
Section 16.112. Net Working Assets of the NA Business
    83  
Section 16.113. NMD
    83  
Section 16.114. Nobel
    83  
Section 16.115. Nobel Iberica
    83  

vi 



--------------------------------------------------------------------------------



 



              Page
Section 16.116. Nonassignable Assets
    83  
Section 16.117. Non-Debtor Asset Selling Entities
    83  
Section 16.118. Non-Debtor Contracts
    83  
Section 16.119. Non-JV Acquired Companies
    83  
Section 16.120. Non-JV Acquired Company Contract
    83  
Section 16.121. Non-Union Transferred Employees
    83  
Section 16.122. North American Real Property
    84  
Section 16.123. Operative Documents
    84  
Section 16.124. Order
    84  
Section 16.125. Other Marked Assets
    84  
Section 16.126. Owned Real Property
    84  
Section 16.127. Orhan
    84  
Section 16.128. Patents
    84  
Section 16.129. Permit
    84  
Section 16.130. Permitted Exceptions
    85  
Section 16.131. Person
    85  
Section 16.132. Personal Property Leases
    85  
Section 16.133. Petition Date
    85  
Section 16.134. Post-Closing Tax Period
    85  
Section 16.135. Pre-Closing Tax Period
    85  
Section 16.136. Property Taxes
    85  
Section 16.137. PTG Mexico
    85  
Section 16.138. PTG Servicios
    86  
Section 16.139. Purchased Assets
    86  
Section 16.140. Purchased Equipment
    86  
Section 16.141. Purchased Intellectual Property
    86  
Section 16.142. Purchased Shares
    86  
Section 16.143. Purchasers
    86  
Section 16.144. Purchaser Indemnified Group
    86  
Section 16.145. Purchaser Welfare Plans
    86  
Section 16.146. Purchasing Affiliate
    86  
Section 16.147. RCRA
    86  
Section 16.148. Real Property Leases
    87  
Section 16.149. Release
    87  
Section 16.150. Relevant ASE Business
    87  
Section 16.151. Remedial Action
    87  
Section 16.152. Remediations
    87  
Section 16.153. Retention Agreements
    87  
Section 16.154. Review Period
    87  
Section 16.155. Sale Motion
    87  
Section 16.156. Satisfaction and Releases
    87  
Section 16.157. Second Phase
    88  
Section 16.158. Second Request
    88  
Section 16.159. Seller
    88  
Section 16.160. Seller Authorization
    88  
Section 16.161. Seller Employee Benefit Plan
    88  

vii 



--------------------------------------------------------------------------------



 



              Page
Section 16.162. Seller Financing
    88  
Section 16.163. Seller Indemnified Group
    88  
Section 16.164. Seller Name
    88  
Section 16.165. Seller Welfare Plans
    88  
Section 16.166. Statement of Net Assets
    88  
Section 16.167. Stock Selling Entities
    88  
Section 16.168. Straddle Period
    89  
Section 16.169. Subsidiary
    89  
Section 16.170. Tax or Taxes
    89  
Section 16.171. Tax Claim
    89  
Section 16.172. Tax Item
    89  
Section 16.173. Tax Proceeding
    89  
Section 16.174. Tax Return
    89  
Section 16.175. TPF
    89  
Section 16.176. Trade Secrets
    90  
Section 16.177. Trademarks
    90  
Section 16.178. Transfer Taxes
    90  
Section 16.179. Transferred Employee
    90  
Section 16.180. Transferred Intercompany Receivables
    90  
Section 16.181. Transferred JV Interests
    90  
Section 16.182. Transition Agreement
    91  
Section 16.183. Trigger Levels
    91  
Section 16.184. Union Transferred Employees
    91  
Section 16.185. VAT
    91  
Section 16.186. WARN ACT
    91  
Section 16.187. Other Definitional and Interpretive Provisions
    91  
 
       
ARTICLE XVII MISCELLANEOUS
    92  
 
       
Section 17.1. Notices
    92  
Section 17.2. Amendment; Waiver
    93  
Section 17.3. Assignment
    93  
Section 17.4. Entire Agreement
    93  
Section 17.5. Fulfillment of Obligations
    94  
Section 17.6. Parties in Interest
    94  
Section 17.7. No Third-Party Rights
    94  
Section 17.8. Public Disclosure
    94  
Section 17.9. Confidentiality
    94  
Section 17.10. Return of Information
    95  
Section 17.11. Expenses
    95  
Section 17.12. Bulk Sales Laws
    95  
Section 17.13. Governing Law
    96  
Section 17.14. Submission to Jurisdiction; Selection of Forum
    96  
Section 17.15. Counterparts
    96  
Section 17.16. Headings
    96  
Section 17.17. Severability
    96  

viii 



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Debtors
Exhibit B
  —   Form of Deposit Agreement
Exhibit C
  —   Form of Bill of Sale
Exhibit D
  —   Form of Intellectual Property Assignment
 
        Form of Copyright Assignment
 
        Form of Domain Name Assignment
 
        Form of Patent Assignment
 
        Form of Trademark Assignment
Exhibit E
  —   Form of Assignment and Assumption Agreement
Exhibit F
  —   Form of Sale Motion
Exhibit G
  —   Form of Bidding Procedures Order
Exhibit H
  —   Form of Approval Order
Exhibit I
  —   [Intentionally Omitted]
Exhibit J
  —   Forms of Local Stock Transfer Documents
 
        France
 
        Slovakia
Exhibit K
  —   Forms of Local Asset Transfer Agreements
 
        Mexico
 
        United Kingdom
Exhibit L
  —   Form of French Consolidated Tax Group Exit Agreement
Exhibit M
  —   Form of IP License
 
        NYCAT
 
        General
Exhibit N
  —   Form of Joint Venture Interest Transfer Agreement
Exhibit O
  —   Satisfaction and Releases
 
        Nobel Teknik
 
        Nobel Teknik France
Exhibit P
  —   Form of Lease Agreement -- Paris, Tennessee

ix 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.3(b)
  Purchased Equipment
Schedule 1.3(e)
  Debtor Contracts
Schedule 1.3(f)
  Assumed Retention Agreements
Schedule 1.3(h)
  Purchased Intellectual Property
Schedule 1.3(m)
  Purchased Claims and Causes of Action
Schedule 1.3(n)
  Software
Schedule 1.4(f)
  Excluded Assets, Real Property Leases and Contracts of Asset Selling Entities
Schedule 1.4(n)
  Excluded Notes Receivable
Schedule 1.6(a)
  Excluded Debt and Other Liabilities
Schedule 1.7
  Closing Claims Schedule
Schedule 2.3(a)
  Net Working Asset Calculations
Schedule 2.4(a)
  Initial Consideration Allocation and Parameters
Schedule 2.4(b)
  Allocation of Consideration
Schedule 3.2
  Sellers’ Closing Deliveries
Schedule 3.3
  Purchasers’ Closing Deliveries
Schedule 4.2(a)
  Capital Structure of Purchased Companies
Schedule 4.2(b)
  Equity Holders of Transferred JVs
Schedule 4.5
  Consents and Approvals
Schedule 4.8
  Financial Statements
Schedule 4.9
  Tax Matters
Schedule 4.10(a)
  Owned Real Property
Schedule 4.10(b)
  Leased Real Property
Schedule 4.10(c)
  Owned Real Property and Leased Real Property Encumbrances
Schedule 4.12(e)
  Intellectual Property Contracts and Rights
Schedule 4.12(f)
  Intellectual Property Matters
Schedule 4.13
  Material Business Contracts
Schedule 4.14(a)
  Seller Employee Benefit Plans
Schedule 4.14(c)
  Certain Acquired Company Benefit Plan Matters
Schedule 4.14(f)
  Multiemployer Pension Plans
Schedule 4.14(g)
  Certain Employment Agreements
Schedule 4.14(i)
  Non-Qualified Retirement Plans
Schedule 4.14(j)
  Employment Classification
Schedule 4.15(a)
  Collective Bargaining Agreements
Schedule 4.15(b)
  Certain Labor Matters
Schedule 4.15(c)
  Labor Disputes
Schedule 4.16
  Legal Proceedings
Schedule 4.18(a)
  Material Environmental Reports
Schedule 4.18(b)
  Environmental Matters
Schedule 4.19
  Ownership of Assets
Schedule 4.22
  Information Systems Matters
Schedule 4.23
  Insurance Policies
Schedule 5.7
  Financing Commitments
Schedule 6.8
  Nobel Iberica and Nobel Receivables

x 



--------------------------------------------------------------------------------



 



     
Schedule 6.9
  NMD Joint Venture Interest
Schedule 7.6
  Guarantees
Schedule 8.3
  Antitrust and Competition Approvals
Schedule 8.6
  Seller Consents
Schedule 8.11
  Purchaser Conditions Precedent
Schedule 9.3
  Antitrust and Competition Approvals
Schedule 10.1
  Closing Date Employees at Rochester Hills and San Luis Potosi, Mexico
Schedule 10.3
  Acquired Company Benefit Plans
Schedule 10.4
  Non-U.S. Employee Matters
Schedule 11.3
  Noncompetition
Schedule 16.70
  FPG Business
Schedule 16.91
  Knowledge
Schedule 16.105
  Modified GAAP
Schedule 16.118
  Non-Debtor Contracts
Schedule 16.130
  Permitted Exceptions
Schedule 16.153
  Retention Agreements

xi 



--------------------------------------------------------------------------------



 



AGREEMENT TO PURCHASE ASSETS AND STOCK
     AGREEMENT TO PURCHASE ASSETS AND STOCK, dated as of March 28, 2007 (this
“Agreement”), by and between Orhan Holding, A.S., an anonim sirket organized
under the laws of the Republic of Turkey (“Orhan”), and Dana Corporation, a
corporation organized under the laws of the Commonwealth of Virginia (“Dana”).
     As of the Closing Date in accordance with Section 1.1(a), the following
Persons will become additional parties to this Agreement: Dana Spicer Europe
Ltd., a limited company organized under the laws of England and Wales (“DSE”);
Thermal Products France, a “société par actions simplifiée” with its registered
office located at ZI de Guiscard, rue du Lieutenant Gabriel Lalanne, 60640
Guiscard, registered with the Registry of Commerce and Companies of Compiègne
under the number 341 206 183 (“TPF”); EFMG, LLC, a limited liability company
organized under the laws of the Commonwealth of Virginia (“EFMG”); PTG Mexico S.
de R.L. de C.V., a corporation organized under the laws of Mexico (“PTG
Mexico”); PTG Servicios S. de R.L. de C.V., a corporation organized under the
laws of Mexico (“PTG Servicios”); and Hose & Tubing Products, Inc., a
corporation organized under the laws of the Commonwealth of Virginia (“H&T”,
together with DSE, TPF, EFMG and PTG Mexico, the “Selling Affiliates”; the
Selling Affiliates together with Dana, the “Sellers” and, each individually a
“Seller”).
     As of the Closing Date in accordance with Section 1.1(b), one or more
Subsidiaries of Orhan designated by Orhan as purchasers hereunder (the
“Purchasing Affiliates”), if any, will become additional parties to the
Agreement (the Purchasing Affiliates, together with Orhan, the “Purchasers”).
RECITALS
     WHEREAS, each of the Selling Affiliates is a Subsidiary of Dana, and the
Sellers are, among other things, engaged in the business known within Dana as
the Fluid Products Group business;
     WHEREAS, each of the Sellers wishes to transfer all of its interest in the
FPG Business to the relevant Purchaser and to provide the representations,
warranties, and indemnities set forth herein with respect to such Seller’s
interest in the relevant part of the FPG Business on a several (but not a joint)
basis, and Orhan wishes, directly or through Purchasing Affiliates, to acquire
all such interests;
     WHEREAS, Dana conducts the FPG Business through:

  (i)   Dana’s wholly-owned Subsidiary Nobel Plastiques, SAS, a “société par
actions simplifiée” with its registered office located at Le Technoparc, 1 rue
Gustave Eiffel, 7300 Poissy, registered with the Registry of Commerce and
Companies of Versailles under the number 453 570 806 (“Nobel”), which further
conducts the FPG Business through its wholly-owned Subsidiary Nobel Plastiques
Iberica S.A., a “sociedad anónima” with its registered office located at
“Avenida Barcelona, numero 18, Sant Joan Despi, 08970 Barcelona, Spain”,
registered with the Registry of Commerce (“Registro de Mercantil”) of Barcelona
under the number “NIF A — 58835083” on June 14th, 1989 (“Nobel Iberica”), and
its 50%-

1



--------------------------------------------------------------------------------



 



      owned joint ventures Nobel Teknik France SAS and Nobel Teknik A.S., and
which is in the process of forming a new wholly-owned Subsidiary (the “China
Subsidiary”) for purposes of conducting the FPG Business in China;

  (ii)   Dana’s 50%-owned joint venture Orda Automotive, A.S.;     (iii)  
Dana’s wholly-owned Subsidiary Dana Fluid Products Slovakia, S.R.O.;     (iv)  
those certain Purchased Assets located in Birmingham, United Kingdom, owned by
Dana’s wholly-owned Subsidiary DSE;     (v)   those certain Purchased Assets
located in Archbold, Ohio owned by Dana’s wholly-owned Subsidiary H&T;     (vi)
  those certain Purchased Assets located in Paris, Tennessee owned by Dana;    
(vii)   those certain Purchased Assets located in Rochester Hills, Michigan
owned by EFMG;     (viii)   those certain Purchased Assets located in San Luis
Potosi, Mexico owned by H&T and PTG Mexico (DSE, EFMG, PTG Mexico and H&T,
together with Dana, the “Asset Selling Entities” and individually, an “Asset
Selling Entity”); and     (ix)   Current Employees of PTG Servicios;

     WHEREAS, Orhan directly owns a 50% interest in (i) Nobel Teknik France SAS;
(ii) Nobel Teknik A.S.; and (iii) Orda Automotive, S. (Orda Automotive, A.S.,
Nobel Teknik France SAS and Nobel Teknik A.S. collectively, the “JV Acquired
Companies”);
     WHEREAS, Nobel, Nobel Iberica and Dana Fluid Products Slovakia, S.R.O. are
referred to collectively as the “Non-JV Acquired Companies” and the JV Acquired
Companies together with the Non-JV Acquired Companies are each referred to as an
“Acquired Company” and collectively as the “Acquired Companies”;
     WHEREAS, upon the terms and subject to the conditions herein and in order
to transfer the FPG Business, each of the Asset Selling Entities shall assign
and transfer to the applicable Purchaser, and Orhan shall, or shall cause the
applicable Purchasing Affiliate to, purchase and acquire from the applicable
Asset Selling Entity, all right, title and interest of such Asset Selling Entity
in and to the relevant Purchased Assets and Orhan shall, and shall cause the
applicable Purchasing Affiliate to, assume the relevant Assumed Liabilities;
     WHEREAS, upon the terms and subject to the conditions herein and in order
to transfer the FPG Business, Dana and TPF (collectively, the “Stock Selling
Entities”) each shall sell and transfer to the applicable Purchasing Affiliate,
and Orhan shall, or shall cause the applicable Purchaser to, purchase and
acquire from the applicable Stock Selling Entity, all of the right, title and
interest of such Stock Selling Entity in and to the relevant Purchased Shares;

2



--------------------------------------------------------------------------------



 



     WHEREAS, Dana and its NMD joint venture partner have agreed to carry out
the dissolution and liquidation of NMD in accordance with Mexican Law, and Dana
and Orhan intend to deal with the disposition of the NMD joint venture interest
and NMD-related assets located in San Luis Potosi, Mexico as provided herein;
and
     WHEREAS, Dana and certain of its Subsidiaries that are Sellers and are
identified on Exhibit A hereto (collectively, the “Debtors”), together with
certain other Subsidiaries of Dana, have filed voluntary petitions initiating
cases under chapter 11 of the Bankruptcy Code in the Bankruptcy Court (each, a
“Case” and together, the “Cases”) and intend that the transactions contemplated
by this Agreement shall be implemented through the filing of the Sale Motion,
subject to better and higher bids, pursuant to Section 363 of the Bankruptcy
Code seeking approval of the transactions contemplated by this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
THE PURCHASE AND SALE
     Section 1.1. Purchasers and Sellers.
          (a) Dana shall, and shall cause each of the other Sellers to, make all
notifications, applications, and requests necessary to obtain the corporate or
other authority, and to comply with all requirements of applicable Law, required
to enable such Seller to lawfully enter into and become obligated as a Seller
under and subject to the terms and conditions of this Agreement (as to each
Seller, the “Seller Authorization”). Dana shall cause such Seller to execute and
deliver a counterpart of this Agreement after obtaining the Seller Authorization
applicable to such Seller, whereupon such Seller shall become a party hereto
effective as of the Closing Date. As provided in Articles VIII and IX, the
obligations of Orhan and the other Purchasers, on the one hand, and of Dana and
the other Sellers, on the other hand, to consummate the transactions
contemplated by this Agreement, are subject to, among other things, all of the
Sellers entering into and becoming parties to this Agreement in accordance with
this Section 1.1(a).
          (b) The parties acknowledge and agree that Orhan contemplates
identifying and designating one or more Subsidiaries as Purchasing Affiliates to
acquire the Purchased Shares and the Purchased Assets and to assume the Assumed
Liabilities and otherwise perform the obligations of Purchasers under and
subject to the terms and conditions of this Agreement. To the extent that Orhan
chooses to do so, Orhan will, before the Closing Date, identify and designate
one or more of its Subsidiaries as Purchasing Affiliates hereunder by giving to
Dana written notice to such effect, which notice will identify each such
Purchasing Affiliate and the Purchased Shares or Purchased Assets that such
Purchasing Affiliate is to acquire hereunder. Orhan shall cause each such
Purchasing Affiliate to execute and deliver a counterpart of this

3



--------------------------------------------------------------------------------



 



Agreement on the Closing Date, whereupon such Purchasing Affiliate shall become
a party hereto effective as of the Closing Date.
     Section 1.2. Purchase and Sale of Shares.
     On the terms and subject to the conditions set forth herein, at the
Closing:
          (a) Dana shall sell and deliver, and Orhan shall, or shall cause the
applicable Purchaser to, purchase, acquire and accept from Dana all of the
issued and outstanding capital stock or other equity interests owned by Dana of:
(i) Orda Automotive, A.S.; and (ii) Dana Fluid Products Slovakia, S.R.O.; and
          (b) TPF shall, and Dana shall cause TPF to, sell and deliver, and
Orhan shall, or shall cause the applicable Purchaser to, purchase, acquire and
accept from TPF all of the issued and outstanding capital stock owned by TPF of
Nobel, with all rights attached to such capital stock, including, but not
limited to all rights to dividends distributed after the Closing Date.
     The issued and outstanding capital stock and other equity interests
described in this Section 1.2 are referred to as the “Purchased Shares”.
     Section 1.3. Purchase and Sale of the Purchased Assets.
     On the terms and subject to the conditions set forth herein, at the
Closing, each Asset Selling Entity shall, and Dana shall cause each such Asset
Selling Entity to, sell, assign, transfer, convey and deliver to the applicable
Purchaser, and Orhan shall, or shall cause the applicable Purchaser to,
purchase, acquire and accept from such Asset Selling Entity, all of such
entity’s right, title and interest in, to and under the following assets,
properties, rights, Contracts and claims of such entity, in each case, primarily
related to such Asset Selling Entity’s part of the FPG Business (each such part
of the FPG Business a “Relevant ASE Business” and collectively, the “ASE
Business”) whether tangible or intangible, real, personal or mixed (such assets
of the ASE Business, excluding the Excluded Assets, the “Purchased Assets”):
          (a) (i) the Owned Real Property and (ii) the Real Property Leases;
          (b) all machinery, equipment, furniture, vehicles, tools, tooling and
other tangible personal property primarily related to the FPG Business,
including, without limitation, the items set forth on Schedule 1.3(b) (the
“Purchased Equipment”);
          (c) all inventories and supplies of raw materials, works-in-process,
finished goods, spare parts, supplies, storeroom contents and other inventoried
items wherever located;
          (d) all trade accounts and other receivables arising out of the sale
or other disposition of goods or services, including, without limitation, those
trade accounts and other receivables reflected on the Financial Statements;

4



--------------------------------------------------------------------------------



 



          (e) all rights in, to and under all Contracts of the Debtor Asset
Selling Entities, including, without limitation, the Contracts listed on
Schedule 1.3(e) (collectively, the “Debtor Contracts” and each, individually, a
“Debtor Contract”);
          (f) all rights in, to and under the Retention Agreements listed on
Schedule 1.3(f) (collectively, the “Assumed Retention Agreements” and each,
individually, an “Assumed Retention Agreement”);
          (g) all rights in, to and under the Non-Debtor Contracts;
          (h) the Intellectual Property identified on Schedule 1.3(h), all
associated know-how, all rights to enforce and to past and future damages for
the infringement of any such Intellectual Property, and all goodwill of the FPG
Business associated with any Trademarks included in such Intellectual Property
(the “Purchased Intellectual Property”);
          (i) subject to Section 11.2, and other than Tax Returns and related
work papers and items set forth in 1.4(h), all books, records, files, papers,
disks, manuals, keys, reports, plans, catalogs, sales and promotional materials,
and all other printed and written materials, to the extent available;
          (j) the Permits (to the extent permitted by applicable Law to be
transferred and subject to any required consents);
          (k) all deferred and prepaid charges for utilities and similar
operational services and requirements, other than those that relate to any
Excluded Asset;
          (l) all rights under or pursuant to all warranties, representations
and guarantees, whether express or implied, made by suppliers, manufacturers,
contractors and other third parties with respect to any of the Purchased Assets,
other than any of the foregoing that primarily relate to any Excluded Asset or
Excluded Liability;
          (m) all claims, defenses causes of action, causes of action, rights of
recovery, rights of set off, and rights of recoupment listed on Schedule 1.3(m);
          (n) the software listed on Schedule 1.3(n), in accordance with the
terms of Section 4.22; and
          (o) those receivables, loans and investments constituting Transferred
Intercompany Receivables.
     Section 1.4. Excluded Assets.
     The parties expressly understand and agree that the Purchased Assets shall
not include, and no Asset Selling Entity is selling, assigning, transferring or
conveying to any Purchaser, any right or title to or interest in, any of the
following assets, properties, rights, Contracts and claims, whether tangible or
intangible, real, personal or mixed (collectively, the “Excluded Assets”):

5



--------------------------------------------------------------------------------



 



          (a) all cash, cash equivalents, bank deposits, investment accounts,
lockboxes, certificates of deposit, marketable securities or similar cash items,
of such Asset Selling Entity;
          (b) subject to Section 10.1 through 10.4, any assets of an Employee
Benefit Plan other than an Acquired Company Benefit Plan, including, any trusts,
insurance arrangements or other assets held pursuant to, or set aside to fund
the obligations of each Asset Selling Entity or its Affiliates under, any such
Employee Benefit Plan, and any data and records (or copies thereof) required to
administer the benefits of Business Employees under any such Employee Benefit
Plan;
          (c) any and all insurance policies, binders and claims and rights
thereunder and the proceeds thereof and all prepaid insurance premiums;
          (d) subject to Section 7.7, all right, title and interest of each
Asset Selling Entity and its Affiliates in all Intellectual Property other than
Purchased Intellectual Property (the “Excluded Intellectual Property”);
          (e) all tangible personal property disposed of or consumed in the
ordinary course of business between the date hereof and the Closing Date as
permitted by this Agreement;
          (f) the assets, Real Property Leases and Contracts of the Asset
Selling Entities listed on Schedule 1.4(f);
          (g) all rights and incidents in, to and under any Retention Agreements
other than Assumed Retention Agreements;
          (h) any books, records and other materials that any Asset Selling
Entity or any of its Affiliates is required by Law to retain all Tax Returns
(subject to Section 15.5) and related work papers and all “Dana” marked sales
and promotional materials and brochures (subject to Section 7.7);
          (i) all claims, counterclaims, defenses, causes of action, choses in
action or claims of any kind relating primarily to either Excluded Assets or
Excluded Liabilities;
          (j) all assets, business lines, properties, rights, Contracts and
claims of any Asset Selling Entity not primarily related to the FPG Business,
wherever located, whether tangible or intangible, real, personal or mixed;
          (k) except as set forth in Section 1.3(a), all assets associated with
facilities related to the FPG Business which have ceased operations prior to the
date hereof;
          (l) all refunds, credits, prepayments or deferrals of or against any
Excluded Taxes;
          (m) except for Transferred Intercompany Receivables, all intercompany
receivables, loans and investments (i) between any Asset Selling Entity, on the
one hand, and any other Seller or any of its Affiliates, on the other hand, or
(ii) required to be settled in accordance with Section 6.7;

6



--------------------------------------------------------------------------------



 



          (n) any and all notes receivable listed on Schedule 1.4(n);
          (o) any and all causes of action arising under Sections 510, 544
through 550 and 553 of the Bankruptcy Code or under similar state laws; and
          (p) except as set forth in Section 1.3(m), or otherwise arising from
the Purchased Intellectual Property, all claims, defenses, causes of actions,
choses in action, rights of recovery, rights of set off and rights of
recoupment.
     Section 1.5. Assumed Liabilities in respect of Purchased Assets.
     Subject to the effect of the Approval Order, at the Closing, Orhan shall,
and shall cause the applicable Purchaser acquiring Purchased Assets from an
Asset Selling Entity to, assume and be liable for, and Orhan shall, and shall
cause such applicable Purchaser to, become responsible to pay, perform and
discharge, only the following obligations and Liabilities of such Asset Selling
Entity related to the Relevant ASE Business, whether known or unknown, fixed or
contingent, asserted or unasserted (collectively, and excluding the Excluded
Liabilities, the “Assumed Liabilities”):
          (a) all Liabilities of such Asset Selling Entity relating primarily to
the FPG Business and arising exclusively on or after the Closing Date, except
for Excluded Liabilities and Liabilities arising from the claims listed on the
Closing Claims Schedule;
          (b) all Liabilities under the Contracts arising exclusively on or
after the Closing Date, plus payment of the Cure Costs;
          (c) except as set forth in Sections 10.1 through 10.4, (i) all
Liabilities arising out of the employment of the Transferred Employees owed to
the Transferred Employees and their dependents and their beneficiaries,
including, but not limited to, obligations for salaries, wages, profit-sharing
plans, annual bonuses, any other form of compensation accrued prior to, but
payable after, the Closing Date, and accrued but not taken vacation, personal
days and floating holidays, sick pay and any other leave of the Transferred
Employees, and (ii) Liabilities relating to, arising out of or resulting from
any collective bargaining agreement covering the Transferred Employees; and
(iii) the Liabilities of Asset Selling Entities relating to the Transferred
Employees for severance, separation or notice payments under any Debtor
Contract, any policy or practice or under the Assumed Retention Agreements, in
the case of this clause (iii), arising after the Closing Date.
          (d) any and all Liabilities, claims, demands, expenses or commitments
of the Debtor Asset Selling Entities primarily related to the ASE Business
arising after the filing by the Debtors of the Cases, including without
limitation:
     (i) accounts and trade payables of the Debtor Asset Selling Entities
related to the Relevant ASE Business; and
     (ii) Liabilities of the Debtor Asset Selling Entities related to the
Relevant ASE Business for utility, telephone and other utility services and
goods;

7



--------------------------------------------------------------------------------



 



          (e) all other Liabilities of the FPG Business reflected on the Closing
Statement of Net Assets;
          (f) all Liabilities that Orhan or any other Purchaser has assumed or
agreed to pay for or be responsible for pursuant to this Agreement and the other
Operative Documents;
          (g) all Liabilities for claims made on or after the Closing Date for
any return, rebate, recall, warranty or similar claims with respect to products
(or any part or component thereof) designed, manufactured, serviced or sold by
the FPG Business, other than those described on the Closing Claims Schedule;
          (h) all Liabilities for claims made on or after the Closing Date for
death, personal injury, other injury to persons or property damage relating to,
resulting from, caused by or arising out of, directly or indirectly, use of or
exposure to any of the products (or any part or component thereof) designed,
manufactured, serviced or sold by the FPG Business (including asbestos and any
such Liabilities for negligence, strict liability, design or manufacturing
defect, failure to warn, or breach of express or implied warranties of
merchantability or fitness for a particular purpose or use), other than those
described on the Closing Claims Schedule;
          (i) all Liabilities relating to, resulting from, caused by or arising
out of, workers’ compensation, occupational health and safety, occupational
disease, occupational injury, or similar workplace issues to the extent
involving or relating to Transferred Employees;
          (j) all Liabilities relating to, resulting from, caused by or arising
out of toxic tort or Environmental Law (including the presence, removal or
remediation of mold, formaldehyde insulation or asbestos in buildings or
building interiors or elsewhere, and exposure to asbestos containing materials
or friable asbestos, and release of Hazardous Material, including Liabilities
arising under CERCLA and RCRA) and that are directly or indirectly related to
the FPG Business or any assets or property (including the Purchased Assets, the
Owned Real Property) used, manufactured, sold, leased, owned or operated, or
services performed, in connection with the ASE Business including those that
constitute, may constitute or are alleged to constitute a tort, breach of
contract or violation of, or non-compliance with, any Law or Permit; provided,
however, that Purchasers shall not assume such Liabilities for property leased
to any Purchaser by any Seller or any of such Seller’s Affiliates to the extent
such Liabilities are attributable to acts or omissions that occurred prior to
the Closing;
          (k) all Liabilities arising out of Legal Proceedings relating to, or
arising out of, or resulting from, the FPG Business or the use, manufacture,
sale, ownership, lease and operation or disposition of any of the Purchased
Assets, other than and excluding those Legal Proceedings described in
Schedule 4.16; and
          (l) those payables and Liabilities constituting Transferred
Intercompany Receivables.

8



--------------------------------------------------------------------------------



 



     Section 1.6. Excluded Liabilities in respect of Purchased Assets.
     It is expressly understood and agreed that there shall be excluded from the
Liabilities being assumed by the Purchasing Affiliates hereunder the following
Liabilities of the Asset Selling Entities (collectively, the “Excluded
Liabilities”):
          (a) the debt and other Liabilities, including any interest or other
amounts in connection therewith, listed on Schedule 1.6(a);
          (b) all Liabilities for which any Asset Selling Entity is expressly
made responsible pursuant hereto or under any Transition Agreement;
          (c) all Liabilities of the Asset Selling Entities not expressly
assumed;
          (d) all Excluded Taxes;
          (e) fees, expenses, indemnification obligations and other Liabilities
owed by Sellers to their respective advisors, including Miller Buckfire & Co.,
LLC, on account of the acquisition advisory services provided to Sellers by such
advisors in connection with the transactions contemplated hereby;
          (f) except for Transferred Intercompany Receivables, all intercompany
payables, loans and investments (i) between any Asset Selling Entity, on the one
hand, and any Seller or any of its Affiliates, on the other hand, or
(ii) required to be settled in accordance with Section 6.7;
          (g) all Chapter 11 Expenses and other expense associated with the
Cases, unless expressly assumed by any Purchaser under this Agreement or any of
the other Operative Documents;
          (h) all Liabilities for claims made prior to the Closing Date for any
return, rebate, recall, warranty or similar claims with respect to products (or
any part or component thereof) designed, manufactured, serviced or sold by the
FPG Business, and all such Liabilities with respect to claims made on or after
the Closing Date described on the Closing Claims Schedule;
          (i) all Liabilities for claims made prior to the Closing Date for
death, personal injury, other injury to persons or property damage relating to,
resulting from, caused by or arising out of, directly or indirectly, use of or
exposure to any of the products (or any part or component thereof) designed,
manufactured, serviced or sold by the FPG Business (including asbestos and any
such Liabilities for negligence, strict liability, design or manufacturing
defect, failure to warn, or breach of express or implied warranties of
merchantability or fitness for a particular purpose or use), and all such
Liabilities with respect to claims made on or after the Closing Date described
on the Closing Claims Schedule;
          (j) all Liabilities of any Asset Selling Entity arising out of those
Legal Proceedings described in Schedule 4.16;

9



--------------------------------------------------------------------------------



 



          (k) all Liabilities arising under any Employee Benefit Plan, except as
expressly otherwise provided in Section 1.5 and Article X; and
          (l) all Liabilities with respect to which the Purchased Assets are
being sold free and clear under the Approval Order.
     Section 1.7. Product Liability, Recall and Warranty Claims, Legal
Proceedings.
          (a) Schedule 1.7 (the “Closing Claims Schedule”) sets forth a true and
complete description of the following: (i) events, acts and omissions of which
Sellers have Knowledge that are reasonably expected to result in Liabilities for
return, rebate, recall, warranty or similar claim with respect to products (or
any part or component thereof ) designed, manufactured, serviced or sold by the
FPG Business with respect to which no claim has been made (or as to which one or
more claims have been made but further claims are reasonably expected to be
made); (ii) events, acts and omissions of which Sellers have Knowledge that are
reasonably expected to result in Liabilities for death, personal injury, other
injury to persons or property damage relating to, resulting from, caused by or
arising out of, directly or indirectly, use of or exposure to any of the
products (or any part or component thereof) designed, manufactured, serviced or
sold by the FPG Business (including asbestos and any such Liabilities for
negligence, strict liability, design or manufacturing defect, failure to warn,
or breach of express or implied warranties of merchantability or fitness for a
particular purpose or use) with respect to which no claim has been made; and
(iii) events, acts and omissions of which Sellers have Knowledge that are
reasonably expected to result in Legal Proceedings to be instituted, brought or
commenced relating to, or arising out of, or resulting from, the FPG Business or
the use, manufacture, sale, ownership, lease and operation or disposition of any
of the Purchased Assets.
          (b) At the Closing, the Sellers shall deliver, or shall cause to be
delivered, to Orhan and the Applicable Purchaser an updated Closing Claims
Schedule including a description of the following: (i) any additional events,
acts or omissions that would reasonably be expected to result in Liabilities for
return, rebate, recall, warranty or similar claim with respect to products (or
any part or component thereof) designed, manufactured, serviced or sold by the
FPG Business with respect to which no claim has been made prior to the Closing
Date (or as to which one or more claims have been made but further claims are
reasonably expected to be made on or after the Closing Date) but as to which
Seller has Knowledge on the Closing Date; (ii) any additional events, acts or
omissions that would reasonably be expected to result in Liabilities for death,
personal injury, other injury to persons or property damage relating to,
resulting from, caused by or arising out of, directly or indirectly, use of or
exposure to any of the products (or any part or component thereof) designed,
manufactured, serviced or sold by the FPG Business (including asbestos and any
such Liabilities for negligence, strict liability, design or manufacturing
defect, failure to warn, or breach of express or implied warranties of
merchantability or fitness for a particular purpose or use) with respect to
which no claim has been made prior to the Closing Date but as to which Seller
has Knowledge on the Closing Date; and (iii) any additional events, acts or
omissions occurring prior to the Closing that would reasonably be expected to
result in Legal Proceedings to be instituted, brought or commenced relating to,
or arising out of, or resulting from, the FPG Business or the use, manufacture,
sale, ownership, lease and operation or disposition of any of the Purchased
Assets as to which Seller has Knowledge on the Closing Date.

10



--------------------------------------------------------------------------------



 



          (c) Each Seller of a Non-JV Acquired Company shall, and Dana shall
cause each such Seller to, assume and retain responsibility for all Liabilities
of such Non-JV Acquired Company for (i) any return, rebate, recall, warranty or
similar claim with respect to products (or any part or component thereof)
designed, manufactured, serviced or sold by the FPG Business for which any
claims have been made prior to the Closing Date (or for which one or more claims
have been made but further claims are reasonably expected to be made on or after
the Closing Date); (ii) for death, personal injury, other injury to persons or
property damage relating to, resulting from, caused by or arising out of,
directly or indirectly, use of or exposure to any of the products (or any part
or component thereof) designed, manufactured, serviced or sold, or services
performed, by the FPG Business (including asbestos and any such Liabilities for
negligence, strict liability, design or manufacturing defect, failure to warn,
or breach of express or implied warranties of merchantability or fitness for a
particular purpose or use) for which claims have been made prior to the Closing
Date; (iii) those Legal Proceedings described in Schedule 4.16; and (iv) matters
described in clauses (i), (ii) and (iii) hereof with respect to claims made on
or after the Closing Date, or, in the case of Legal Proceedings, instituted,
brought or commenced on or after the Closing Date, to the extent described on
the Closing Claims Schedule.
          (d) As between the applicable Seller and the applicable Purchaser,
responsibility for the management after Closing of proceedings relating to
matters for which the Seller is responsible pursuant to Section 1.6(h) and
Section 1.7(c)(i) shall be as designated and described in the Closing Claims
Schedule. All proceedings relating to matters for which a Seller is responsible
pursuant to Section 1.6(i), Section 1.7(c)(ii) or Section 1.7(c)(iii) shall be
managed in accordance with Section 12.4.
          (e) All Liabilities of the JV Acquired Companies, including those
arising from or in connection with (i) any return, rebate, recall, warranty or
similar claim with respect to products (or any part or component thereof)
designed, manufactured, serviced or sold by the FPG Business; (ii) any death,
personal injury, other injury to persons or property damage relating to,
resulting from, caused by or arising out of, directly or indirectly, use of or
exposure to any of the products (or any part or component thereof) designed,
manufactured, serviced or sold by the FPG Business (including asbestos and any
such Liabilities for negligence, strict liability, design or manufacturing
defect, failure to warn, or breach of express or implied warranties of
merchantability or fitness for a particular purpose or use); and (iii) Legal
Proceedings, shall remain the responsibility of the JV Acquired Companies.
ARTICLE II
CONSIDERATION
     Section 2.1. Amount and Form of Consideration.
     The consideration to be paid by Purchasers to Sellers, in full
consideration of the Purchased Shares and the Purchased Assets shall consist of:
          (a) U.S.$70 million (the “Initial Cash Consideration”) in immediately
available funds, subject to adjustment as set forth in Section 2.3 (the Initial
Cash Consideration,

11



--------------------------------------------------------------------------------



 



as adjusted, the “Final Cash Consideration”), to be paid in the manner and at
the time set forth in Section 2.2; and
          (b) the assumption by Orhan or the applicable Purchasers of the
Assumed Liabilities.
     Section 2.2. Payment of Cash Consideration.
     The Initial Cash Consideration shall be paid as follows:
          (a) within three (3) Business Days after the date hereof, in
accordance with the Deposit Agreement (the form of which is attached as
Exhibit B hereto, the “Deposit Agreement”), Orhan will wire transfer in
immediately available funds to The Bank of New York, as deposit agent (the
“Deposit Agent”), an amount equal to 10 percent (10%) of the Initial Cash
Consideration in U.S. Dollars (such amount, together with the interest accrued
thereon, the “Deposit Amount”), to be held in an interest-bearing account by the
Deposit Agent and to be distributed in accordance with the terms of the Deposit
Agreement.
          (b) at the Closing, Orhan shall, or shall cause the applicable
Purchasers to, pay, by wire transfer of immediately available funds in U.S.
Dollars, an amount equal to (i) the Initial Cash Consideration, less (ii) the
Deposit Amount, plus (iii) any applicable VAT or other Transfer Taxes that are
the responsibility of Orhan or the applicable Purchasers in accordance with
Section 15.9 (but, only to the extent that any Seller will be required by
applicable Law to make a payment of such VAT or Transfer Taxes), to an account
or accounts designated by Sellers, such designation to be made in writing at
least three (3) Business Days prior to the Closing Date. If any requirements of
Law require that any portion of the Initial Cash Consideration payable to
Sellers must be paid in a currency other than United States Dollars, Purchasers
shall pay such portion at the Closing, by wire transfer of immediately available
funds in such other currency, based on the exchange rate as published in The
Wall Street Journal two (2) Business Days prior to the Closing Date.
     Section 2.3. Post-Closing Adjustment.
          (a) “Net Working Assets of the European Business” as of any date shall
mean the amount calculated by subtracting the Liabilities described in
Schedule 2.3(a) from the assets described in Schedule 2.3(a), in each case for
the Non- JV Acquired Companies and the ASE Business associated with the
Birmingham, England facility. “Net Working Assets of the NA Business” as of any
date shall mean the amount calculated by subtracting the Liabilities described
in Schedule 2.3(a) from the assets described in Schedule 2.3(a), in each case
for the ASE Business associated with the Archbold, Ohio, Paris, Tennessee, and
San Luis Potosi II, Mexico facilities.
          (b) As promptly as practicable, but in any event within 90 days
following the Closing, Dana, at its sole cost and expense, will prepare and
deliver to Orhan (i) a statement of Net Working Assets of the European Business
as of the Closing Date (as such may be adjusted following resolution of disputes
in accordance with Section 2.3(c), the “Closing Statement of European Net
Assets”) and a calculation of the Net Working Assets European Adjustment derived
from the Closing Statement of European Net Assets, and (ii) a statement of Net
Working

12



--------------------------------------------------------------------------------



 



Assets of the NA Business as of the Closing Date (as such may be adjusted
following resolution of disputes in accordance with Section 2.3(c), the “Closing
Statement of NA Net Assets”) and a calculation of the Net Working Assets NA
Adjustment derived from the Closing Statement of NA Net Assets (the Closing
Statement of European Net Assets and the Closing Statement of NA Net Assets,
collectively, the “Closing Statements of Net Assets”). The Closing Statements of
Net Assets and the calculation of the Net Working Assets Adjustments derived
from the Closing Statements of Net Assets shall (i) be prepared on a basis
consistent with the preparation of the Statement of Net Assets, and (ii) be
prepared in accordance with Modified GAAP. During the preparation of the Closing
Statements of Net Assets, and the 90 day period for dispute resolution under
this Section 2.3(b), Orhan shall, and shall cause the Purchasing Affiliates and
Acquired Companies to: (i) provide Dana and its authorized representatives with
full access to all relevant books, records, facilities and employees of the FPG
Business to the extent reasonably necessary to prepare the Closing Statements of
Net Assets, and (ii) cooperate fully with Dana and its authorized
representatives, including by providing on a timely basis all information to the
extent necessary or useful in preparing the Closing Statements of Net Assets and
calculating the Net Working Assets Adjustments.
          (c) Following receipt by Orhan of the Closings Statement of Net Assets
and the Net Working Assets Adjustments, Orhan will be afforded a period of
30 days (the “Review Period”) to review the Closing Statements of Net Assets and
the Net Working Assets Adjustments. Orhan shall be deemed to have accepted the
Net Working Assets Adjustments unless, prior to the expiration of the Review
Period, Orhan shall deliver to Dana a detailed written explanation of those
items in the Net Working Assets Adjustments that Orhan disputes. The Net Working
Assets Adjustments, to the extent not affected by such disputed items, will be
deemed to be accepted, and the items identified by Orhan shall be deemed to be
in dispute. Within a further period of 30 days from the end of the Review
Period, Dana and Orhan will attempt to resolve in good faith any disputed items.
Failing such resolution, the unresolved disputed items will be referred for
final binding resolution to a nationally recognized certified public accounting
firm mutually acceptable to Dana and Orhan (the “Independent Auditors”). Such
unresolved disputed items shall be as determined by the Independent Auditors
within 30 days in accordance with Modified GAAP applied on a basis consistent
with the preparation of the Statement of Net Assets. One-half of the cost of the
Independent Auditors shall be paid by Orhan and one-half by Dana. The decision
of the Independent Auditors shall not be subject to appeal or challenge for any
reason (other than gross negligence, fraud or willful misconduct). The
definitive Closing Net Working Assets and Net Working Assets Adjustment shall be
the Closing Net Working Assets and Net Working Assets Adjustment, as applicable,
agreed to (or deemed to be agreed to) by Orhan and Dana or as determined by the
Independent Auditors, as the case may be, in accordance with the terms of this
Section 2.3(c). Other than those provisions set forth in this Section 2.3(c)
relating to the resolution of certain matters by the Independent Auditors,
nothing herein shall constitute an agreement among the parties to submit
disputes under this Agreement to arbitration.
          (d) For purposes hereof, the upper range for Net Working Assets of the
European Business is U.S.$26,775,000 (the “European Upper Range”) and the lower
range for Net Working Assets of the European Business is U.S.$24,225,000 (the
“European Lower Range”). The upper range for Net Working Assets of the NA
Business is U.S.$14,010,000 (the

13



--------------------------------------------------------------------------------



 



“NA Upper Range”) and the lower range for Net Working Assets of the NA Business
is U.S.$11,590,000 (the “NA Lower Range”).
          (e) “Closing European Net Working Assets” is an amount equal to the
Net Working Assets of the European Business as calculated and finalized in
accordance with this Section 2.3 from the Closing Statement of European Net
Assets. “Closing NA Net Working Assets” is an amount equal to the Net Working
Assets of the NA Business as calculated and finalized in accordance with this
Section 2.3 from the Closing Statement of NA Net Assets.
          (f) “Net Working Assets European Adjustment” shall be determined as
follows: (i) if the Closing European Net Working Assets is equal to or greater
than the European Lower Range but not greater than the European Upper Range,
then the Net Working Assets European Adjustment will equal zero; (ii) if the
Closing European Net Working Assets is more than the European Upper Range, then
the Net Working Assets European Adjustment will be a positive amount equal to
the amount of such excess; and (iii) if the Closing European Net Working Assets
is less than the European Lower Range, then the Net Working Assets European
Adjustment will be a negative amount equal to the absolute value of such
difference. “Net Working Assets NA Adjustment” shall be determined as follows:
(i) if the Closing NA Net Working Assets is equal to or greater than the NA
Lower Range but not greater than the NA Upper Range, then the Net Working Assets
NA Adjustment will equal zero; (ii) if the Closing NA Net Working Assets is more
than the NA Upper Range, then the Net Working Assets NA Adjustment will be a
positive amount equal to the amount of such excess; and (iii) if the Closing NA
Net Working Assets is less than the NA Lower Range, then the Net Working Assets
NA Adjustment will be a negative amount equal to the absolute value of such
difference. The amount of the Net Working Assets European Adjustment and amount
of the Net Working Assets NA Adjustment shall be aggregated, or netted, as the
case may be, and such aggregate or net amount shall be the “Net Working Assets
Adjustment.”
          (g) If the Net Working Assets Adjustment is a positive amount,
(i) Orhan will pay the applicable Seller (as directed by Dana) the amount of the
Net Working Assets Adjustment, together with interest thereon at the rate of
8.0% per annum from the Closing Date through the date of payment, such payment
to be made within ten days after the final determination of the Net Working
Assets Adjustment; provided, however, that, if payment is not made within such
ten-day period, the applicable rate of interest shall be increased by 2% per
month for the period from the day following such date through the date such
payment is made.
          (h) If the Net Working Assets Adjustment is a negative amount (i) Dana
will pay Orhan the amount equal to the Net Working Assets Adjustment, together
with interest thereon at the rate of 8.0% per annum from the Closing Date
through the date of payment, such payment to be made within ten days after the
final determination of the Net Working Assets Adjustment; provided, however,
that, if any such payment is not made within such ten-day period, the applicable
rate of interest shall be increased by 2% per month for the period from the day
following such date through the date such payment is made.

14



--------------------------------------------------------------------------------



 



     Section 2.4. Allocation of Consideration.
     Dana and Orhan have agreed to allocate the Initial Consideration (taking
into account Assumed Liabilities to the extent they are included in the amount
realized for income tax purposes) among the Sellers as set forth on
Schedule 2.4(a) and in accordance with Code Section 1060. Prior to the Closing
and consistent with Schedule 2.4(a) (including the allocation parameters set
forth therein), Sellers and Orhan shall in good faith agree how to allocate the
Initial Consideration (taking into account Assumed Liabilities to the extent
they are included in the amount realized for income tax purposes) among the
Purchased Shares and the Purchased Assets, and such agreement shall be set forth
on a schedule to be attached to, and to become part of, this Agreement as
Schedule 2.4(b). Orhan may initially propose the content of Schedule 2.4(b) and
if Orhan does so, such proposal shall be subject to Sellers’ review and
reasonable objection, to be resolved by good-faith negotiations between Orhan
and Sellers. Within 60 calendar days following the determination of the Final
Consideration, Orhan and Sellers shall attempt in good faith to agree upon the
allocation of the difference between the Initial Consideration and the Final
Consideration among the Purchased Shares and the Purchased Assets (and among
Dana and its Selling Affiliates that are selling Purchased Shares or Purchased
Assets). The allocation of such difference shall take into account the item or
items to which it is attributable and shall, to the extent such allocation is
agreed by Orhan and Sellers, be reflected on a revised Schedule 2.4(b). In the
event that Orhan and Sellers are unable to reach an agreement within such 60
calendar day period, the allocation of any disputed item or items shall be
resolved within the next 30 calendar days by the Independent Auditors whose fees
shall be borne equally by Orhan and Dana. Such determination by the Independent
Auditors shall be binding on the parties and reflected on a revised
Schedule 2.4(b). Except as otherwise required pursuant to a “determination”
under Section 1313(a) of the Code (or any comparable provision of state, local
or foreign Law), Orhan and Dana agree to act in accordance with the allocations
contained in Schedule 2.4(b) for all Tax purposes and that neither of them will
(or will permit its Affiliates to) take any position inconsistent therewith in
any Tax Returns or similar filings (including IRS Form 8594 or any similar form
required to be filed under state, local or foreign Law), any refund claim,
litigation, or otherwise. Orhan and Dana agree to provide the others with any
additional information reasonably required to complete IRS Form 8594 (or any
similar form required to be filed under state, local or foreign Law) and with
completed copies of such forms.
ARTICLE III
THE CLOSING
     Section 3.1. Closing Date.
     The closing of the transactions contemplated hereunder shall be considered
part of a single closing (the “Closing”) and shall take place at such places and
times and on such date as may be mutually agreed upon by Orhan and Dana, but in
no event later than the expiration of 30 days after all of the conditions
precedent set forth in Article VIII and Article IX have been either satisfied or
waived (such date, the “Closing Date”). No part of the Closing shall occur
unless all other parts of the Closing occur concurrently. The Closing shall be
deemed to have occurred a

15



--------------------------------------------------------------------------------



 



of 12:01 a.m. (in each applicable time zone and jurisdiction) on the day
immediately following the Closing Date.
     Section 3.2. Deliveries by Sellers to Purchasers.
     At the Closing, each Seller shall deliver, or cause to be delivered, to the
Purchasers the following:
          (a) duly executed counterparts of the Operative Documents to which it
is or is to be a party;
          (b) the documents and instruments set forth in Schedule 3.2 with
respect to such Seller;
          (c) a copy of the Approval Order;
          (d) the updated Closing Claims Schedule in accordance with
Section 1.7; and
          (e) updated Schedules to this Agreement as applicable.
     Section 3.3. Deliveries by Purchasers to Sellers.
     At the Closing, Orhan shall, or shall cause each applicable Purchaser to,
deliver, or cause to be delivered, to the applicable Sellers the following:
          (a) the cash payment in the amount and manner provided in
Section 2.2(b);
          (b) duly executed counterparts of the Operative Documents to which it
is or is to be a party; and
          (c) the documents and instruments set forth in Schedule 3.3 with
respect to such Purchaser.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
     As an inducement to Orhan and any other Purchasers to enter into this
Agreement and to consummate the transactions contemplated hereby, Dana hereby
represents and warrants to Orhan on the date hereof, and each Seller, severally
and not jointly, hereby represents and warrants (with respect only to itself and
to its Relevant ASE Business, Purchased Assets, Non-JV Acquired Company or
Purchased Shares, as the case may be) to Orhan and any other Purchasers on the
Closing Date, that:
     Section 4.1. Organization and Qualification.
          (a) Such Seller is an entity duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization and has the requisite entity power and authority to own or lease
and operate its properties and to carry on, in all material

16



--------------------------------------------------------------------------------



 



respects, its business as currently conducted. Such Seller is duly licensed or
qualified to conduct its business and, if applicable, is in good standing under
the laws of each jurisdiction in which the conduct of its business or the
ownership of its properties requires such license or qualification, except where
the failure to be so licensed or qualified or in good standing would not
reasonably be expected to be material.
          (b) The Non-JV Acquired Company being sold by such Seller is an entity
duly organized, validly existing and, if applicable, in good standing under the
laws of the jurisdiction of its organization and has the requisite entity power
and authority to own or lease and operate its properties and to carry on, in all
material respects, its business as currently conducted. Such Non-JV Acquired
Company is duly licensed or qualified to conduct its business and, if
applicable, is in good standing under the laws of each jurisdiction in which the
conduct of its business or the ownership of its properties requires such license
or qualification, except where the failure to be so licensed or qualified or in
good standing would not reasonably be expected to be material.
          (c) No Non-JV Acquired Company has an interest in any corporation,
partnership, limited liability company or other entity in which the liability of
the members or partners is not limited to their ownership equity interest such
as a groupement d’intérêt économique, a société civile or a société en nom
collectif.
          (d) With respect to Nobel and TPF:
     (i) no order has been made and no resolution has been passed for the
winding up of Nobel and TPF and no petition has been presented for the purposes
of winding up of Nobel or TPF;
     (ii) no administration order has been made and no petition or application
for such an order has been made or presented and no administrator has been
appointed and no procedure has been commenced with a view to the appointment of
an administrator in respect of Nobel or TPF;
     (iii) no receiver has been appointed in respect of TPF;
     (iv) no request or declaration has been made with a view to the judicial
reorganization (redressement judiciaire) or judicial liquidation (liquidation
judiciaire) of Nobel or TPF, neither Nobel nor TPF is subject to any judicial or
amicable procedure of bankruptcy, insolvency, receivership, winding-up or
liquidation (whether voluntary or involuntary) or insolvent, or unable to pay
its due debts with its available assets (état de cessation des paiements) nor
has it stopped paying its debts as they fall due.
     Section 4.2. Capital Structure of Non-JV Acquired Companies; Transferred JV
Interests.
          (a) The authorized capital stock or other equity interests of each of
the Non-JV Acquired Companies and the number of shares of such capital stock or
other equity interests that are issued and outstanding and any options or rights
to acquire any such capital

17



--------------------------------------------------------------------------------



 



stock as of the date hereof are as set forth on Schedule 4.2(a), and will be as
set forth on Schedule 4.2(a) as updated as of the Closing Date, together with a
statement of the corresponding Seller owning such shares or interests. Each such
Seller directly owns and has good and valid title to all such Purchased Shares,
free and clear of all Liens, other than Permitted Exceptions described in clause
(a) of the definition thereof or set forth on Schedule 16.130 or Liens under the
Seller Financing, and all such Purchased Shares have been duly and validly
issued and are fully paid and non-assessable. Except as contemplated in
connection with the assignment of intercompany receivables by Nobel to TPF as
provided in Section 6.8, there are no contemplated operations on, or other
planned changes to, the capital stock of the Non-Acquired Companies as of the
date hereof.
          (b) Schedule 4.2(b) sets forth the outstanding shares of capital stock
or equity interests of each of the JV Acquired Companies held of record Dana and
Nobel. Each of Dana and Nobel directly owns and has good and valid title to all
the corresponding Transferred JV Interests, free and clear of all Liens, other
than Permitted Exceptions described in clause (a) of the definition thereof or
set forth on Schedule 16.130 or Liens under the Seller Financing.
     Section 4.3. [Intentionally Omitted]
     Section 4.4. Corporate Authorization.
          (a) Each Seller that is not a Debtor has full entity power and
authority to enter into, execute and deliver (or cause to be entered into,
executed and delivered) this Agreement and each Operative Document and other
document or instrument listed in Schedule 3.2 to which it is a party, and to
perform (or cause to be performed) its obligations hereunder and thereunder.
          (b) Each Seller that is a Debtor, upon entry of the Approval Order and
subject to such Approval Order becoming a Final Order, will have full entity
power and authority to enter into, execute and deliver (or cause to be entered
into, executed and delivered) this Agreement and each Operative Document and
other document or instrument listed in Schedule 3.2 to which it is a party, and
to perform (or cause to be performed) its obligations hereunder and thereunder.
     Section 4.5. Consents and Approvals.
     Except as set forth in Schedule 4.5, and after giving effect to the entry
of the Approval Order and subject to such Approval Order becoming a Final Order,
no consent, waiver, approval, Order, Permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental Body is required
on the part of any Seller or any Non-JV Acquired Company in connection with the
execution and delivery of this Agreement and the other Operative Documents to
which it is a party, the consummation of the transactions contemplated hereby
and thereby or the compliance by each Seller with any of the provisions hereof
or thereof applicable to it, except for (i) compliance with the applicable
requirements of any competition or antitrust laws, including (x) the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the rules and
regulations promulgated thereunder (the “HSR Act”) and/or (y) Council Regulation
(EC) No. 139/2004 of the European Union (the “EC Regulation”), and/or (z) such
other antitrust authorities that may require notification and approval of the
transaction, and (ii) other than those

18



--------------------------------------------------------------------------------



 



described in clause (i) of this Section 4.5, such consents, waivers, approvals,
Orders, Permits or authorizations of, or declarations or filings with, or
notifications to, any Person or Governmental Body the failure of which to be
received or made would not reasonably be expected to be material.
     Section 4.6. Non-Contravention.
     Upon entry of the Approval Order and subject to it becoming a Final Order,
none of the execution and delivery by each Seller of this Agreement and the
other Operative Documents to which it is a party, the consummation of the
transactions contemplated hereby or thereby or compliance by such Seller with
any of the provisions hereof or thereof will, subject to the receipt of the
consents identified on Schedule 4.5: (i) result in the breach of any provision
of the certificate or articles of incorporation, bylaws or similar
organizational documents of such Seller or the applicable Non-JV Acquired
Company; (ii) violate, result in the breach or termination of, or constitute
(with or without notice or lapse of time or both) a default or give rise to any
right of consent, cancellation, termination or acceleration or right to increase
the obligations or otherwise modify the terms under any Contract the effect of
which would materially adversely affect the Relevant ASE Business of such Seller
or that portion of the FPG Business conducted by the applicable Non-JV Acquired
Company; or (iii) constitute a violation of any Law applicable to such Seller or
applicable Non-JV Acquired Company, except (A) for minor violations none of
which are material individually or in the aggregate and (B) in the case of
clause (ii), any violation, breach, termination, default, consent, cancellation
or acceleration in any Contract disclosed in the Schedules hereto.
     Section 4.7. Binding Effect.
     Upon entry of the Approval Order and subject to it becoming a Final Order,
this Agreement constitutes, and, when executed and delivered on the Closing
Date, each of the and the other Operative Documents to which it is a party will
constitute, a valid and legally binding obligation of each Seller, enforceable
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (whether in equity or at
law).
     Section 4.8. Financial Statements.
     Dana represents and warrants that Schedule 4.8 contains true and correct
copies of the unaudited statement of net assets (the “Statement of Net Assets”)
of the FPG Business, as of December 31, 2006, and the unaudited statement of
operating results of the FPG Business for the year ended December 31, 2006 (all
such statements, collectively, the “Financial Statements”), that each of the
Financial Statements has been prepared in accordance with Modified GAAP and that
the Financial Statements were prepared on the basis of the books and records of
the Asset Selling Entities and Stock Selling Entities, in each case, as the same
relate to the FPG Business (in each case, as of the date of such Financial
Statements) and present fairly, in all material respects, the financial
condition of the FPG Business as of the dates thereof and the results of its
operations for each of the periods then ended in conformity with Modified GAAP.

19



--------------------------------------------------------------------------------



 



     Section 4.9. Taxes.
     Except as disclosed on Schedule 4.9:
          (a) all Tax Returns required to be filed by or with respect to the
Non-JV Acquired Companies and the Purchased Assets have been timely filed
(taking into account extensions) and all such Tax Returns are complete and
accurate, and more generally each Non-JV Acquired Company has complied with all
Tax rules and regulations applicable to it;
          (b) all Taxes shown to be due on such Tax Returns (or payable pursuant
to any assessments with respect to such Tax Returns) have been or will be timely
paid, except for any payments by the Debtors which have been stayed by the
filing of the Cases under Section 362 of the Bankruptcy Code;
          (c) there is no action, suit, investigation, audit, inquiry, claim or
assessment current or pending with respect to Taxes of the Non-JV Acquired
Companies, except for claims being pursued against the Debtors in the Cases.
This representation refers only to actions, suits, investigations, audits,
inquiries, claims or assessments of which the relevant Non-JV Acquired Company
has been informed by the Tax authorities. To Seller’s Knowledge, no such audits
or inquiries are threatened. No Tax Liens (other than Permitted Exceptions)
encumber the Non-JV Acquired Companies or the Purchased Assets;
          (d) all amounts required to be withheld or collected for payment of
Taxes by the Non-JV Acquired Companies, including from employee salaries, wages
and other compensation, have been collected or withheld and, if due, paid to the
appropriate taxing authorities;
          (e) the Non-JV Acquired Companies are not bound by any Tax sharing or
Tax allocation agreement or arrangement or Tax consolidation regime that will be
effective after the Closing or that will have further effect after the Closing
for any taxable year (other than any agreement exclusively between or among the
Acquired Companies and other than the French Consolidated Tax Group Exit
Agreement set forth in Exhibit L hereto);
          (f) the profit-sharing (contrats de participation et d’intéressement),
corporate savings (plan d’épargne entreprise), stock-options and other similar
plans enjoyed by the employees of any Non-JV Acquired Company duly qualify for
the purpose of the Tax and social exemptions normally applicable to them;
          (g) no Non-JV Acquired Company shall incur any Tax burden as a result
of the termination, subsequent to the Purchase and Sale of Shares, of any
existing Tax sharing or Tax allocation agreement or arrangement or existing Tax
consolidation regime applicable to it;
          (h) no Non-JV Acquired Company has been made aware by its tax counsel
(external or in-house) or auditors that a position it has taken on certain Tax
matters is based on an interpretation of the Tax rules and regulations likely to
be challenged by the Tax authorities; and

20



--------------------------------------------------------------------------------



 



          (i) no Non-JV Acquired Company has any obligation to hold any person
harmless from or to indemnify any person against such person’s Tax liabilities.
     Section 4.10. Real Property.
          (a) Each Asset Selling Entity and each Non-JV Acquired Company has
good and marketable title to its respective Owned Real Properties as reflected
on Schedule 4.10(a), free and clear of all Liens except Permitted Exceptions and
Liens under the Seller Financing. Nobel has validly exercised its option to
purchase the real property located in Vitry-le-François in accordance with the
terms of the applicable finance lease (credit-bail), a deed of sale has been
validly executed and all related costs and Taxes have been duly paid by Nobel;
          (b) Each Asset Selling Entity and each Non-JV Acquired Company, has
valid leasehold estates in each of the Leased Real Properties as reflected on
Schedule 4.10(b) and, except as to the Leased Real Property located in
Birmingham, U.K., has a valid and enforceable leasehold interest in such Leased
Real Property, free and clear of all Liens encumbering such lessee’s leasehold
interest except Permitted Exceptions and Liens under the Seller Financing, but
subject to all terms and conditions of the Real Property Leases and subject to
any Liens encumbering the applicable lessor’s title to the Leased Real
Properties. As to the Leased Real Property located in Birmingham, U.K., Dana
Automotive Limited has a valid leasehold estate in such Leased Real Property and
has a valid and enforceable leasehold interest in such Leased Real Property and
sole legal and beneficial title to such leasehold estate, free and clear of all
Liens except Permitted Exceptions and Liens under the Seller Financing;
          (c) Except for Permitted Exceptions and as otherwise set forth on
Schedule 4.10(c), none of the Owned Real Properties, nor to Seller’s Knowledge,
the Leased Real Properties, is subject to any lease, sublease, license or other
agreement granting to any other Person any right to the use or occupancy of such
Owned Real Property or Leased Real Property or any part thereof;
          (d) To Seller’s Knowledge, each Real Property Lease is in full force
and effect and is valid and enforceable against the applicable Asset Selling
Entity or Non-JV Acquired Company and the lessor in accordance with its terms
(subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles, whether in equity or at law), and there is no current
default which cannot be cured under Section 365 of the Bankruptcy Code. No
Non-JV Acquired Company that is party to a Real Property Lease has given notice
in order to terminate any Real Property Lease. Article L.145-1 et seq. of the
French Commercial Code applies to all Real Property Leases governed by French
law entered into by Non-JV Acquired Companies and the Non-JV Acquired Companies
have the right to renew such leases in accordance with article L.145-8 of the
French Commercial Code. Each Non-JV Acquired Company that is a party to a Real
Property Lease governed by French law has complied with all its obligations
under the applicable Real Property Lease and holds a valid and enforceable right
to the renewal of the Real Property Lease;
          (e) To Seller’s Knowledge, (i) each Non-JV Acquired Company and the
Asset Selling Entities to the extent of the Relevant ASE Business, has all
material Permits necessary

21



--------------------------------------------------------------------------------



 



for the current use by it of each applicable Owned Real Property and Leased Real
Property, and (ii) no material default or violation by the applicable Seller has
occurred in the due observance of any such Permit;
          (f) The real properties listed on Schedule 4.10(a) and
Schedule 4.10(b), the real property owned by Sellers and leased to Purchasers
following the Closing, and the real property located in Rochester Hills,
Michigan, include all real properties owned or leased and currently used by each
of the Non-JV Acquired Companies to carry out its business;
          (g) To Seller’s Knowledge, (i) there does not exist any actual or
threatened condemnation or eminent domain proceedings or disputes, claims,
actions or notices, that affect any Owned Real Property or Leased Real Property
that is material to the FPG Business, and (ii) no Seller has received any
written notice of breach of current or previous legislation or regulations that
is material to the FPG Business or of the intention of any Governmental Body or
other Person to take or use any Owned Real Property or Leased Real Property that
is material to the FPG Business;
          (h) The Sellers of the Owned Real Property located in the United
States are not foreign persons within the meaning of Treasury regulation
1.1445-2(b)(2); and
          (i) Each Asset Selling Entity has paid all sums due and has observed
and performed the covenants and obligations on the part of the tenant and the
conditions contained in the Real Property Leases.
     Section 4.11. Tangible Personal Property.
          (a) Each lease of personal property to which a Non-JV Acquired Company
is a party or that is included in the Purchased Assets (i) requiring lease
payments equal to or exceeding U.S.$100,000 per annum, or (ii) the loss of which
would be material (all such leases collectively, the “Personal Property Leases”)
is in full force and effect and is valid and enforceable in accordance with its
terms (subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles, whether in equity or at law). There is no default
under any Personal Property Lease either by a Seller or, to Seller’s Knowledge,
by any other party thereto, and no event has occurred that, with the lapse of
time or the giving of notice or both, would constitute a default by a Seller
thereunder which cannot be cured under Section 365 of the Bankruptcy Code.
          (b) The applicable Asset Selling Entity or Non-JV Acquired Company has
good and valid title to each item of owned Purchased Equipment, free and clear
of any and all Liens other than Permitted Exceptions or Liens under the Seller
Financing.
     Section 4.12. Intellectual Property.
          (a) To Seller’s Knowledge, there are no material Legal Proceedings
instituted, commenced, pending or threatened in writing, that (i) challenge the
rights of any Seller regarding the ownership of any of the Acquired Intellectual
Property or are otherwise adverse to the use, registration, right to use,
validity or enforceability of the Acquired Intellectual Property; or (ii)

22



--------------------------------------------------------------------------------



 



assert that the operation of the FPG Business as conducted by any Seller is or
was infringing or otherwise in violation of any Intellectual Property of any
other Person;
          (b) To Sellers Knowledge, the operation of the FPG Business does not
infringe or misappropriate the Intellectual Property of any third party;
          (c) After Closing, no Seller will own or control any Intellectual
Property that is infringed by the operation of the FPG Business when operated by
Purchasers in substantially the same manner as currently operated;
          (d) To Seller’s Knowledge, no Person is infringing or has
misappropriated any of the Acquired Intellectual Property;
          (e) Schedule 4.12(e) lists all licenses, Contracts, and other
agreements pursuant to which any third party has licensed or granted to any
Seller any rights or licenses to any Intellectual Property that is material to
the operation of the FPG Business; except as identified on Schedule 4.12(e), no
third party has any rights to any Acquired Intellectual Property, and all such
licenses will survive the Closing and remain in full force and effect (in
accordance with and subject to their terms) immediately following the Closing;
          (f) Except as set forth in Schedule 4.12(f), no material breach or
default by any Seller exists under any of the agreements listed on
Schedule 4.12(e) and to Seller’s Knowledge, no material breach or default by any
other Party exists under any of the agreements listed on Schedule 4.12(e);
          (g) At Closing, the Non-JV Acquired Companies will own free and clear
of all Liens all the Acquired Company Intellectual Property. To Seller’s
Knowledge, none of the Persons who have worked internally or externally on the
development of any Intellectual Property has infringed any third party rights on
any Intellectual Property;
          (h) All registration and/or renewal fees and taxes in respect of the
registered Acquired Company Intellectual Property which are payable have been
paid in the ordinary course of business in all jurisdictions where such
Intellectual Property rights are registered;
          (i) At Closing, the Non-JV Acquired Companies hold all necessary
information to register the Patents and Trademarks of the Acquired Company
Intellectual Property; and
          (j) To Seller’s Knowledge, (i) the Acquired Company Intellectual
Property is valid and enforceable in each applicable jurisdiction; and (ii) no
event has occurred which may result in its cancellation or avoidance.
     Section 4.13. Contracts.
     Schedule 4.13 sets forth a true, complete and correct list, as of the date
hereof, of each of the following Contracts:

23



--------------------------------------------------------------------------------



 



          (a) any Non-JV Acquired Company Contract and any Asset Selling Entity
Contract primarily related to the FPG Business not made in the ordinary course
of business;
          (b) any Non-JV Acquired Company Contract, and Asset Selling Entity
Contract primarily related to the FPG Business or constitutes a binding
commitment for, or sets forth any of the terms or conditions relating to, the
employment or termination of employment of any officer or employee of any Non-JV
Acquired Company or Asset Selling Entity employee with respect to the FPG
Business whose basic annual compensation (excluding bonus on commission) is in
excess of U.S.$50,000;
          (c) any franchise, distributorship or sales agency agreement of any
Non-JV Acquired Company or Asset Selling Entity with respect to the FPG Business
involving annual payments in excess of U.S.$50,000;
          (d) any Non-JV Acquired Company Contract and Asset Selling Entity
Contract that is primarily related to the FPG Business for the purchase, or the
sale, supply or provision, of materials, supplies, services, merchandise or
equipment not capable of being fully performed or not terminable without penalty
within a period of 60 calendar days and involving annual payments in excess of
U.S.$50,000;
          (e) any agreement for the purchase or sale of any shares of or
interests in any Non-JV Acquired Company;
          (f) any non-competition agreement of any Non-JV Acquired Company or
Asset Selling Entity with respect to the FPG Business;
          (g) any commitment of any Non-JV Acquired Company or Asset Selling
Entity with respect to the FPG Business to make any capital expenditure or to
purchase a capital asset in excess of U.S.$50,000;
          (h) any Non-JV Acquired Company Contract for the creation or formation
of a joint venture, partnership or limited liability company;
          (i) any Non-JV Acquired Company Contract or any Asset Selling Entity
Contract primarily related to the FPG Business relating to any indebtedness for
borrowed money, guaranty, surety, line of credit or other loan or financing
arrangement;
          (j) any Non-JV Acquired Company Contract or any Asset Selling Entity
Contract primarily related to the FPG Business setting forth terms and
conditions of employment in a collective bargaining agreement;
          (k) any Non-JV Acquired Company Contract or any Asset Selling Entity
Contract primarily related to the FPG Business setting forth terms and
conditions of employment in an agreement other than a collective bargaining
agreement and providing for termination indemnities beyond mandatory provisions
of applicable laws or of applicable collective bargaining agreements or similar
instruments in the relevant jurisdictions; or

24



--------------------------------------------------------------------------------



 



          (l) any Non-JV Acquired Company Contract or any Asset Selling Entity
Contract not otherwise described in clauses (a) through (k) above to which any
Non-JV Acquired Company or any Asset Selling Entity is a party or is otherwise
bound, which is material to such entity or the FPG Business;
in each case (a) through (l), material to the FPG Business (collectively, the
“Material Business Contracts”). To Seller’s Knowledge, (x) each Material
Business Contract is in full force and effect and constitutes as of the date
hereof the valid and legally binding obligation of each party thereto,
enforceable in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles (whether in equity or at law), and (y) there are no defaults under
the Material Business Contracts on the part of any Non-JV Acquired Company or
any Asset Selling Entity (and, with respect to TPF, there are no defaults that
could constitute an invalid transfer from TPF to Nobel of the Material Business
Contracts pertaining to the FPG Business pursuant to the contribution agreement
dated in 2004 (Apport Partiel d’Actifs)) or any other party to the Material
Business Contracts which cannot be cured under Section 365 of the Bankruptcy
Code.
     Section 4.14. Employee Benefits.
          (a) Schedule 4.14(a) contains a complete and accurate list of each
Seller Employee Benefit Plan maintained by any Asset Selling Entity with respect
to the Transferred Employees or any Non-JV Acquired Company. Dana has made
available to Orhan, to the extent applicable to any such Seller Employee Benefit
Plan and within the responsibility of Dana, (i) a true and complete copy of the
plan document (including all amendments and modifications thereto) and all
related trust agreements, insurance contacts and other funding arrangements,
(ii) the most recently filed United States Department of Labor Form 5500 series
and all schedules thereto, (iii) the current summary plan description and all
summary material modifications thereto as applicable, (iv) with respect to the
Acquired Company Benefit Plans, to the extent applicable, the most recent
actuarial reports, and (v) to the extent applicable, the most recent U.S.
Internal Revenue Service determination letter with respect to each Seller
Employee Benefit Plan.
          (b) Each Acquired Company Benefit Plan has been maintained, operated
and administered in compliance with its terms of applicable Law, except for any
failure to comply that would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
          (c) Except as set forth in Schedule 4.14(c), there is no audit or
investigation pending or, to Seller’s Knowledge, threatened (other than routine
qualification or registration determination filings) with respect to any
Acquired Company Benefit Plan before any Governmental Body and no such audit or
investigation has been threatened in writing.
          (d) Other than claims by common law employees for benefits received in
the ordinary course under an Acquired Company Benefit Plan, Sellers have no
knowledge of any pending or threatened claim under an Acquired Company Benefit
Plan made by any participating employee.

25



--------------------------------------------------------------------------------



 



          (e) With respect to any Acquired Company Benefit Plan, all
contributions, premiums, expenses and other payments required to be made by any
Asset Selling Entity with respect to the Transferred Employees or any Non-JV
Acquired Company by the Closing Date have been made or will be made by the
Closing Date.
          (f) No Seller Employee Benefit Plan is a “multiemployer pension plan”
as defined in Section 3(37) of ERISA, and no Asset Selling Entity or any of the
Non-JV Acquired Companies is obligated to make contributions to a multiemployer
pension plan on behalf of any Business Employee or Acquired Company Employee,
except as described in Schedule 4.14(f). Neither any Asset Selling Entity nor
any of the Non-JV Acquired Companies has incurred a complete withdrawal as this
term is defined in Section 4203 of ERISA or a partial withdrawal as defined in
ERISA Section 4205 from such multiemployer pension plan. To the Knowledge of
Sellers, such multiemployer pension plan is not in reorganization status under
ERISA Section 4241.
          (g) No Asset Selling Entity or any of the Non-JV Acquired Companies is
a party to any employment agreement, contract or other compensation or severance
agreement with any FPG Business Employee providing for termination indemnities
beyond mandatory provisions of applicable laws or of applicable collective
bargaining agreements or similar instruments in the relevant jurisdictions, with
the exception of the Retention Agreements or as described in Schedule 4.14(g).
          (h) No payment of or benefit which will or may be made by any Asset
Selling Entity or any of the Non-JV Acquired Companies with respect to any
Business Employee who is a “disqualified individual” (as defined in Code
Section 280G and the regulations thereunder) will be characterized as a “excess
parachute payment,” within the meaning of Section 280G(b) of the Code, there is
no contract, agreement, plan or arrangement to which any Asset Selling Entity or
any of the Non-JV Acquired Companies is a party or by which it is bound to
compensate any Business Employee who is a disqualified individual for excise
taxes paid pursuant to Section 4999 of the Code.
          (i) Except as set forth on Schedule 4.14(i), no Asset Selling Entity
or any of the Non-JV Acquired Companies are parties to any Contract, agreement
or arrangement relating to or covering Business Employees that is a
“nonqualified deferred compensation plan” subject to Section 409A of the Code.
Each such nonqualified deferred compensation plan has been operated since
January 1, 2005 in good faith compliance with Section 409A of the Code and IRS
Notice 2005-1. No stock option or other right to acquire an Asset Selling Entity
or any of the Non-JV Acquired Companies common stock or other equity of an Asset
Selling Entity or any of the Non-JV Acquired Companies granted to any Business
Employee (i) has an exercise price that has been or may be less than the fair
market value of the underlying equity as of the date such option or right was
granted, as determined by the boards of directors of the respective Asset
Selling Entity or any of the Non-JV Acquired Companies in good faith (ii) has
any feature for the deferral of compensation other than the deferral of
recognition of income until the later of exercise or disposition of such option
or rights, or (iii) has been granted after December 31, 2004, with respect to
any class of stock of an Asset Selling Entity or any of the Non -JV Acquired
Companies that is not “service recipient stock” (within the meaning of
applicable regulations under Section 409A).

26



--------------------------------------------------------------------------------



 



          (j) To Seller’s Knowledge, no Asset Selling Entity has direct or
indirect liability with respect to any misclassification of any Person, who is
primarily related to the FPG Business, as an independent contractor rather than
as an employee, or with respect to any employee leased from another employer
primarily in connection with the FPG Business, except as would not result in
material harm to such Asset Selling Entity. Except as set forth on
Schedule 4.14(j), to Seller’s Knowledge, none of the Non-JV Acquired Companies
have direct or indirect liability with respect to any misclassification of any
Person as an independent contractor rather than as an employee, or with respect
to any employee leased from another employer, except as would not result in
material harm to such Non-JV Acquired Companies.
     Section 4.15. Labor.
          (a) Set forth on Schedule 4.15(a) is a true and complete list, as of
the date hereof, of each labor or collective bargaining agreement to which any
Asset Selling Entity or any Non-JV Acquired Company is a party that applies to
Acquired Company Employees or Business Employees.
          (b) Except as set forth in Schedule 4.15(b), no labor organization has
made a written demand against any Asset Selling Entity or any Non-JV Acquired
Company for recognition with respect to representation of any Business Employees
or group of Business Employees; and there are no representation proceedings or
written petitions seeking a representation proceeding presently pending against
any Asset Selling Entity or Non-JV Acquired Companies involving any Business
Employees or, to Seller’s Knowledge, threatened in writing to be brought or
filed against any Seller related to the Relevant ASE Business with the United
States National Labor Relations Board or other Governmental Body. Except as set
forth in Schedule 4.15(b), to Seller’s Knowledge, there is no ongoing organizing
activity involving Business Employees pending or threatened in writing by any
labor organization or group of Business Employees.
          (c) Except as set forth in Schedule 4.15(c), to Seller’s Knowledge,
there are no current or threatened material (i) strikes, work stoppages,
slowdowns or lockouts involving any Business Employees, (ii) grievances,
arbitrations or other material labor disputes or proceedings pending or
threatened in writing against or involving any Business Employees, or
(iii) unfair labor practice charges, grievances or complaints pending or
threatened in writing by or on behalf of any Business Employees.
          (d) To Seller’s Knowledge, each Non JV Acquired Company and each Asset
Selling Entity is in material compliance with all Laws applicable to the FPG
Business relating to the employment of their respective employees, including all
such Laws applicable to fixed-term employees, temporary employees and trainees,
wages, hours, collective bargaining, employment discrimination (notably gender
discrimination), immigration, disability, civil rights, occupational safety and
health, workers’ compensation, pay equity and the collection and payment of
withholding and/or social contribution taxes and similar Taxes, and, as to those
employed by Nobel or Nobel Iberica, no temporary employee is classified as a
permanent employee due to continued employment by such company.

27



--------------------------------------------------------------------------------



 



          (e) To Seller’s Knowledge (other than DSE), no Asset Selling Entity
has incurred any material obligation or liability with respect to Business
Employees under the WARN Act or any comparable United States state or local law
or ordinance which remains unsatisfied.
     Section 4.16. Litigation.
     Except for the filing of the Cases, there is no material Legal Proceeding
pending or, to Seller’s Knowledge, threatened in writing against any Asset
Selling Entity or any Non-JV Acquired Company that challenges, or questions the
validity of, this Agreement, any other Operative Document or any action taken or
to be taken by any of the Sellers in connection herewith or therewith, or which
seeks to enjoin or obtain monetary damages in respect of, the consummation of
the transactions contemplated hereby or thereby. Except for the filing of the
Cases, Schedule 4.16 sets forth a true, complete and correct list, as of the
date thereof, of all material pending or, to Seller’s Knowledge, threatened
Legal Proceedings primarily related to the FPG Business in which any Non-JV
Acquired Company or Asset Selling Entity is or would be a party.
     Section 4.17. Compliance with Laws.
     Except with respect to Environmental Law matters which are addressed in
Section 4.18, Laws relating to employee benefits matters, which are addressed in
Section 4.14, and Laws relating to labor and employment matters, which are
addressed in Section 4.15, each Asset Selling Entity, with respect to the
Relevant ASE Business conducted by it, and each Non-JV Acquired Company’s part
of the FPG Business, is in compliance with all applicable Laws and all decrees
(including but not limited to the EU Directive 95/46/EC on the protection of
individuals with regard to the processing of personal data and on the free
movement of such data, by certifying to the Safe Harbor Principles of the US
Department of Commerce), orders, judgments and Permits of or from Governmental
Bodies, except for minor instances of noncompliance or possible noncompliance
that would not reasonably be expected to be material, it being further
acknowledged that any violation of Law that would reasonably be expected to
force any of the manufacturing facilities listed on Schedule 16.70 (other than
JV Acquired Entity facilities) to substantially cease operations by order of a
Governmental Body and where such ordered cessation of operations is reasonably
expected to last for 30 or more consecutive days, such cessation of operations
will be deemed to be a Material Adverse Effect.
     Section 4.18. Environmental Matters.
          (a) Dana represents and warrants that it has provided Orhan copies of
all:
     (i) written notices of a currently pending charge, action, hearing,
investigation, claim, demand or notice having been filed or commenced against
any Asset Selling Entity or the Non-JV Acquired Companies alleging any failure
of the FPG Business to comply with any Environmental Law concerning (A) the
release or threatened release of hazardous material (B) pollution or
(C) protection of the Environment;

28



--------------------------------------------------------------------------------



 



     (ii) all Permits held by any Asset Selling Entity and the Non-JV Acquired
Companies in connection with the FPG Business and related to any Environmental
Law; and
     (iii) all material environmental reports with respect to the Owned Real
Property and the Leased Real Property and the FPG Business set forth on Schedule
4.18(a).
          (b) With respect to the Owned Real Property and any real property
owned by Sellers and leased to Purchasers following the Closing except as set
forth in Schedule 4.18(b):
     (i) to Seller’s Knowledge, the FPG Business and the Owned Real Property and
any real property owned by Sellers and leased to Purchasers following the
Closing are not in material violation of any Environmental Law.
     (ii) (A) no Asset Selling Entity has transported or disposed, or to
Seller’s Knowledge allowed or arranged for any third parties to transport or
dispose, of any Hazardous Substance or other waste to or at a site which,
pursuant to CERCLA or any applicable state law, has been placed on the National
Priorities List or its state, national or international equivalent, (B) each
Asset Selling Entity has all material environmental permits necessary for the
continued operation by it of the Relevant ASE Business, (C) no Asset Selling
Entity has submitted or was required to submit any notice pursuant to Section
103(c) of CERCLA or received a request for information under Section 104(e) of
CERCLA, and (D) no Asset Selling Entity has undertaken or has been ordered,
directed or enjoined to undertake any response or remedial actions or clean-up
actions of any kind by any Governmental Body at any Owned Real Property or any
real property owned by Sellers and leased to Purchasers following the Closing.
     Section 4.19. Ownership of Necessary Assets and Rights.
     The Purchased Assets and the assets owned, leased or used, as the case may
be, by the Non-JV Acquired Companies on the Closing Date, together with
(i) those assets and services to be provided pursuant to the Transition
Agreement, (ii) the Intellectual Property covered by Section 7.7 and the IP
Licenses, and (iii) those assets and services listed on Schedule 4.19 provided
in a similar manner as those provided to the FPG Business by Dana or its
Affiliates prior to the Closing, are in all material respects sufficient for the
conduct of the FPG Business immediately following the Closing in substantially
the same manner as currently conducted.
     Section 4.20. Brokers.
     Except for Miller Buckfire & Co., LLC, (a) no Person has acted directly or
indirectly as a broker, finder or financial advisor for Sellers in connection
with the negotiations relating to the transactions contemplated hereby and
(b) no Person is entitled to any fee or commission or like payment in respect
thereof from Purchasers based in any way on any agreement, arrangement or
understanding made by or on behalf of Sellers, and, further, Sellers are solely
responsible for the

29



--------------------------------------------------------------------------------



 



fees and expenses of Miller Buckfire & Co., LLC, payable in connection with the
transactions contemplated hereby.
     Section 4.21. Disclaimers of Sellers.
     EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY OTHER OPERATIVE DOCUMENT,
(A) SELLERS EXCLUDE AND DISCLAIM ALL WARRANTIES, INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE FPG
BUSINESS OR THE PURCHASED ASSETS, (B) SELLERS MAKE NO REPRESENTATION OR WARRANTY
WITH RESPECT TO THE CONFIDENTIAL INFORMATION MEMORANDUM, FINANCIAL SUPPLEMENT,
PRESENTATIONS, REPORTS, OR ANY FINANCIAL FORECASTS OR PROJECTIONS OR OTHER
INFORMATION FURNISHED BY SELLERS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES, (C) SELLERS UNDERTAKE NO LIABILITY FOR ANY DAMAGE, LOSS,
EXPENSE OR CLAIM OR OTHER MATTER RELATING TO ANY CAUSE WHATSOEVER ARISING UNDER
OR PURSUANT HERETO (WHETHER SUCH CAUSE BE BASED IN CONTRACT, NEGLIGENCE, STRICT
LIABILITY, TORT OR OTHERWISE) AND IN NO EVENT SHALL SELLERS BE LIABLE FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, INDIRECT OR PUNITIVE DAMAGES
RESULTING FROM ANY SUCH CAUSE, (D) SELLERS SHALL NOT BE LIABLE FOR, AND
PURCHASERS ASSUME LIABILITY FOR, ALL PERSONAL INJURY AND PROPERTY DAMAGE
CONNECTED WITH PURCHASERS’ INVESTIGATION AND EXAMINATION OF THE PURCHASED
ASSETS, AND THE ACQUIRED COMPANIES, THE HANDLING, TRANSPORTATION, POSSESSION,
PROCESSING, FURTHER MANUFACTURE OR OTHER USE OR RESALE OF ANY OF THE PURCHASED
ASSETS OR THE ASSETS OF THE ACQUIRED COMPANIES AFTER THE CLOSING DATE, WHETHER
SUCH PURCHASED ASSETS OR THE ASSETS OF THE ACQUIRED COMPANIES ARE USED OR RESOLD
ALONE OR IN COMBINATION WITH OTHER ASSETS OR MATERIALS, AND (E) PURCHASERS
ACKNOWLEDGE THAT THE PURCHASED ASSETS AND THE ACQUIRED COMPANIES ARE BEING SOLD
IN THEIR PRESENT STATE AND CONDITION, “AS IS, WHERE IS,” WITH ALL FAULTS, AND
PURCHASER IS PURCHASING AND ACQUIRING SUCH PURCHASED ASSETS AND THE ACQUIRED
COMPANIES ON THAT BASIS PURSUANT TO PURCHASERS’ OWN INVESTIGATION AND
EXAMINATION AFTER HAVING BEEN PROVIDED WITH AN ADEQUATE OPPORTUNITY AND ACCESS
TO SUCH PURCHASED ASSETS AND THE ACQUIRED COMPANIES TO COMPLETE SUCH
INVESTIGATION OR EXAMINATION.
     Section 4.22. Information Systems.
     All information technology hardware and software owned by a Non-JV Acquired
Company will remain owned by the Non-JV Acquired Company immediately following
the Closing, and all licenses to information technology hardware and software
licensed to a Non-JV Acquired Company will survive the Closing and remain in
full force and effect (in accordance with and subject to their terms)
immediately following the Closing. All information technology hardware and
software owned by an Asset Selling Entity and all licenses to information
technology hardware and software licensed to an Asset Selling Entity, to the
extent used

30



--------------------------------------------------------------------------------



 



primarily in connection with the Relevant ASE Business, are included within the
Purchased Assets, and all such licenses will survive the Closing and remain in
full force and effect (in accordance with and subject to their terms)
immediately following the Closing. To the extent such assets are used under
license, the applicable Seller will cooperate with and assist the applicable
Purchaser to obtain any necessary consents to the assignment and assumption of
such license, or alternatively, to obtain a new or replacement license, provided
that any associated license or transfer fees will be the obligation of the
applicable Purchaser. Any information technology services currently supplied by
Sellers to the FPG Business but not described above, will be the subject of and
supplied under the terms of the Transition Agreement (i) in the case of services
provided directly by Dana or its Affiliates, at the cost to Dana (or such
Affiliate) of providing such services, and (ii) in the case of services provided
by third parties, at the cost charged by such third party (or an allocable share
of such cost, as appropriate), without increase by Dana, plus an allocable share
of the costs to Dana (or its Affiliates) of administering such third-party
provider and the provision of such services. The parties will work together
prior to Closing to identify the specifics and scope of such information
technology services to be provided under the terms of the Transition Agreement.
Subject to the foregoing, immediately following the Closing, the applicable
Purchaser will have ownership of and license rights to use all information
technology hardware and software which is owned, held or used by the Non-JV
Acquired Entities or used by any Asset Selling Entity primarily in connection
with the Relevant ASE Business conducted in Europe.
     Section 4.23. Insurance Coverage.
     Schedule 4.23 sets forth a true and complete list of insurance policies
maintained by the Non-JV Acquired Companies relating to the assets, business,
operations, employees, officers or directors of the Non-JV Acquired Companies.
To Seller’s Knowledge, none of the Non-JV Acquired Companies has omitted or
committed any act which would render null or inoperative such insurance policies
or which might bring about their cancellation.
     Section 4.24. Conveyance; Free and Clear.
     The Purchased Shares will be conveyed to the applicable Purchaser hereunder
free and clear of all Liens and other interests of all kinds, other than the
Permitted Exceptions described in clause (a) of the definition thereof and set
forth on Schedule 16.130. Except as otherwise contemplated by this Agreement,
the Purchased Assets which are being sold by Debtor Asset Selling Entities will
be conveyed to the applicable Purchaser hereunder free and clear of all Liens
and other interests of all kinds, other than the Permitted Exceptions. To
Seller’s Knowledge, neither Nobel nor Nobel Iberica is a real estate company for
tax purposes.
     Section 4.25. No Material Misstatements.
     To Seller’s Knowledge, this Agreement does not, and, when executed and
delivered at the Closing, the other Operative Documents to which such Seller is
a party and the documents or instruments listed in Schedule 3.2 relating to such
Seller will not, contain any material misstatement of fact, or omit to state any
material fact necessary to make statements therein, in the light of the
circumstances under which they were made, not misleading.

31



--------------------------------------------------------------------------------



 



     Section 4.26. No Other Representations or Warranties.
     Except for the representations and warranties contained in this Article IV,
no Seller, any Affiliate of such Seller or any other Person makes any
representations or warranties, and each Seller hereby disclaims any other
representations or warranties, whether made by such Seller or any Affiliate of
such Seller, or any of their respective officers, directors, employees, agents
or representatives, with respect to the execution and delivery of this Agreement
or any other Operative Document, the transactions contemplated hereby or thereby
or the FPG Business.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
     As an inducement to Dana and the other Sellers to enter into this Agreement
and to consummate the transactions contemplated hereby, Orhan hereby represents
and warrants to Dana on the date hereof, and, jointly and severally with the
Purchasing Affiliates, hereby represents and warrants to Dana and the other
Sellers on the Closing Date, and each Purchasing Affiliate, severally and not
jointly, hereby represents and warrants (with respect only to itself) to Dana
and the other Sellers on the Closing Date, that:
     Section 5.1. Organization and Qualification.
          (a) Orhan is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation and has the
requisite corporate or other power and authority to own or lease and operate its
properties and to carry on, in all material respects, its business as currently
conducted.
          (b) At the Closing Date, each Purchaser will be a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation and will have the requisite corporate or other power
and authority to own or lease and operate its properties.
     Section 5.2. Corporate Authorization.
          (a) Orhan has full corporate power and authority to enter into,
execute and deliver (or cause to be entered into, executed and delivered) this
Agreement and each Operative Document to which it is a party and the documents
or instrument listed in Schedule 3.3, and to perform or cause to be performed
its obligations hereunder and thereunder. The execution, delivery and
performance by Orhan of this Agreement and each Operative Document and other
document or instrument listed in Schedule 3.3 to which it is a party has been or
as of the Closing Date will be duly authorized by all requisite corporate action
on the part of Orhan.
          (b) At the Closing Date, each Purchaser will have full corporate power
and authority to enter into, execute and deliver (or cause to be entered into,
executed and delivered) this Agreement and each other Operative Document to
which it is a party and the other documents or instruments listed in
Schedule 3.3, and to perform or cause to be performed its obligations hereunder
and thereunder. The execution, delivery and performance by each Purchaser of
this Agreement and each Operative Document to which it is a party and other

32



--------------------------------------------------------------------------------



 



document or instrument listed in Schedule 3.3 to which it is a party as of the
Closing Date will be duly authorized by all requisite corporate action on the
part of such Purchaser.
     Section 5.3. Consents and Approvals.
     Upon entry of the Approval Order and subject to it becoming a Final Order,
no consent, waiver, approval, Order, Permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental Body is required
on the part of any Purchaser in connection with the execution and delivery of
this Agreement or any other Operative Document to which it is a party, the
consummation of the transactions contemplated hereby and thereby or the
compliance by such Purchaser with any of the provisions hereof or thereof,
except for compliance with any applicable requirements of the HSR Act and/or the
EC Regulation and other applicable merger control or similar Laws and the
receipt of appropriate Permits by Orhan or the applicable Purchaser to conduct
the applicable part of the FPG Business and operate the relevant portion of the
Purchased Assets.
     Section 5.4. Non-Contravention.
     None of the execution and delivery by each of the Purchasers of this
Agreement and the other applicable Operative Documents to which it is a party,
the consummation of the transactions contemplated hereby or thereby or the
compliance by the Purchasers with any of the provisions hereof or thereof will
(a) result in the breach of, any provision of the certificate or articles of
incorporation, bylaws or similar organizational documents of any of such
Purchaser or (b) violate, result in the breach of, or constitute a material
default under any Law or Order by which such Purchaser or any of its respective
properties or assets is bound or subject.
     Section 5.5. Binding Effect.
     As of the date hereof, this Agreement, and the Deposit Agreement constitute
and, when executed and delivered on the Closing Date, each of the other
Operative Documents to which any of the Purchasers is a party executed on the
Closing Date will constitute, a valid and legally binding obligation of Orhan
and the applicable Purchaser parties thereto, as applicable, enforceable against
Orhan and such applicable Purchasers in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles (whether in equity or at law).
     Section 5.6. Litigation.
     There is no Legal Proceeding pending or, to Orhan’s Knowledge, threatened
in writing, against Orhan that challenges, or questions the validity of, this
Agreement, the other Operative Documents to which Orhan or any other Purchaser
is or is to be a party or any action taken or to be taken by Orhan or any other
Purchaser in connection with, or that seeks to enjoin or obtain monetary damages
in respect of, the consummation of the transactions contemplated hereby or
thereby.

33



--------------------------------------------------------------------------------



 



     Section 5.7. Financing.
     Orhan has, and has no Knowledge of any circumstance or condition that would
reasonably be expected to prevent the availability at the Closing of, sufficient
funds to consummate the transactions contemplated by this Agreement (including
payment by Orhan of the Initial Cash Consideration). Orhan has incurred no
commitment, restriction or Liability of any kind, absolute or contingent,
present or future, which would impair or adversely affect its available
resources and capabilities (financial or otherwise), or those of any of its
Affiliates, to perform its or their obligations hereunder and under the
Operative Documents to which it or any of them is a party. Schedule 5.7 sets
forth evidence of the availability of funds or financing commitments to be used
in connection with the transaction contemplated hereby.
     Section 5.8. Brokers.
     No Person has acted directly or indirectly as a broker, finder or financial
advisor for Orhan or any of its Affiliates in connection with the negotiations
relating to or the transactions contemplated hereby and no Person is entitled to
any fee or commission or like payment in respect thereof from Sellers or any of
their Subsidiaries or Affiliates based in any way on agreements, arrangements or
understandings made by or on behalf of Orhan or any of its Affiliates.
     Section 5.9. No Inducement or Reliance; Independent Assessment.
          (a) With respect to the Purchased Shares, the Purchased Assets, the
FPG Business or any other rights or obligations to be transferred hereunder or
under the Operative Documents or pursuant hereto or thereto, no Purchaser has
been induced by or has relied upon any representations, warranties or
statements, whether express or implied, made by any Seller, any Affiliate of any
Seller, or any agent, employee, attorney or other representative of any Seller
representing or purporting to represent any Seller that are not expressly set
forth herein or in the other Operative Documents, whether or not any such
representations, warranties or statements were made in writing or orally, and no
Seller, no Affiliate of Seller, nor any agent, employee, attorney, other
representative of any Seller or other Person shall have or be subject to any
liability to any Purchaser or any other Person resulting from the distribution
to any Purchaser, or any Purchaser’s use of, any such information, including the
Confidential Information Memorandum prepared by Miller Buckfire & Co., LLC
relating to the FPG Business and any information, documents or material made
available in any “data rooms” or management presentations or in any other form
in expectation of the transactions contemplated hereby.
          (b) No Seller, no Affiliate of Seller, nor any agent, employee,
attorney, other representative of any Seller shall have or be subject to any
liability to Orhan or any Purchaser resulting from the distribution to or any
Purchaser, or any Purchaser’s use, of the Confidential Information Memorandum
prepared by Miller Buckfire & Co., LLC.
          (c) Each Purchaser acknowledges that it has made its own assessment of
the present condition and the future prospects of the FPG Business and is
sufficiently experienced to make an informed judgment with respect thereto. Each
Purchaser acknowledges that, except as explicitly set forth herein, no Seller
nor any of its Affiliates has made any warranty, express or

34



--------------------------------------------------------------------------------



 



implied, as to the prospects of the FPG Business or its profitability for Orhan
or applicable Purchasers, or with respect to any forecasts, projections or
business plans prepared by or on behalf of Sellers and delivered to any
Purchaser in connection with its review of the FPG Business and the negotiation
and the execution of this Agreement and the other Operative Documents.
          (d) The Purchasers are purchasing the Purchased Shares or the
Purchased Assets, as the case may be, for investment and not with a view to any
resale or distribution thereof, but subject, nevertheless, to any requirement of
Law that the disposition of its property remain within its control at all times,
and neither it nor anyone authorized by it to act on its behalf has directly or
indirectly offered any interest in such Purchased Shares or Purchased Assets, as
the case may be, or any similar security for sale to, or solicited any offer to
acquire any of the same from, any Person.
ARTICLE VI
COVENANTS OF SELLERS
     From and after the date hereof and until the Closing (except with respect
to Section 6.9, which shall survive the Closing in accordance with its terms),
Dana hereby covenants and agrees, and, effective as of the Closing (with respect
to Section 6.9), each Seller, severally and not jointly, hereby covenants and
agrees (with respect only to itself and to its Relevant ASE Business, Purchased
Assets, Non-JV Acquired Company or Purchased Shares, as the case may be), that:
     Section 6.1. Access, Further Actions.
          (a) Dana shall, and shall cause (A) its Subsidiaries to, afford to
representatives of the Purchasers reasonable access to senior management of the
FPG Business to answer such Purchaser’s questions concerning the business
operations and affairs of the FPG Business, corporate records, books of
accounts, Contracts, financial statements and all other documents (excluding
confidential portions of personnel and medical records) related to the FPG
Business reasonably requested by Purchasers and shall permit Purchasers and
their representatives reasonable access to the Owned Real Property and the
Leased Real Property (but excluding the Excluded Assets and subject to any
limitations that are reasonably required to preserve any applicable
attorney-client privilege or third-party confidentiality obligation); provided,
however, that in each case, such access shall be given at reasonable times and
upon reasonable prior notice and without undue interruption to any Seller’s
business or personnel as approved by Dana. All requests for access shall be made
to such representatives of such Seller as Dana shall designate, who shall be
solely responsible for coordinating all such requests and access thereunder.
          (b) Before the Closing, Dana shall, and shall cause any applicable
Selling Affiliate to, execute and deliver such instruments and take such other
actions as may reasonably be required to (i) carry out the intent of this
Agreement and the other Operative Documents and (ii) consummate the transactions
contemplated hereby and thereby.

35



--------------------------------------------------------------------------------



 



     Section 6.2. Conduct of FPG Business.
     Unless (1) ordered by the Bankruptcy Court, (2) required by this
Section 6.2, to make any payment of any amount owed to creditors on the Petition
Date, (3) such action would violate the Bankruptcy Code, (4) otherwise consented
to by Orhan, which consent shall not be unreasonably withheld, conditioned or
delayed, or (5) such action is otherwise expressly provided for or contemplated
by or in this Agreement, until the Closing Date, Dana shall cause each Seller to
use commercially reasonable efforts to, and to cause each Non-JV Acquired
Company to:
          (a) (i) operate the FPG Business, including managing levels of
inventories, supplies, accounts receivable and accounts payable, in the ordinary
course in all material respects consistent with past practice, (ii) to honor
binding commitments for capital expenditures as to capital projects currently
authorized, in the ordinary course in all material respects consistent with past
practice, and (ii) preserve its present material business operations,
organization and goodwill;
          (b) not incur any Indebtedness in connection with the FPG Business,
other than (i) Indebtedness incurred in the ordinary course of business,
(ii) Indebtedness in an amount not in excess of $100,000 in the aggregate
(excluding Indebtedness permitted by Section 6.2(b)(i)), and (iii) intercompany
indebtedness between Affiliates;
          (c) not acquire or dispose of any material property or assets used in
the FPG Business or create or permit to exist any Lien (other than Permitted
Exceptions or Liens securing obligations under Seller Financing) on any such
property or assets except in the ordinary course of business or with respect to
property or assets not in excess of U.S.$100,000 in the aggregate;
          (d) not make, or enter into commitments for, capital expenditures
connection with the FPG Business in excess of U.S.$50,000 individually or
U.S.$100,000 in the aggregate;
          (e) not enter into any Contracts in connection with the FPG Business,
except for Contracts made in the ordinary course of business;
          (f) not amend or terminate any Material Business Contract, except for
amendments or terminations made in the ordinary course of business;
          (g) not engage in any transactions with, or enter into any Material
Business Contracts with, any Affiliate of any Seller in connection with the FPG
Business, except for any such transactions or Material Business Contracts in the
ordinary course of business on terms no less favorable than would be obtained in
an arms’ length third party transaction, and that are terminable on the Closing
Date without penalty or for any such transactions;
          (h) not enter into, adopt, amend or terminate any Contract relating to
the compensation or severance entitlement of any employee employed in the FPG
Business, except (i) in the ordinary course of business, (ii) to the extent
required by Law or any existing Contracts, or (iii) as to Retention Agreements
(except Assumed Retention Agreements);
          (i) not accelerate the rate of collection of accounts receivable in
connection with the FPG Business other than in the ordinary course of business;

36



--------------------------------------------------------------------------------



 



          (j) not amend the organizational documents of any Acquired Company;
and
          (k) not take any action or actions prohibited by any of the foregoing
clauses (a) through (j).
     Section 6.3. Bankruptcy Actions.
          (a) Within five (5) Business Days after the execution of this
Agreement, Dana shall file with the Bankruptcy Court a motion in substantially
the form of Exhibit F hereto (the “Sale Motion”) seeking, among other things,
entry of (i) an order approving (A) the bidding protections including the
Breakup Fee described and/or set forth in Article XIV of this Agreement or
otherwise set forth in the Sale Motion, and (B) certain bidding procedures for
alternative offers for the Purchased Shares and Purchased Assets, which proposed
order shall be substantially in the form of Exhibit G hereto (collectively, the
“Bidding Procedures Order”), and (ii) an order approving this Agreement and the
transactions contemplated hereby (including the sale of the Purchased Assets to
Purchasers free and clear of all Liens except Permitted Exceptions) should the
purchase offer made by this Agreement constitute the highest and best offer for
the Purchased Shares and Purchased Assets pursuant to the Bidding Procedures
Order, which order shall be substantially in the form of Exhibit H hereto (the
“Approval Order”).
          (b) Dana shall use commercially reasonable efforts to have the
Bankruptcy Court (i) schedule a hearing on the Sale Motion, (ii) enter the
Bidding Procedures Order as soon as practicable following the date hereof, but
in any case no later than 30 days after the date hereof, and (iii) enter the
Approval Order as and when contemplated by the Bidding Procedures Order, but in
any case no later than 75 days after entry of the Bidding Procedures Order. Dana
shall use commercially reasonable efforts to cause the Bidding Procedures Order
and the Approval Order to become Final Orders as soon as possible after their
entry. Furthermore, Dana shall seek any other approvals or consents from the
Bankruptcy Court that may be reasonably necessary to consummate the transactions
contemplated in this Agreement.
          (c) Dana shall promptly provide Orhan with drafts of all documents,
motions, orders, filings, or pleadings that Dana or any Affiliate propose to
file with the Bankruptcy Court or any other court or tribunal which relate in
any manner, directly or indirectly, to (i) this Agreement or the transactions
contemplated hereby; (ii) the Sale Motion; or (iii) entry of the Bidding
Procedures Order or the Approval Order, and, if practicable, will provide Orhan
with a reasonable opportunity to review and comment upon such documents in
advance of their service and filing. To the extent practicable, Dana shall
consult and cooperate with Orhan, and consider in good faith the views of Orhan,
with respect to all such filings.
          (d) Dana shall comply with all notice requirements of the Bankruptcy
Code, the Federal Rules of Bankruptcy Procedure and any Order of the Bankruptcy
Court in connection with the service of the Sale Motion and providing notice of
the entry of the Bidding Procedures Order and the hearing on and notice of entry
of the Approval Order.
     Section 6.4. Regulatory Approvals.
          (a) Dana shall, as promptly as practicable, use commercially
reasonable efforts to assist and cooperate with Orhan in the making of all
antitrust filings. Dana shall, as

37



--------------------------------------------------------------------------------



 



promptly as practicable, use commercially reasonable efforts to make all other
registrations and filings with, and obtain all necessary actions or non-actions,
waivers, consents and approvals from, all applicable Governmental Bodies in
connection with the transactions contemplated by this Agreement.
          (b) Dana shall keep Orhan apprised of the status of all material
matters referred to in Section 6.4(a), including promptly furnishing Orhan with
copies of notices or other communications received by Dana or by any of its
Subsidiaries from any Governmental Body with respect to the transactions
contemplated hereby. Dana shall promptly furnish Orhan with such necessary
information and reasonable assistance as Orhan may request from time to time and
shall promptly provide Orhan’s counsel with copies of all filings made by Dana
or any of its Subsidiaries, and all correspondence between Dana or any of its
Subsidiaries (and Dana’s advisors) with any Governmental Body and any other
information supplied by Dana and its Subsidiaries to a Governmental Body in
connection therewith and the transactions contemplated hereby; provided,
however, that Dana may, as it deems advisable and necessary, designate any
competitively sensitive material provided to Orhan as “outside counsel only,”
and such materials may be redacted (i) to remove references concerning the
valuation of the FPG Business and (ii) as necessary to comply with contractual
arrangements. Materials designated as for “outside counsel only” and the
information contained therein shall be given only to the outside legal counsel
to Orhan and will not be disclosed by such outside counsel to employees,
officers or directors of Orhan unless express permission is obtained in advance
from Dana or its legal counsel. Dana shall, subject to applicable Law, permit
counsel for Orhan reasonable opportunity to review in advance, and consider in
good faith the views of Orhan in connection with, any proposed written
communication to any Governmental Body in connection with the matters referred
to in this Section 6.4. To the extent practicable, Dana agrees to consult with
Orhan prior to participating or permitting its Subsidiaries to participate, in
any substantive meeting or discussion, either in person or by telephone, with
any Governmental Body in connection with the regulatory approvals and, to the
extent not prohibited by such Governmental Body, and deemed advisable by the
parties, agrees to give Orhan the opportunity to participate.
     Section 6.5. Assignment of Contracts.
     Dana shall use commercially reasonable efforts to include in the Approval
Order an authorization for the applicable Debtor Asset Selling Entity to assume
(within the meaning of the Bankruptcy Code) the relevant Debtor Contracts and
assign to the applicable Purchaser such Debtor Contracts. Upon entry of the
Approval Order and as of the Closing Date, the applicable Purchaser shall be
exclusively responsible for any and all obligations of such Debtor Asset Selling
Entity under such Debtor Contracts, including, without limitation, the cure of
all monetary defaults with respect to such Debtor Contracts in accordance with
Section 7.2 below.
     Section 6.6. Updating of Information.
     The parties agree that, if Orhan, or any Seller, obtain Knowledge prior to
Closing of any facts or circumstances that result in, or, if in existence on the
Closing Date, would result in, a material breach of any representation or
warranty contained in Article IV, and such breach causes, or would reasonably be
expected to cause, a Material Adverse Effect, (a) such party will notify the
other parties in writing reasonably promptly after learning of such facts or

38



--------------------------------------------------------------------------------



 



circumstances (but in any event before the Closing Date), and (b) Dana shall
have 10 Business Days within which to cure such breach or potential breach or to
notify Orhan that Dana does not intend to cure such breach or potential breach.
If Dana notifies Orhan that it does not intend to cure such breach or potential
breach or Dana has been unable to effect a cure within such 10 Business Day
period and is ceasing to pursue a cure, the provisions of Section 14.1 will
apply. If Orhan elects not exercise its termination rights under Section 14.1,
this Agreement, and the schedules hereto shall be deemed amended as necessary to
reflect the facts underlying such breach or potential breach and Orhan shall be
deemed to have waived its rights hereunder or otherwise with respect to such
breach or potential breach, except as to Known Claims as provided in
Article XII.
     Section 6.7. Intercompany Accounts.
     On or prior to the Closing Date, but subject to the entry of the Approval
Order, all intercompany receivables, payables, loans, notes and investments then
existing between or among any Seller and/or any of its Subsidiaries that is not
an Acquired Company, on the one hand, and any Non-JV Acquired Company, on the
other hand (except and excluding the Transferred Intercompany Receivables),
shall be paid, settled or otherwise extinguished and fully satisfied.
     Section 6.8. Nobel Iberica and Nobel Receivables.
          (a) On or prior to the Closing Date, TPF shall cause Nobel Iberica to
dividend to Nobel, under the process described in Schedule 6.8, the intercompany
receivables referred to in Schedule 6.8.
          (b) On or prior to the Closing Date, TPF shall cause Nobel to assign
to TPF, under the process described in Schedule 6.8, the intercompany
receivables referred to in Schedule 6.8.
          (c) The parties acknowledge and agree that the indebtedness from Orda
Automotive, A.S. in the amount of approximately €1.2 million will be modified or
restated to reduce the outstanding principal amount to €600,000 and extend the
payment term by twelve months, and that the parties will prior to the Closing
or, in accordance with Section 11.1, after the Closing, take any necessary steps
to ensure that all right, title and interest in and to such note is vested in
TPF or its designee.
     Section 6.9. NMD Joint Venture Interest.
     The disposition of Dana’s joint venture interest in NMD will be determined
and effected in accordance with Schedule 6.9.
     Section 6.10. China FPG Initiative.
     Dana and Orhan will cooperate and work together to identify a site, to
lease suitable space and facilities, and to form the China Subsidiary to
position the start up of the FPG Business in China.

39



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS OF PURCHASERS
     From and after the date hereof and until the Closing Date (except with
respect to Section 7.7, which shall survive the Closing in accordance with its
terms), Orhan hereby covenants and agrees, and, effective as of the Closing
(with respect to Section 7.7), Orhan, jointly and severally with the Purchasing
Affiliates, and each Purchasing Affiliate, severally and not jointly (with
respect only to itself), hereby covenants and agrees, that:
     Section 7.1. Contact with Customers, Suppliers and Employees.
     Without the prior consent of Bill Riley or such other authorized
representative designation in writing by Dana, Orhan shall not, either directly
or through Affiliates or representatives, contact any suppliers to, or customers
of, the Non-JV Acquired Companies or the FPG Business or any Business Employees
or employees of any Non-JV Acquired Companies in connection with or pertaining
to the disposition of the FPG Business or the terms or any subject matter of
this Agreement or any other Operative Document.
     Section 7.2. Cure of Defaults.
     Subject to entry of the Approval Order and such Approval Order becoming a
Final Order, including the authorization referred to in Section 6.4, at the
Closing, Orhan shall, or shall cause the applicable Purchaser to, at its expense
cure any and all monetary defaults with respect to the Contracts referred to in
Section 6.5 that will be transferred to Orhan or the applicable Purchaser at
Closing as and in the amounts required by the Bankruptcy Court to assume and
assign such Contracts under Section 365 of the Bankruptcy Code (the “Cure
Costs”), such Cure Costs not to exceed $30,000.
     Section 7.3. Bankruptcy Actions.
     Orhan shall use commercially reasonable efforts to assist Seller in
obtaining entry of the Bankruptcy Court Orders, including providing testimony,
if any, as required at any hearing before the Bankruptcy Court.
     Section 7.4. Consents, Conditions, Antitrust and Competition.
          (a) Orhan shall use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, to consummate and make
effective the transactions contemplated hereby and by the other Operative
Documents as promptly as practicable, including, but not limited to:
(i) obtaining all necessary consents, approvals or waivers from, and giving any
necessary notifications to, third parties; (ii) making all registrations and
filings with, and obtaining all necessary actions or non-actions, waivers,
consents and approvals from, all Governmental Bodies (including but not limited
to those in connection with the EC Regulation) and taking all steps as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, a Governmental Body; and (iii) together with Sellers, defending
any Legal Proceedings challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary

40



--------------------------------------------------------------------------------



 



restraining order or preliminary or permanent injunction entered by any
Governmental Body vacated or reversed. In furtherance of, and without in any way
limiting, the foregoing, Orhan shall use commercially reasonable efforts to
avoid the issuance of a Request for Additional Information and Documentary
Material (“Second Request”) under 15 U.S.C. § 18a(e)(2) or civil investigative
demand or comparable request in the United States or the issuance of a decision
under Article 6(1)(c) of the EC Regulation initiating a “Second Phase”
investigation (“Second Phase”) or the extension by any other Governmental Body
of its clearance procedure beyond the initial waiting period or any steps by an
Governmental Body prohibiting or delaying the parties’ ability to consummate and
make effective the transactions contemplated hereby and by the other Operative
Documents. Without limiting the foregoing, if the staff of a competition
authority indicates the intention to issue a Second Request in the U.S. or to
initiate a Second Phase investigation in the EU or to extend the initial waiting
period in any other jurisdiction, then Orhan may in its sole discretion offer
undertakings acceptable to the relevant competition authority, provided that
such undertakings do not result in a change to the terms of this Agreement,
including the purchase price and the identification of assets and businesses to
be transferred to the Purchasers, including proposing, negotiating, committing
to and effecting, by consent decree, undertaking, hold separate order or
otherwise, the sale, divestiture or disposition of, or the imposition of any
limitation upon, such assets or businesses of Orhan (including its Subsidiaries)
or the FPG Business (so long as conditioned upon, and not occurring prior to,
the Closing and so long as none of the foregoing has any effect on the terms of
the transactions contemplated hereby and by the other Operative Documents),
along with any ancillary agreements (all such undertakings, the “Remediations”).
In the case of the European Commission, Orhan shall make the offer no later than
the end of the 20 working-day period provided by Law for the acceptance of
undertakings after submission of a final notification on Form CO.
          (b) In the event that a Second Request or civil investigative demand
is issued, a Second Phase investigation is initiated or clearance from any
Governmental Body having jurisdiction over the transaction is not obtained
during the initial waiting period, Orhan may offer all Remediations and take any
and all other steps necessary to obtain all necessary consents, approvals or
waivers (so long as conditioned upon, and not occurring prior to, the Closing
and so long as none of the foregoing has any effect on the terms of the
transactions contemplated hereby and by the other Operative Documents) until the
conclusion of any such antitrust investigation.
          (c) Orhan shall keep Sellers apprised of the status of material
matters relating to the completion of the transactions contemplated by this
Agreement, including promptly furnishing Sellers with copies of notices or other
communications received by Orhan or other Purchasers or by any of their
Subsidiaries from any Governmental Body with respect to the transactions
contemplated hereby. Orhan shall promptly furnish to Sellers such necessary
information and reasonable assistance as Sellers may request from time to time
and shall promptly provide counsel for Sellers with copies of all filings made
by Orhan or any of its Subsidiaries, and all correspondence between Orhan and
any of its Subsidiaries (and Orhan’s advisors) with any Governmental Body and
any other information supplied by Orhan and its Subsidiaries to a Governmental
Body in connection therewith and the transactions contemplated hereby, provided,
however, that Orhan may, as it deems advisable and necessary, designate any
competitively sensitive material provided to Sellers as “outside counsel only,”
and materials may be redacted (i) to remove references concerning the valuation
of the FPG Business and (ii) as

41



--------------------------------------------------------------------------------



 



necessary to comply with contractual arrangements. Materials designated as for
“outside counsel only” and the information contained therein shall be given only
to the outside legal counsel of Sellers and will not be disclosed by such
outside counsel to employees, officers or directors of Sellers unless express
permission is obtained in advance from Orhan or its legal counsel. Orhan shall,
subject to applicable Law, permit counsel for Sellers reasonable opportunity to
review in advance, and consider in good faith the views of Sellers in connection
with, any proposed written communication to any Governmental Body in connection
with the matters referred to in this Section 7.4. To the extent practicable,
Orhan agrees to consult with Sellers prior to participating, or permitting its
Subsidiaries to participate, in any substantive meeting or discussion, either in
person or by telephone, with any Governmental Body in connection herewith and
the transactions contemplated hereby and, to the extent not prohibited by such
Governmental Body, to give Sellers the opportunity to attend and participate.
     Section 7.5. Further Actions.
          (a) Before the Closing, Orhan shall, and shall cause any applicable
Purchasers to, execute and deliver such instruments and take such other actions
as may reasonably be required to (i) carry out the intent of this Agreement and
the other Operative Documents and (ii) consummate the transactions contemplated
hereby and thereby. From the execution hereof until the Closing, Orhan
undertakes to promptly notify Sellers in writing of any known breach of any
representation, warranty or covenant of any Seller or any circumstance or
condition that could reasonably be expected to constitute such a breach.
          (b) Orhan shall give any notices required by Law and shall take
whatever other actions with respect to employee benefit plans of Orhan as may be
necessary to effectuate the arrangements set forth in Section 10.1 through 10.4.
          (c) Except as may otherwise be provided in Section 10.1 through 10.4,
Orhan shall use commercially reasonable efforts to comply with any and all
successorship requirements or obligations contained in any collective bargaining
agreement set forth on Schedule 4.15(a).
     Section 7.6. Guarantees; Letters of Credit.
     Orhan shall, or shall cause the applicable Purchaser to, be substituted in
all respects for a Stock Selling Entity, effective as of the Closing Date, in
respect of all obligations of such Seller under each of the guarantees, letters
of credit, letters of comfort, bid bonds and performance bonds set forth in
Schedule 7.6 (the “Guarantees”) obtained by such Seller for the benefit of an
Acquired Company (and such Seller shall be released from any such obligations).
As a result of the substitutions contemplated by this Section 7.6, the Stock
Selling Entities shall have no, and shall be released from any, obligation
arising from or in connection with the Guarantees from and after the Closing
Date.
     Section 7.7. Use of Seller’s Name.
     Orhan agrees that:
          (a) within 90 days after the Closing Date, Orhan shall remove, or
cause to be removed, “Dana”, the “Dana diamond” logo and any other similar mark
(the “Seller Name”) and

42



--------------------------------------------------------------------------------



 



any other Trademark, trade dress, design or logo previously or currently used by
Seller or any of its Affiliates that is not part of the Acquired Intellectual
Property from all domain names, web sites, buildings, signs and vehicles of the
FPG Business;
          (b) within 90 days after the Closing Date, Orhan shall, and shall
cause the applicable Purchasers to, remove and cease using the Excluded
Intellectual Property and the Seller Name and any other Trademark, trade dress,
design or logo previously or currently used by Seller or any of its Affiliates
that is not part of the Acquired Intellectual Property in all invoices,
letterhead, packaging, advertising and promotional materials, office forms,
business cards and other written and electronic materials;
          (c) within 90 days after the Closing Date (i) Orhan shall, and shall
cause the applicable Purchasers to, remove and cease using the “confetti design
packaging” from the inventory of packaging materials and marketing materials of
the FPG Business that is in existence as of the Closing Date (“Existing
Inventory”) and (ii) Orhan shall, and shall cause the applicable Purchasers to,
remove and cease using the Seller Name and any other Trademark, trade dress,
design or logo previously or currently used by any Seller or any of its
Affiliates that is not part of the Acquired Intellectual Property from those
assets of the FPG Business that are not Existing Inventory, including those
assets (such as, but not limited to, tools, molds and machines) used in
association with the manufacture of the products of the FPG Business or
otherwise reasonably used in the conduct of the FPG Business after the Closing
Date (such assets, “Other Marked Assets”);
          (d) In no event shall Orhan or any of its Affiliates advertise or hold
itself out as any Seller or an Affiliate of any Seller at any time before, on or
after the Closing Date; and
          (e) As soon as reasonably practicable after the Closing Date, but in
no event later than 60 days following the Closing Date, Orhan shall, and shall
cause the applicable Purchasers to, change the names of the Acquired Companies
and shall change all filings, licenses, and other items, to delete references to
“Dana”, if any, and the Excluded Intellectual Property.
ARTICLE VIII
CONDITIONS PRECEDENT TO PURCHASERS’ OBLIGATIONS
     The obligation of Orhan and each other Purchaser to consummate the
transactions contemplated hereby and in the other Operative Documents to which
it is a party is subject to the satisfaction (or, if permitted, waiver by Orhan
in its sole discretion), on or before the Closing Date, of each of the following
conditions:
     Section 8.1. Accuracy of Representations and Warranties.
     Each of the representations and warranties of Sellers contained herein
shall be true and correct in all respects at and as of the Closing Date (except,
in each case, to the extent any such representation or warranty speaks as of a
specific date, in which case such representation or warranty shall be true and
correct as of such specific date); provided, however, that, notwithstanding the
breach of any such representation or warranty, the condition set forth in this

43



--------------------------------------------------------------------------------



 



Section 8.1 shall be deemed satisfied unless such breach has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect.
     Section 8.2. Performance of Covenants.
     Sellers shall have performed and complied, in all material respects, with
the covenants and provisions hereof required to be performed or complied with by
them between the date hereof and the Closing Date.
     Section 8.3. Antitrust and Competition Laws.
     Any applicable waiting periods under the HSR Act, the EC Regulation or any
similar regulation of any other Governmental Body relating to the transactions
contemplated by this Agreement shall have expired or been terminated. Each such
Governmental Body approval identified in Schedule 8.3 (other than Governmental
Body approval in Brazil) shall have been obtained.
     Section 8.4. No Injunctions.
     No preliminary or permanent injunction or other order of any Governmental
Body of competent jurisdiction restraining or prohibiting the consummation of
the transactions contemplated hereby shall be in place on the Closing Date.
     Section 8.5. Entry of Orders By Bankruptcy Court; Consents Obtained.
     The Bankruptcy Court shall have entered the Bidding Procedures Order and
the Approval Order, and the Bidding Procedures Order and the Approval Order
shall have become Final Orders and shall not have been vacated, stayed, or
reversed, or modified, amended, or supplemented in any material manner;
provided, however, that it shall not be a condition to Orhan’s obligation to
consummate the transactions contemplated by this Agreement that the Bidding
Procedures Order and the Approval Order be Final Orders if either the Bidding
Procedures Order or the Approval Order is not a Final Order solely as a result
of an appeal of the relief granted pursuant to such Order, which appeal (a) does
not challenge Purchasers’ good faith purchaser status under Section 363(m) of
the Bankruptcy Code, (b) does not assert that the transactions contemplated by
this Agreement are avoidable pursuant to, or otherwise violate, Section 363(n)
of the Bankruptcy Code, and (c) has not resulted in a stay of such Order.
     Section 8.6. Consents.
     All consents set forth on Schedule 8.6 shall have been obtained.
     Section 8.7. Officer’s Certificate.
     Orhan and the other Purchasers shall have received a certificate from each
Seller to the effect set forth in Section 8.1 and 8.2, dated the Closing Date,
signed by an authorized officer of such Seller.

44



--------------------------------------------------------------------------------



 



     Section 8.8. Material Adverse Effect.
     Since the date of this Agreement no event shall have occurred that would
constitute a Material Adverse Effect or reasonably would be expected to result
in a Material Adverse Effect.
     Section 8.9. Selling Affiliates.
     Each of the Selling Affiliates shall have entered into and become a party
to this Agreement as provided in Section 1.1(a).
     Section 8.10. Other Deliveries.
     Orhan shall have received the documents and instruments required by
Section 3.2 and such other documents or instruments as Orhan may reasonably
request consistent with Sellers’ obligations under this Agreement and the other
Operative Documents.
     Section 8.11. Other Conditions.
     Each of the other conditions described in Schedule 8.11 shall have been
satisfied.
ARTICLE IX
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS
     The obligation of Dana and each other Seller to consummate the transactions
contemplated hereby and in the other Operative Documents to which it is a party
is subject to the satisfaction (or, if permitted, waiver by Dana in its sole
discretion), on or before the Closing Date, of each of the following conditions:
     Section 9.1. Accuracy of Representations and Warranties.
     Each of the representations and warranties of Orhan contained herein shall
be true and correct in all respects at and as of the Closing Date (except, in
each case, to the extent any such representation and warranty speaks as of a
specific date, in which case such representation and warranty shall be true and
correct, as of such specific date).
     Section 9.2. Performance of Covenants.
     Purchasers shall have performed and complied, in all material respects,
with the covenants and provisions hereof required to be performed or complied
with by them between the date hereof and the Closing Date and each Seller
Authorization shall have been obtained.
     Section 9.3. Antitrust and Competition Laws.
     Any applicable waiting periods under the HSR Act, the EC Regulation or any
similar regulation of any other Governmental Body relating to the transactions
contemplated by this Agreement shall have expired or been terminated. Each such
Governmental Body approval

45



--------------------------------------------------------------------------------



 



identified in Schedule 9.3 (other than Governmental Body approval in Brazil)
shall have been obtained.
     Section 9.4. No Injunctions.
     No preliminary or permanent injunction or other order of any Governmental
Body of competent jurisdiction restraining or prohibiting the consummation of
the transactions contemplated hereby shall be in place on the Closing Date.
     Section 9.5. Entry of Orders By Bankruptcy Court.
     The Bankruptcy Court shall have entered the Bidding Procedures Order and
the Approval Order, and the Bidding Procedures Order and the Approval Order
shall have become Final Orders and shall not have been vacated, stayed, or
reversed, or modified, amended, or supplemented in any material manner;
provided, however, that it shall not be a condition to Sellers’ obligation to
consummate the transactions contemplated by this Agreement that the Bidding
Procedures Order and the Approval Order be Final Orders if either the Bidding
Procedures Order or the Approval Order is not a Final Order solely as a result
of an appeal of the relief granted pursuant to such Order, which appeal (a) does
not challenge Purchasers’ good faith purchaser status under Section 363(m) of
the Bankruptcy Code, (b) does not assert that the transactions contemplated by
this Agreement are avoidable pursuant to, or otherwise violate, Section 363(n)
of the Bankruptcy Code, and (c) has not resulted in a stay of such Order.
     Section 9.6. Officer’s Certificate.
     Dana and the other Sellers shall have received a certificate from Orhan and
each other Purchaser, if any, to the effect set forth in Section 9.1 and 9.2,
dated the Closing Date, signed by an authorized officer of Orhan.
     Section 9.7. Other Deliveries.
     Each Seller shall have received the documents and instruments required by
Section 3.3 and such other documents or instruments as Dana may reasonably
request consistent with Orhan’s obligations under this Agreement and the other
Operative Documents.
ARTICLE X
EMPLOYEES
     Section 10.1. Transferred Employees.
          (a) Prior to the Closing Date, Orhan shall, or shall cause each
applicable Purchaser acquiring the Purchased Assets to, offer employment to each
Business Employee in each case, who:
     (i) is actively employed in the FPG Business on such date or is absent from
employment due to vacation, holiday, or sickness other than short or long-term
disability (the “Current Employees”); or

46



--------------------------------------------------------------------------------



 



     (ii) (A) is absent from work due to short or long-term disability, workers
compensation or other work-related injury schemes, military leave or other
authorized leave of absence or lay off and (B) has the right to return to
employment with the FPG Business following such absence or expiration of such
leave under applicable Law or any applicable agreement (including any collective
bargaining agreement) (the “Leave Employees” and, together with the Current
Employees, the “Closing Date Employees”).
     With regard to Business Employees located at Sellers’ Rochester Hills,
Michigan, facility and those located at Sellers’ San Luis Potosi, Mexico,
facility, only those individuals listed on Schedule 10.1 will be considered
Closing Date Employees for purposes hereof. The Purchasers shall not be required
under this Section 10.1 to offer employment to more than 83 Closing Date
Employees located at Sellers’ Paris, Tennessee, facility.
     In addition, to the extent that any Purchaser is required by applicable Law
to employ or offer employment to any Business Employees, Orhan shall cause the
applicable Purchaser to employ or offer employment to such Business Employees in
the manner described in Schedule 10.4.
     All such offers of employment shall be made in accordance with the
provisions of this Section 10.1 and, to the extent applicable, Schedule 10.4.
Except as otherwise required by applicable Law or any applicable collective
bargaining agreement, a Closing Date Employee, who is offered employment by
Purchasers or one of their Affiliates, shall be deemed to have accepted such
offer if he or she has presented himself or herself as available for active
employment at his or her then applicable place of employment: (A) in the case of
a Current Employee not absent from work on the Closing Date, on the first
Business Day immediately following the Closing Date, or such subsequent date as
Orhan in its sole discretion shall approve, or thereafter so long as such day is
within 10 days following the Closing Date and, from such date and thru the tenth
day following the Closing Date, such Current Employee continues to be actively
at work, (B) in the case of a Current Employee who is absent from work on the
Closing Date due to vacation, holiday, or sickness other than short or long-term
disability, the first Business Day following the Closing Date that such Current
Employee is scheduled to return to active employment, and (C) in case of a Leave
Employee, on the first Business Day following the Closing Date that the Leave
Employee is able to return to active employment, but in no event later than six
months following the Closing Date. Each Closing Date Employee who accepts an
offer of employment from such Purchaser (or one of their Affiliates), and each
Closing Date Employee whose employment with such Purchaser continues by
operation of law, shall be referred to herein as a “Transferred Employee.”
Except as otherwise provided in Schedule 10.4, a Closing Date Employee whose
employment does not continue by operation of law must accept Purchasers’ offer
of employment within ten (10) days of such offer; otherwise said Closing Date
Employee will be deemed never to have become a Transferred Employee. The
applicable Asset Selling Entity will be responsible for those Current Employees
and those Leave Employees who do not accept offers of employment from the
applicable Purchaser. Sellers and their Affiliates shall have no responsibility
for, and Orhan shall be responsible for and shall indemnify and hold Sellers and
their Affiliates harmless from, all claims brought by Closing Date Employees
relating to the payment of severance (including the reasonable actual
out-of-pocket fees and expenses of counsel) or other liability whatsoever that
arise as a result of Purchasers’ failure to make an offer

47



--------------------------------------------------------------------------------



 



of employment to such Closing Date Employees in accordance with the terms of
this Section 10.1 or Purchasers’ failure to employ any such Closing Date
Employee who accepts such employment.
          (b) Subject to any additional requirements specified in Schedule 10.4,
each offer of employment extended to a Closing Date Employee (who is not
represented by a union) by the applicable Purchaser pursuant to this
Section 10.1 shall be at a base salary or wage at least equal to the base salary
or wage paid to the Closing Date Employee, in the case of a Current Employee,
immediately prior to the Closing Date and, in the case of a Leave Employee,
immediately prior to the commencement of such Leave Employee’s absence from
work, in each case unless a higher wage is otherwise required by law. During the
6-month period immediately following the Closing Date, the applicable Purchaser
shall continue to provide each Transferred Employee, for so long as it continues
to employ such Transferred Employee during such 6-month period, with an annual
salary or hourly wage rate, as applicable, at least equal to the rate contained
in such offer of employment to such Transferred Employee.
          (c) For Transferred Employees who are represented by a union or
covered by any collective bargaining agreement with an Asset Selling Entity as
of the date hereof or as of the Closing Date (“Union Transferred Employees”),
Orhan shall, or shall cause the applicable Purchaser to, adopt such collective
bargaining agreements and assume the collective bargaining obligations of each
such Asset Selling Entity, provided that, with respect to the Archbold, Ohio
facility, Orhan and the union shall bargain in good faith appropriate
modifications to the terms of such collective bargaining agreement relating to
benefit plans as would permit Orhan to establish, in lieu of the Seller employee
benefit plans and arrangements specified in the collective bargaining
agreements, plans sponsored solely by Orhan or the applicable Purchaser which
provide substantially similar benefits to Union Transferred Employees as are
provided under the plans specified in the collective bargaining agreement.
Seller and Purchaser agree that the appropriate Asset Selling Entities will
retain all liabilities under the Pension Plan For Dana Automotive Aftermarket
Group Employees with respect to the Union Transferred Employees for benefits
accrued prior to the Closing Date, and the Seller and Orhan agree that neither
Orhan nor the applicable Purchaser shall provide benefits to the Union
Transferred Employees under the Pension Plan For Dana Automotive Aftermarket
Group Employees. For Union Transferred Employees and each group of Acquired
Company Employees who are covered by a collective bargaining agreement between a
union and an Acquired Company as of the date hereof or the Closing Date, Orhan
agrees that such collective bargaining agreement shall remain in effect under
its present terms until such time as the applicable Purchaser or Acquired
Company may have a right to modify or terminate the collective bargaining
agreement in accordance with its terms and applicable Law. Subject to any
additional requirements specified in Schedule 10.4, each offer of employment to
a Closing Date Employee who is represented by a union shall be consistent with
the applicable Purchaser’s obligations under this Section 10.1(c).
          (d) Effective on and after the Closing Date, Orhan accepts any and all
obligations under the WARN Act, and any comparable state or local law or
ordinance including any comparable laws of the Mexico, with respect to all
Transferred Employees.
          (e) For the 6-month period immediately following the Closing Date,
Orhan shall cause the applicable Purchaser to provide the Transferred Employees
whose employment is

48



--------------------------------------------------------------------------------



 



not governed by the terms of a collective bargaining agreement (“Non-Union
Transferred Employees”) and their respective eligible dependents, for so long as
such Purchaser continues to employ such Transferred Employee during such 6-month
period, with medical, dental, prescription drug and other welfare benefits (the
“Purchaser Welfare Plans”) under any Purchaser Welfare Plans that are
substantially similar to the benefits and eligibility provided to the
Purchasers’ employees prior to Closing in comparable positions in comparable
locations and, in the event there are no employees of Purchasers in comparable
positions, benefits and eligibility that are substantially similar to the
benefits provided to such Non-Union Transferred Employees immediately prior to
the Closing Date.
          (f)      (i) The Purchaser Welfare Plans shall (i) treat the Non-Union
Transferred Employees and their respective eligible dependents as eligible to
participate in the Purchaser Welfare Plans immediately upon the Closing Date to
the same extent such Non-Union Transferred Employees and their respective
eligible dependents were eligible under the analogous Seller Benefit Plan
immediately prior to the Closing Date and (ii) give to the Non-Union Transferred
Employees and their respective eligible dependents credit under the Purchaser
Welfare Plans for service with Sellers, the Acquired Companies, Sellers and
their respective Affiliates prior to the Closing Date to the extent such credit
was given under the analogous Seller Employee Benefit Plans immediately prior to
the Closing Date. Such credit for service shall be given for purposes of
eligibility to participate, eligibility for benefits and satisfaction of any
waiting periods under the Purchaser Welfare Plans.
                    (ii) Each Non-Union Transferred Employee who was eligible
under one of the Dana Defined Contribution Plans (as defined in Section 10.2(a)
below) prior to the Closing Date shall be eligible to participate in the
Purchaser Retirement Plans immediately upon the Closing Date. Each Non-Union
Transferred Employee shall, except as provided below, be given credit under the
Purchaser Defined Contribution Plans for all service prior to the Closing Date
to the extent such credit was given under the analogous Dana Defined
Contribution Plans immediately prior to the Closing Date. Such credit for
service shall be given for purposes of eligibility to participate, vesting,
eligibility for early retirement, and for all other purposes for which such
service is either taken into account or recognized other than for benefit
accrual purposes.
          (g) Orhan agrees that (i) all accrued but unused vacation, personal
days, floating holidays, sick pay and other leave or paid time off of the
Non-Union Transferred Employees that, in the ordinary course of business,
remains unpaid as of the Closing Date, shall be the applicable Purchaser’s
responsibility and shall be recognized by the applicable Purchaser under its
vacation and other pay policies to the extent not paid by Sellers on or before
the Closing Date and (ii) to the extent that any Asset Selling Entity is
required by applicable Law or the terms of any Seller Employee Benefit Plan to
make any payment to any Non-Union Transferred Employee for any vacation accrued
but unused and unpaid as of the Closing Date in connection with the consummation
of the transaction, Orhan agrees to cause the applicable Purchaser to promptly
reimburse Sellers for the amount of such payment to the extent such Liability
was properly reflected on the Closing Statement of Net Assets.
          (h) The applicable Purchaser shall be solely responsible on and after
the Closing Date for the terms and conditions of employment of all Transferred
Employees. As to

49



--------------------------------------------------------------------------------



 



any Transferred Employee that any Purchaser terminates after the Closing Date,
Purchasers shall be solely responsible for satisfying any requirements under any
applicable Laws and, with respect to each Transferred Employee, Purchasers shall
be solely responsible for (i) any liabilities, obligations or claims arising
under any Acquired Company Benefit Plan; (ii) any obligations arising on or
after the Closing Date under any contract of employment, including, but not
limited to, any Assumed Retention Agreement, (iii) any grievances, arbitrations
or unfair labor practice charges, arising from events that occur on or after the
Closing Date, and any non-monetary relief granted on or after the Closing Date
pursuant to grievances, arbitrations or unfair labor practice charges arising
from events that occur on or after the Closing Date (or prior to the Closing
Date in the case of non-monetary relief as to which, because of its nature, the
applicable Seller is incapable of performing), and (iv) any alleged violation of
Law (including, but not limited to, all Law pertaining to employment,
discrimination, workers’ compensation, occupational safety and health, unfair
labor practices, WARN Act violations and similar laws) but only to the extent
such alleged violation occurred after the Closing Date.
          (i) Subject to limitation on privacy as required by applicable Law,
each Asset Selling Entity and Orhan agree to furnish to each other such
information as may be reasonably required with respect to one or more
Transferred Employees promptly following receipt of any reasonable written
request from the other.
     Section 10.2. Seller Benefits Plans.
          (a) Effective as of the Closing Date, other than with respect to the
Acquired Company Benefit Plans the Transferred Employees shall cease to be
credited with service and to accrue any benefits under any Seller Employee
Benefit Plan which are pension benefit plans (as defined in Section 3(2) of
ERISA) whether or not such plan is subject to ERISA, including, but not limited
to (for U.S. employees) the Dana Corporation Retirement Plan or the Pension Plan
for Dana Automotive Aftermarket Group Employees (the “Dana Retirement Plans”)
and the Dana Corporation Savings and Investment Plan, Employee Incentive Savings
and Investment Plan or the Savings Works Plan (the “Dana Defined Contribution
Plans”). Each Non-Union Transferred Employee participating in a Dana Retirement
Plan shall be eligible to receive a distribution of his or her vested accrued
benefits under such Dana Retirement Plan in accordance with the terms of such
Dana Retirement Plan. Orhan shall arrange to have the Defined Contribution Plans
sponsored by Purchasers accept direct rollovers of eligible rollover
distributions from the Dana Defined Contribution Plans and the Dana Retirement
Plans in the form of cash, or in the case of Transferred Employees who have an
outstanding participant loan under one of the Dana Defined Contribution Plans at
the Closing Date, in the form of a promissory note.
          (b) Coverage for all Transferred Employees and their respective
eligible dependents under the Seller Employee Benefit Plans which are welfare
benefit plans (as defined in Section 3(1) of ERISA) whether or not such plan is
subject to ERISA (other than the Acquired Company Benefit Plans) (the “Seller
Welfare Plans”) shall terminate, as of 12:01 a.m. (EST) on the day following the
Closing Date. Except as otherwise required by Law (including the Bankruptcy Code
for Seller Employee Benefit Plans which are maintained in the United States),
the Seller Welfare Plans shall be liable only for claims incurred and benefits
earned by the Transferred Employees prior to the Closing Date. The Purchaser
Welfare Plans shall be liable

50



--------------------------------------------------------------------------------



 



for claims incurred and benefits earned by Transferred Employees (and the
eligible dependents of such Transferred Employees) that are properly payable
under the Purchaser Welfare Plans on or after the Closing Date. For purposes of
this Section 10.2, a claim is “incurred” on the date that the event giving rise
to the claim occurred (for purposes of life insurance, sickness and disability
programs) or on the date the applicable medical or dental services are rendered,
drugs or medical equipment is purchased or, in the case of a continuous period
of hospitalization or confinement, the date of commencement of such period of
hospitalization or confinement.
          (c) Seller will continue to administer the flexible spending accounts
of any Transferred Employees who have such flexible spending accounts under any
Seller Welfare Plan maintained in the United States as of the Closing Date, for
the remainder of the applicable plan year, in accordance with the terms of the
applicable Seller Welfare Plan.
          (d) Seller will offer and provide group health plan continuation
coverage pursuant to the requirements of COBRA to all the current and former
employees of the FPG Business resident in the United States to whom they are
required to offer the same under applicable law.
     Section 10.3. Acquired Company Benefit Plans.
     Orhan shall, and shall cause each of the applicable Purchasers to, cause
each Acquired Company to continue any and all Seller Employee Benefit Plans it
maintained immediately prior to the Closing Date, as listed in Schedule 10.3
(the “Acquired Company Benefit Plans”).
     Section 10.4. Non-U.S. Employee Matters.
     Acquired Company Employees and Closing Date Employees located outside the
United States shall be treated, to the extent practicable under local law, in
accordance with the provisions of Sections 10.1, 10.2, and 10.3, subject to the
provisions set forth on Schedule 10.4.
ARTICLE XI
POST CLOSING COVENANTS
     Section 11.1. Further Assurances; Further Conveyances and Assumptions;
Consent of Third Parties.
          (a) From time to time after the Closing Date, Dana and Orhan shall,
and shall cause their respective Subsidiaries and Affiliates to, execute,
acknowledge and deliver all such further conveyances, notices, assumptions,
releases and acquittances and such other instruments, and shall take such
further actions, as may be necessary or appropriate to assure any Purchaser and
such Purchaser’s respective successors or assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges intended to
be conveyed to Purchasers under this Agreement and the other Operative Documents
and to assure fully to Sellers and their successors and assigns, the assumption
by the Purchasers of the Assumed Liabilities, and to otherwise make effective
the transactions contemplated hereby and thereby (including (i) transferring
back to the applicable Seller any Excluded Asset, (ii) transferring back to the
applicable Seller any asset or Liability of any Asset Selling Entity not related
to the FPG

51



--------------------------------------------------------------------------------



 



Business and (iii) transferring to the applicable Purchaser any asset or
Liability contemplated by this Agreement to be a Purchased Asset or an Assumed
Liability, respectively, which was not transferred to the applicable Purchaser
at the Closing).
          (b) Nothing in this Agreement or any other Operative Document nor the
consummation of the transactions contemplated hereby or thereby shall be
construed as an attempt or agreement to assign any Purchased Asset, which by its
terms or by Law is nonassignable without the consent of a third party or a
Governmental Body (“Nonassignable Assets”) unless and until such consent shall
have been obtained.
          (c) Unless and until any required consent for any Nonassignable Asset
is obtained, such Nonassignable Asset shall not constitute a Purchased Asset and
any Liability associated exclusively with such Nonassignable Asset shall not
constitute an Assumed Liability for any purpose under this Agreement. Pursuant
to Section 11.1(a), as to any Material Contract that constitutes a Nonassignable
Asset because a requisite third-party consent has not been obtained, the
applicable Seller will use commercially reasonable efforts to promptly obtain
such consent or approval, and, prior to obtaining such consent or approval, will
use commercially reasonable efforts to provide to the applicable Purchaser
realization of the practical benefits intended to be provided by such Material
Contract.
          (d) Once such consent or approval is obtained with respect to a
Nonassignable Asset, each Asset Selling Entity shall promptly assign, transfer,
convey and deliver such Nonassignable Asset to the applicable Purchaser, and the
applicable Purchaser shall assume any Assumed Liability associated exclusively
with such Nonassignable Asset, for no additional consideration.
          (e) In the event and for so long as any Purchaser actively is
contesting or defending against any action, investigation, charge, claim, or
demand by a third party in connection with (i) any transaction contemplated
under this Agreement or the other Operative Documents or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction involving
the FPG Business, each Seller will cooperate with such Purchaser and their
counsel in the contest or defense, make available its personnel, and provide
such testimony and access to its books, records and other materials as shall be
reasonably necessary in connection with the contest or defense, all at the sole
cost and expense of Purchasers (unless Purchasers are entitled to
indemnification therefor under Article XII).
          (f) In the event and for so long as any Seller actively is contesting
or defending against any action, investigation, charge, claim, or demand by a
third party in connection with (i) any transaction contemplated under this
Agreement or the other Operative Documents or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the FPG Business, Orhan will, and will cause each other Purchaser to,
cooperate with Seller and its counsel in the contest or defense, make available
its personnel, and provide such testimony and access to its books, records and
other materials as shall be reasonably necessary in connection with the contest
or defense, all at the sole cost and expense of Sellers (unless Sellers are
entitled to indemnification therefor under Article XII).

52



--------------------------------------------------------------------------------



 



     Section 11.2. Record Retention, Access to Documents and Cooperation.
          (a) Dana shall, and shall cause its Affiliates to, afford to Orhan’s
representatives, upon reasonable notice and without undue interruption to Dana’s
or the Sellers’ business and at Orhan’s expense, access during normal business
hours to the books and records (including any such books and records in
electronic format) of Dana and such Affiliate pertaining to the operations of
the FPG Business prior to the Closing Date for that period of time required by
Law or by Dana’s document retention policy in connection with (i) the
preparation of financial statements, (ii) U.S. Securities and Exchange
Commission reporting obligations, (iii) Excluded Assets and Liabilities,
(iv) the contest or defense of Legal Proceedings and investigations, (v) the
Bankruptcy Cases (including, without limitation, with respect to reconciliation
of claims in connection with the Cases), and (vi) other reasonable business
purposes. Orhan shall have the right to receive and retain copies of all such
books and records.
          (b) Orhan shall, and shall cause its Affiliates to, afford to Dana’s
representatives, upon reasonable notice and without undue interruption to
Orhan’s or the Purchasers’ business and at Dana’s expense, access during normal
business hours to the books and records (including any such books and records in
electronic format) of Orhan and such Affiliate (including the Acquired
Companies) pertaining to the operations of the FPG Business prior to the Closing
Date for that period of time required by Law or by Orhan’s document retention
policy in connection with (i) the preparation of financial statements, (ii) U.S.
Securities and Exchange Commission reporting obligations, (iii) Excluded Assets
and Liabilities, (iv) the contest or defense of Legal Proceedings and
investigations, (v) the Bankruptcy Cases (including, without limitation, with
respect to reconciliation of claims in connection with the Cases), and
(vi) other reasonable business purposes. Dana shall have the right to receive
and retain copies of all such books and records.
          (c) Orhan agrees to hold all of the books and records of the FPG
Business (other than records relating to Taxes, which shall be governed by
Section 15.5) existing on the Closing Date or included in the Purchased Assets
for a period of time required by Law; provided, however, that Orhan shall not
destroy, alter or dispose of any of such books and records for a period of ten
years from the Closing Date.
          (d) Orhan shall, and shall cause its Subsidiaries to, provide (at
Dana’s sole risk, cost and expense) such assistance to Dana as Dana may
reasonably request with respect to (i) the preparation of Sellers’ financial
statements and U.S. Securities and Exchange Commission reporting obligations,
(ii) the preparation of Sellers’ Department of Labor reports, and (iii) Sellers’
reporting obligations pursuant to the Losses, in each case, relating to the
operation of the FPG Business prior to the Closing Date.
     Section 11.3. Noncompetition.
     Each Seller covenants and agrees as set forth on Schedule 11.3.
     Section 11.4. Transition Services.
     The Transition Agreement shall specify the services to be provided, the
scope and duration of such services, and the pricing and payment provisions
relating thereto. Such services

53



--------------------------------------------------------------------------------



 



will include, without limitation (i) the provision of information technology
services as described in Section 4.22; (ii) the applicable Purchaser’s use of
and access to the applicable Seller’s Rochester Hills facility to transition the
Purchased Assets and Transferred Employees from such facility in a reasonable
manner and within a reasonable time period following the Closing; (iii) the
applicable Seller’s use of and access to the San Luis Potosi II, Mexico facility
to transition the Excluded Assets and non-Transferred Employees from such
facility in a reasonable manner and within a reasonable time period following
the Closing as provided in accordance with Section 6.9; and (iv) other normal
and customary transition services, such as accounts receivable collections and
HR services. Charges for services provided by Dana or its Affiliates under the
Transition Agreement shall equal (i) in the case of services provided directly
by Dana or its Affiliates, the cost to Dana (or such Affiliate) of providing
such services, and (ii) in the case of services provided by third parties, the
cost charged by such third party (or an allocable share of such cost, as
appropriate), without increase by Dana, plus an allocable share of the costs to
Dana (or its Affiliates) of administering such third-party provider and the
provision of such services.
ARTICLE XII
SURVIVAL, INDEMNIFICATION AND RELATED MATTERS
     Section 12.1. Survival.
          (a) Except as to Known Claims, all representations and warranties
contained herein other than those contained in Sections 4.5, 4.9, 4.10, 4.12,
4.13, 4.14, 4.18, 4.24, and 4.25 shall terminate at the Closing. Section 4.5
shall survive the Closing indefinitely with respect to FPG Business operations
in Europe (excluding the JV Acquired Companies) only. Each of Section 4.9, 4.10,
4.12, 4.13, 4.14, 4.18, 4.24, and 4.25 shall survive the Closing for the
applicable period and to the extent provided as follows, and, at the expiration
of such applicable period, shall terminate: Section 4.9 as provided in
Section 15.1(d); Sections 4.10, 4.12, 4.13, 4.14, until the 18 months
anniversary of the Closing Date with respect to FPG Business operations in
Europe and Mexico (excluding the JV Acquired Companies) only; Section 4.24 until
the one year anniversary of the Closing Date with respect to FPG Business
operations in Europe (excluding the JV Acquired Companies) only; Section 4.18
until the one year anniversary of the Closing Date with respect to all FPG
Business operations; Section 4.25 until the one-year anniversary of the Closing
with respect to all FPG Business operations. For purposes hereof, “Known Claims”
means those claims for breaches of representations and warranties contained in
Article IV as to which Orhan has given written notice to Dana on or before the
Closing Date. Notwithstanding the foregoing, the representations and warranties
as to which the Known Claims relate will survive Closing, as to the Known Claims
only, for three months following the Closing Date, and, at the expiration of
such of three month period, shall terminate. Upon the termination of
representations and warranties as provided herein, the right to commence any
claim with respect thereto shall also terminate and thereafter neither the
Purchasers nor the Sellers shall have any Liability whatsoever with respect to
such representations and warranties.
          (b) Each Person entitled to indemnification hereunder shall use
commercially reasonable efforts to mitigate Losses for which it seeks
indemnification hereunder. Except as described in the Closing Claims Schedule
and as expressly provided in Section 12.2, no Person shall be entitled to
indemnification for Losses hereunder for breaches of representations and

54



--------------------------------------------------------------------------------



 



warranties if, on the Closing Date, such Person had knowledge of the existence
of the breach with respect to which such Person is seeking indemnification
hereunder.
          (c) In calculating the amount of Losses recoverable pursuant to this
Article XII, the amount of such Losses shall be reduced by: (i) any insurance
proceeds actually received by the party seeking indemnification from any
unaffiliated insurance carrier offsetting the amount of such Loss, net of any
expenses incurred by such party in obtaining such insurance proceeds (provided
that such party shall be obligated to reasonably seek any such proceeds to which
it may be entitled); (ii) the amount of such Losses shall be reduced by any
recoveries from third parties pursuant to indemnification (or otherwise) with
respect thereto, net of any expenses incurred by the Indemnified Party in
obtaining such third party payment; and (iii) the amount of the Loss shall be
adjusted by an amount such that the Indemnified Party shall be, after having
been paid the indemnity from the Sellers and taking into account the Tax
consequences of such payment and the Loss, in the same position as it would have
been, had the Loss not occurred. Where the Indemnified Party cannot effectively
enjoy a saving of Tax paid in respect of the year in which the Loss is accounted
for, no reduction of the amount of the Loss attributable to such lack of Tax
saving will be made, and where the Indemnified Party is not effectively subject
to a payment of Tax in respect of the indemnity paid in the year in which the
Purchasers account for such indemnity, no increase of the amount of the Loss
will be made in respect of the indemnity payment. If any Losses for which
indemnification is provided hereunder are subsequently reduced by any insurance
payment or other recovery from a third party, the Indemnified Party shall
promptly remit the amount of such reduction to the Indemnifying Party.
          (d) No party shall be liable to any Indemnified Party for special,
incidental, indirect, consequential, punitive or exemplary Losses.
     Section 12.2. Indemnification.
          (a) From and after the Closing, each Seller, severally and not
jointly, hereby agrees to indemnify and hold the Purchaser Indemnified Group
harmless from and against any and all claims, judgments, causes of action,
liabilities, obligations, damages, losses, deficiencies, costs, penalties,
interest and expenses (including the reasonable actual out-of-pocket fees and
expenses of counsel) (collectively, “Losses”) suffered or incurred by the
Purchaser Indemnified Group arising out of or resulting from:
     (i) any breach of any representation or warranty of such Seller set forth
in Article IV (excluding Section 4.9)that survives the Closing pursuant to
Section 12.1;
     (ii) any breach of, or default in the performance by such Seller of, any
covenant or agreement on the part of such Seller herein that is to be performed
by its terms after the date hereof, subject to the limitations and conditions
contained herein;
     (iii) any Excluded Liability; and
     (iv) matters described in the Closing Claims Schedule.

55



--------------------------------------------------------------------------------



 



          (b) Orhan hereby agrees, jointly and severally with the Purchasing
Affiliates, and each Purchasing Affiliate hereby agrees, severally and not
jointly, to indemnify and hold the Seller Indemnified Group harmless from and
against, any and all Losses suffered or incurred by the Seller Indemnified Group
arising out of or resulting from:
     (i) any breach of, or default in the performance by such Purchaser of, any
covenant or agreement that is to be performed after the date hereof, subject to
the limitations and conditions contained herein;
     (ii) a Purchaser’s and any of its Subsidiaries’ ownership or operation of
the FPG Business from and after the Closing Date, except for any matters
described in the Closing Claims Schedule; and
     (iii) any Assumed Liabilities or the failure of any of the Acquired
Companies (or their successors or assigns) to pay, perform and discharge when
due any of their respective Liabilities from and after the Closing Date.
          (c) From and after the Closing, for a period of five years following
the Closing Date, TPF shall indemnify and hold the Purchaser Indemnified Group
harmless from and against (i) 50 percent of the first $500,000 of Losses
incurred during such five-year period, and (ii) 100 percent of up to an
additional $500,000 of Losses incurred during such five-year period, in each
case suffered or incurred by the Purchaser Indemnified Group, arising out of or
resulting from any pre-Closing violation of Environmental Law and that are
directly related to the property located in Barcelona, Spain where Nobel Iberica
currently operates the FPG Business.
          (d) Indemnification for any and all Tax matters and the procedures
with respect thereto shall be governed exclusively by Article XV.
          (e) Except as otherwise required pursuant to a “determination” under
Section 1313(a) of the Code (or any comparable provision of state, local, or
foreign Law), Sellers, Purchasers, the Acquired Companies and their respective
Affiliates shall treat any and all payments under this Article XII as an
adjustment to the purchase price for all Tax purposes.
     Section 12.3. Limitations on Amount – Seller.
     Sellers will have no liability (for indemnification or otherwise) with
respect to the matters governed by Section 12.2(a)(i), (i) unless the aggregate
monetary value of any Losses with respect to a particular matter or set of facts
or circumstances, exceeds $25,000.00, and (ii) until the total monetary value of
all Losses with respect to such matters exceeds $250,000.00, in which case
Sellers shall be liable for just the excess provided, however, that Sellers will
have no liability (for indemnification or otherwise) for the amount by which the
total monetary value of all Losses for breaches of representations and
warranties exceeds 15% of the Final Cash Consideration.
     Section 12.4. Procedures for Indemnification.
     Whenever a claim shall arise for indemnification under this Article XII,
the party entitled to indemnification (the “Indemnified Party”) shall promptly
notify the party from which

56



--------------------------------------------------------------------------------



 



indemnification is sought (the “Indemnifying Party”) of such claim and, when
known, the facts constituting the basis for such claim; provided, however, that
in the event of any claim for indemnification hereunder resulting from or in
connection with any claim or Legal Proceeding by a third party, the Indemnified
Party shall give such notice thereof to the Indemnifying Party not later than
ten (10) Business Days prior to the time any response to the asserted claim is
required, if possible, and in any event within five (5) Business Days following
receipt of notice thereof; provided, further, that no delay or failure to give
such notice by the Indemnified Party to the Indemnifying Party shall adversely
affect any of the other rights or remedies which the Indemnified Party has under
this Agreement or the other Operative Documents, or alter or relieve the
Indemnifying Party of its obligation to indemnify the Indemnified Party, except
to the extent that such delay or failure has materially prejudiced the
Indemnifying Party. In the event of any such claim for indemnification resulting
from or in connection with a claim or Legal Proceeding by a third party, the
Indemnifying Party may, at its sole cost and expense, assume the defense thereof
by written notice within 30 calendar days, using counsel that is reasonably
satisfactory to the Indemnified Party. If an Indemnifying Party assumes the
defense of any such claim or Legal Proceeding, the Indemnifying Party shall be
entitled to take all steps necessary in the defense thereof including the
settlement of any case that involves solely monetary damages without the consent
of the Indemnified Party; provided, however, that the Indemnified Party may, at
its own expense, participate in any such proceeding with the counsel of its
choice without any right of control thereof. The Indemnifying Party, if it has
assumed the defense of any claim or Legal Proceeding by a third party as
provided herein, shall not consent to, or enter into, any compromise or
settlement of (which settlement (i) commits the Indemnified Party to take, or to
forbear to take, any action or (ii) does not provide for a full and complete
written release by such third party of the Indemnified Party), or consent to the
entry of any judgment that does not relate solely to monetary damages arising
from, any such claim or Legal Proceeding by a third party without the
Indemnified Party’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. The Indemnifying Party and the Indemnified
Party shall cooperate fully in all aspects of any investigation, defense,
pre-trial activities, trial, compromise, settlement or discharge of any claim in
respect of which indemnity is sought pursuant to this Article XII, including,
but not limited to, by providing the other party with reasonable access to
employees and officers (including as witnesses) and other information. So long
as the Indemnifying Party is in good faith defending such claim or proceeding,
the Indemnified Party shall not compromise or settle such claim without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed. If the Indemnifying Party does
not assume the defense of any such claim or litigation in accordance with the
terms hereof, the Indemnified Party may defend against such claim or litigation
in such manner as it may deem appropriate, including settling such claim or
litigation (after giving prior written notice of the same to the Indemnifying
Party and obtaining the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed) on such
terms as the Indemnified Party may reasonably deem appropriate, and the
Indemnifying Party will promptly indemnify the Indemnified Party in accordance
with the provisions of this Section 12.4.
     Section 12.5. Certain North American Real Property Environmental Matters.
          (a) For the period from and after the Closing Date until the first
anniversary of the Closing Date (the “Environmental Testing Period”), the
Purchasers shall have the right to

57



--------------------------------------------------------------------------------



 



conduct such environmental assessments, including, without limitation, physical
inspections, sampling activities and installation of monitoring wells
(collectively, “Environmental Assessments”), as Purchasers deem advisable at the
North American Real Property.
          (b) If, during the Environmental Testing Period, any Purchaser
discovers the presence of Hazardous Materials relating to the conduct of the FPG
Business at the North American Real Property prior to the Closing Date in
concentrations exceeding the Trigger Levels, as defined below, where the
presence of such Hazardous Materials above Trigger Levels was not identified on
Schedule 4.18(b), the presence of any such Hazardous Materials at concentrations
exceeding the Trigger Levels shall be deemed a breach of the representation set
forth in Section 4.18(b) and the Losses resulting therefrom shall be subject to
indemnification by Sellers in accordance with the provisions of
Section 12.2(a)(i) and Section 12.3; provided, however, that Sellers shall not
be obligated to indemnify Purchaser Indemnified Group for any increase in any
such Losses to the extent due to acts or omissions of the Purchasers or their
employees, contractors, subcontractors, agents or invitees that exacerbate
existing conditions. Purchasers shall be responsible for all costs incurred by
Purchasers in conducting any such Environmental Assessments up to a
determination that Trigger Levels have been exceeded.
          (c) “Trigger Levels” shall mean such standards for industrial
properties in effect as of the Closing Date that have been promulgated or
adopted or are used in the ordinary course by the applicable Governmental Body.
          (d) Sellers and Purchasers mutually agree to cooperate in connection
with any matters subject to indemnification under this Section 12.5. Upon
request, Orhan shall cause Purchasers to provide Sellers with (i) any material
correspondence, report, technical data or other material information generated
as a result of a remedial action by Purchasers, (ii) reasonable access upon
reasonable notice to the North American Real Property in a manner that will not
disrupt the applicable Purchaser’s operations, and (iii) the right to take split
samples in each case for the purpose of verifying the performance of any
remedial action, correction of noncompliance or other action, the costs for
which any Seller is required to indemnify pursuant to this Article XII. Sellers
and Orhan agree that they each shall maintain in strict confidence any
information concerning any matters subject to indemnification under this
Section 12.5; provided, however, that Sellers and Purchasers may disclose such
information to the extent reasonably necessary to communicate with appropriate
Governmental Bodies. If any Law requires any party or its Affiliates to disclose
such information, such party will promptly notify the other party and will give
such other party the opportunity to review and comment in advance upon the
content and timing of any such disclosure. Orhan shall submit or cause to be
submitted any reimbursement requests for which any Purchaser is seeking
indemnification pursuant to this Section 12.5 to the applicable Seller and, as
promptly as practicable after receipt of such reimbursement requests, Sellers
shall pay any such reimbursement requests in accordance with, and subject to,
the terms and conditions of Section 12.2.
          (e) During the survival period referred to in Section 12.1(a) and in
respect of any Legal Proceedings arising during such survival period, Sellers
shall retain exclusive control of and be solely responsible for the matters
subject to indemnification under this Section 12.5, including, without
limitation, the sole control of all aspects of any Legal Proceedings. Following
the Closing and during such survival period, Sellers shall use reasonable
efforts to consult with

58



--------------------------------------------------------------------------------



 



Purchasers prior to, and on a periodic basis while, conducting any remedial
action, correction of non-compliance, or engaging in any Legal Proceeding
involving the North American Real Property and shall give the Purchasers the
reasonable opportunity to review and comment on any material governmental
filings or other material governmental correspondence relating thereto made by
any Seller or its Affiliates. Sellers agree to use commercially reasonable
efforts to consider Purchaser’s comments and to minimize the disruption of the
FPG Business in connection with the foregoing.
     Section 12.6. Exclusive Remedy.
     Except in the case of intentional fraud by any party, or any acts by
Purchaser in violation of Section 363(n) of the Bankruptcy Code, and except as
provided in Article XIV with respect to the Breakup Fee and the Deposit Amount
and in Article XV with respect to Taxes, and in the French Tax Consolidated
Group Exit Agreement, each Purchaser and each Seller agrees that the provisions
set forth in this Article XII and the Deposit Agreement shall be their sole and
exclusive remedy for any claims or causes of action for money damages arising
out of, based upon or resulting from the provisions of this Agreement and the
transactions contemplated hereby and waive to the fullest extent permitted by
applicable law any and all such other claims or causes of action for money
damages, whether sounding in contract, tort or otherwise, and whether asserted
at law or in equity. Nothing in this Agreement shall impair or limit any remedy
Sellers may have for any breach by Purchasers of Section 363(n) of the
Bankruptcy Code.
ARTICLE XIII
NONSOLICITATION; STANDSTILL
     Section 13.1. Nonsolicitation of Purchaser Employees.
     Each Seller covenants and agrees that for a period of two years following
the Closing Date or termination of this Agreement pursuant to Section 14.1 it
shall not, and shall cause its Subsidiaries not to, solicit any Acquired Company
Employee or Transferred Employee (at a time when such person is an employee of
any Purchaser or any of its Subsidiaries) or to terminate his or her employment
relationship with any Purchaser or any of its Subsidiaries; provided, however,
that nothing herein shall prohibit any Seller or any of its Subsidiaries from
advertising publicly or from employing persons who respond to any such
advertising whether or not such persons are then employed by any Purchaser.
     Section 13.2. Nonsolicitation of Seller Employees.
     Orhan covenants and agrees that for a period of two years following the
Closing Date or termination of this Agreement pursuant to Section 14.1 it shall
not, and shall cause its Subsidiaries not to, solicit any employee of any Seller
or any of its Subsidiaries (at a time when such person is an employee of any
Seller or any of its Subsidiaries) or to terminate his or her employment
relationship with any Seller or any of its Subsidiaries; provided, however, that
nothing herein shall prohibit Orhan or any of its Subsidiaries from advertising
publicly or from employing persons who respond to any such advertising whether
or not such persons are then employed by any Seller.

59



--------------------------------------------------------------------------------



 



     Section 13.3. Standstill.
     Orhan agrees that, for a period of five years from the Closing Date or
termination of this Agreement pursuant to Section 14.1, neither Orhan nor any of
its affiliates (as such term is defined in Rule 12b-2 of the Securities Exchange
Act of 1934, as amended) will (and neither Orhan nor they will assist or
encourage others to), without the prior written consent of Dana or its Board of
Directors: (i) acquire or agree, offer, seek or propose to acquire, or cause to
be acquired, directly or indirectly, by purchase or otherwise, ownership
(including, without limitation, beneficial ownership as defined in Rule 13d-3 of
the Exchange Act) of any voting securities or direct or indirect rights or
options to acquire any voting securities of Dana or any of its Subsidiaries, or
of any successor to or person in control of Dana, any of the assets or
businesses of Dana or any of its Subsidiaries or divisions thereof or of any
such successor or controlling person or any bank debt, claims or other
obligations of Dana or any rights or options to acquire (other than those
currently owned) such ownership (including from a third party); (ii) seek or
propose to influence or control the management or policies of Dana or to obtain
representation on Dana’s Board of Directors, or solicit, or participate in the
solicitation of, any proxies or consents with respect to any securities of Dana,
or make any public announcement with respect to any of the foregoing or request
permission to do any of the foregoing; (iii) make any public announcement with
respect to, or submit a proposal for, or offer of (with or without conditions)
any extraordinary transaction involving Seller or its securities or assets;
(iv) enter into any discussions, negotiations, arrangements or understandings
with any third party with respect to any of the foregoing, or otherwise form,
join or in any way participate in a “group” (as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended) in connection with any of the
foregoing; (v) seek or request permission or participate in any effort to do any
of the foregoing or make or seek permission to make any public announcement with
respect to the foregoing; or (vi) request Seller or any of its representatives,
directly or indirectly, to amend or waive any provision of this Section 13.3.
Each Purchaser agrees to promptly advise Dana of any inquiry or proposal made to
any Purchaser with respect to any of the foregoing.
     Section 13.4. Remedies.
     Orhan and Sellers acknowledge and agree that the other remedies provided
for in this Agreement cannot fully compensate either party for a violation of
the terms of this Article XIII or of the terms of Section 11.3 and
Schedule 11.3, and that either party shall be entitled to injunctive relief to
prevent any such violation or continuing violation of such obligations and
provisions by the other party.
ARTICLE XIV
TERMINATION
     Section 14.1. Termination.
     This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:
          (a) upon the written agreement of Orhan and Dana;

60



--------------------------------------------------------------------------------



 



          (b) (i) by Orhan if (A) there is a material breach of any
representation or warranty contained in Article IV, and such breach results in,
or would reasonably be expected to result in, a Material Adverse Effect, and
such breach has not been cured within 10 Business Days of notice thereof (given
in accordance with Section 17.1) or been waived by Orhan, or (B) a breach of any
material covenant contained in this Agreement or the Deposit Agreement has been
committed by Dana and such breach has not been cured within 10 Business Days of
notice thereof (given in accordance with Section 17.1) or been waived by Orhan;
or (ii) by Dana if (A) there is a material breach of any representation or
warranty contained in Article V, and such breach results in, or would reasonably
be expected to result in, a material adverse effect to the enforceability of
this Agreement or any other Operative Documents against Orhan or any Purchasing
Affiliate that is party thereto or the ability of Orhan or the Purchasing
Affiliates to perform their obligations hereunder or thereunder, and such breach
has not been cured within 10 Business Days of notice thereof (given in
accordance with Section 17.1) or been waived by Dana, or (B) a breach of any
material covenant contained in this Agreement or the Deposit Agreement has been
committed by Orhan and such breach has not been cured within 10 Business Days of
notice thereof (given in accordance with Section 17.1) or been waived by Dana;
          (c) by Orhan, if the Closing Date has not occurred on or before
November 1, 2007, and the failure to consummate the transactions contemplated by
this Agreement on or before such date did not result from the failure by Orhan
or any Purchaser to fulfill any undertaking or commitment required to be
fulfilled by Orhan or such other Purchaser prior to the Closing;
          (d) by Dana, if the Closing Date has not occurred on or before
November 1, 2007, and the failure to consummate the transactions contemplated by
this Agreement on or before such date did not result from the failure by Dana or
any Seller to fulfill any undertaking or commitment required to be fulfilled by
Dana or such other Seller prior to the Closing Date;
          (e) by Dana, if Dana accepts or the Bankruptcy Court approves an
alternative bid for any of the Purchased Shares or Purchased Assets pursuant to
the terms of the Bidding Procedures Order;
          (f) by Orhan, if any of the conditions set forth in Sections 8.1, 8.2,
8.3, 8.4, 8.5, 8.6, 8.8, 8.9, 8.10 or 8.11 becomes incapable of being satisfied;
          (g) by Dana, (i) if any of the conditions set forth in Sections 9.3,
9.4 or 9.5 becomes incapable of being satisfied, or (ii) if any of the
conditions set forth in Sections 9.1, 9.2, 9.6 or 9.7 becomes incapable of being
satisfied;
          (h) by either Orhan or Dana if any Law prohibits Closing or if the
Closing would violate any non-appealable final order, decree or judgment of any
Governmental Body having competent jurisdiction.
     Section 14.2. Effect of Termination.
          (a) Effect. Termination under Sections 14.1(b), 14.1(c), 14.1(d),
14.1(e), 14.1(f), 14.1(g), or 14.1(h) shall be effected by giving written notice
to the other party, whereupon this Agreement shall terminate and the
transactions contemplated hereby shall be

61



--------------------------------------------------------------------------------



 



abandoned, without further action by either party, except that Article XIII and
Sections 17.8, 17.9, 17.10, 17.11, 17.13, 17.14, 17.15, 17.16 and 17.17 shall
survive such termination. Upon any termination hereof pursuant to Section 14.1,
no party shall thereafter have any further liability or obligation hereunder or
under any other Operative Document (except as expressly provided herein or
therein);
          (b) Breakup Fee. If (i) this Agreement is terminated by Dana pursuant
to Section 14.1(e) and (ii) an Alternative Transaction(s) is consummated no
later than 24 months after such termination, then, upon the closing of such
Alternative Transaction, Dana shall pay to Orhan a fee (the “Breakup Fee”) equal
to U.S.$2,100,000. Payment of the Breakup Fee will be made by wire transfer in
immediately available funds to an account designated by Orhan, and Orhan shall
have the right to be paid the Breakup Fee from the first proceeds of any
Alternative Transaction. Subject to the approval of the Bankruptcy Court, the
obligations of Dana to pay the Breakup Fee (to the extent the Breakup Fee is not
paid in full as required from the first proceeds of an Alternative Transaction
or otherwise) shall be entitled to superpriority administrative expense claim
status in the Cases, senior to all other superpriority administrative expense
claims in the Cases, other than those arising out of the Seller Financing and
the Carveout, and payable without further order of the Bankruptcy Court pursuant
to the terms of this Agreement and the Bidding Procedures Order. The obligation
to pay the Breakup Fee in full in immediately available funds when due shall not
be discharged, modified, or otherwise affected by any plan of reorganization or
liquidation for Dana or any of its Affiliates.
          (c) Reimbursement of Expenses. In the event that this Agreement is
terminated in circumstances in which the Breakup Fee is payable to Orhan, Seller
shall pay or reimburse Orhan for all of Purchasers’ actual out-of-pocket costs,
fees, expenses (including, without limitation, the reasonable fees and expenses
of consultants, financial advisors, accountants and attorneys), incurred by
Purchasers in connection with the transactions contemplated by this Agreement,
whether or not incurred before or after the date of this Agreement, in an amount
not to exceed U.S.$525,000 (the “Expense Reimbursement”). Orhan shall present
reasonable supporting documentation for the Expense Reimbursement
          (d) Release of Deposit.
               (i) If this Agreement is terminated pursuant to Sections 14.1(a),
14.1(b)(i), 14.1(c), 14.1(d), 14.1(e), 14.1(f), 14.1(g)(i) or 14.1(h), the
Deposit Agent will wire transfer the Deposit Amount to an account designated by
Orhan.
               (ii) In the event this Agreement is terminated pursuant to
Sections 14.1(b)(ii) or 14.1(g)(ii), the Deposit Agent will wire transfer the
Deposit Amount to an account designated by Dana.
               (iii) In the event the terms of this Section 14.2(d) conflict
with the terms of the Deposit Agreement, the terms of the Deposit Agreement
shall govern.
          (e) If this Agreement is terminated as permitted by Section 14.1, the
return of the Deposit Amount pursuant to the terms of the Deposit Agreement and
the payment of the Breakup Fee and the Expenses Reimbursement, if any, pursuant
to the terms of this Section 14.2,

62



--------------------------------------------------------------------------------



 



shall be the sole and exclusive remedy of Purchasers, whether at law or in
equity, for any breach by Sellers or any of their Affiliates of the terms and
conditions of this Agreement or the Deposit Agreement. If this Agreement is
terminated by Dana, the forfeiture of the entire Deposit Amount pursuant to
Section 14.2(d)(ii) hereof, shall be the sole and exclusive remedy of Sellers or
their bankruptcy estates, whether at law or in equity, for any breach, other
than a breach of Section 363(n) of the Bankruptcy Code, by Purchasers or any of
their Affiliates of the terms and conditions of this Agreement. The parties
agree that the payment to Orhan of the Breakup Fee or the forfeiture by Orhan of
the Deposit Amount, as the case may be, pursuant to this Section 14.2 shall be
in the nature of liquidated damages. In the event of a breach by Purchasers or
any of their Affiliates of Section 363(n) of the Bankruptcy Code, Dana shall be
entitled to keep the Deposit Account and to pursue any other remedies available
under Section 363(n) of the Bankruptcy Code. The entry of the Bidding Procedures
Order by the Bankruptcy Court is a condition precedent to Sellers’ obligation to
pay, and payment of, the Breakup Fee as otherwise required by this Section 14.2.
ARTICLE XV
TAX MATTERS
     Section 15.1. Tax Indemnification
          (a) To the extent neither paid (including the payment of estimated
Taxes) before the Closing Date nor reflected on the Closing Statement of Net
Assets, each Seller severally and not jointly shall indemnify the Purchaser
Indemnified Group and defend and hold it harmless from and against all Losses
arising out of or resulting from (A) Excluded Taxes, (B) Taxes arising from or
in connection with any breach by any Seller of any covenant contained in this
Article, and (C) Taxes arising from any breach of any representation or warranty
set forth in , Section 4.10(h) or Section 4.14.
          (b) Orhan hereby agrees, jointly and severally with the Purchasing
Affiliates, and each Purchasing Affiliate, agrees, severally and not jointly, to
indemnify the Seller Indemnified Group and defend and hold it harmless from and
against all Losses arising out of or resulting from (A) any and all Taxes
imposed on or payable with respect to the Acquired Companies, other than
Excluded Taxes, (B) Transfer Taxes required to be borne by any Purchaser
pursuant to Section 15.8, and (C) Taxes arising from or in connection with any
breach by any Purchaser of any covenant contained in this Article XV.
          (c) Any indemnity payment to be made pursuant to this Section 15.1
shall be paid no later than the latest of (i) ten (10) days after the
indemnified party makes written demand upon the indemnifying party, (ii) five
(5) days prior to the date on which the underlying amount is required to be paid
by the indemnified party, and (iii) five (5) days after any dispute about the
liability for or amount of such indemnity payment is resolved.
          (d) The indemnification provisions in this Section 15.1 shall survive
the Closing until 90 days after the expiration of the applicable statute of
limitations for the Tax giving rise to the claim for indemnification including
any extensions of time for assessment granted to the relevant Tax authorities.

63



--------------------------------------------------------------------------------



 



          (e) The Closing Statement of Net Assets is to reflect (i) prepaid
Property Taxes as an asset and (ii) accrued Property Taxes as a liability. The
parties agree that all Property Taxes imposed on or with respect to the
Purchased Assets or the Acquired Companies will be pro-rated as of the Closing
Date and that, notwithstanding any other provision of this Agreement, the
economic burden of any such Property Tax will be borne by Sellers for all
Pre-Closing Tax Periods (including the portion of a Straddle Period through the
Closing Date) and by Purchasers for all Post-Closing Tax Periods (including the
portion of a Straddle Period after the Closing Date). Accordingly,
notwithstanding any other provision of this Agreement, (i) if any Seller or any
of its Affiliates pays (either before or after Closing) any such Property Tax
with respect to a Post-Closing Tax Period, such Purchaser will reimburse the
applicable Seller upon demand for the amount of such Property Tax to the extent
it is not reflected as an asset on the Closing Statement of Net Assets; and
(ii) if any Purchaser or any of its Affiliates pays (after Closing) any such
Property Tax with respect to a Pre-Closing Tax Period, such Seller will
reimburse the applicable Purchaser upon demand for the amount of such Property
Tax to the extent it is not reflected as a liability on the Closing Statement of
Net Assets.
     Section 15.2. Preparation and Filing of Tax Returns.
          (a) Sellers shall timely prepare and file or shall cause to be timely
prepared and filed: (i) any combined, consolidated, unitary or similar Tax
Return that includes any Acquired Company and a Seller or any of its Affiliates;
(ii) any other Tax Return for any Income Tax of the Acquired Companies for any
Pre-Closing Tax Period other than a Pre-Closing Tax Period which is included
within a Straddle Period; and (iii) any other Tax Returns with respect to the
FPG Business which are due prior to the Closing Date (taking into account valid
extensions of the time to file). Purchaser shall not (and shall not cause any
Acquired Company to) amend or revoke such Tax Returns (or any notification or
election relating thereto) without the prior written consent of Seller.
          (b) For any Tax Return of the Acquired Companies that relates to a
Straddle Period or to a Pre-Closing Tax Period and that is not the
responsibility of Sellers under Section 15.2(a), Purchasers shall, and shall
cause its Affiliates to, timely prepare and file such Tax Return in a manner
consistent with past practices of the Acquired Companies and with respect to the
Purchased Assets and in the case of any Income Tax or Property Tax, Purchasers
shall deliver to Dana for its review, comment and approval (which approval shall
not be unreasonably withheld) a copy of such proposed Tax Return (accompanied,
in the case of a Straddle Period Tax Return, by an allocation between the
Pre-Closing Tax Period and the Post-Closing Tax Period of the Taxes shown to be
due on such Tax Return) at least 30 Business Days prior to the due date (giving
effect to any validly obtained extensions) thereof. Purchasers shall reflect in
good faith any comments received from Dana within ten (10) Business Days
following Dana’s receipt of such Tax Return. Purchasers shall not amend or
revoke any Straddle Period Tax Return (or any notification or election relating
thereto) without Dana’s prior written consent. Purchasers shall promptly
reimburse Sellers for any overpayment of Taxes with respect to a Pre-Closing Tax
Period, including by reason of the payment of any estimated Taxes by any Seller
or its Affiliates.
          (c) The parties shall provide each other with such powers of attorney
or other authorizing documentation as are reasonably necessary to authorize them
to execute and file Tax

64



--------------------------------------------------------------------------------



 



Returns they are responsible for under this Agreement, file refund and
equivalent claims for Taxes they are responsible for under this Agreement, and
contest, settle, and resolve any audits and disputes over which they have
control under this Article XV.
     Section 15.3. Refunds, Credits and Carrybacks.
          (a) The applicable Seller shall be entitled to any refunds of Excluded
Taxes, whether any such refund is realized as a payment by a Governmental Body
or by a credit against a Tax liability. The applicable Purchaser shall, at such
Seller’s reasonable request and at such Seller’s expense, cause the relevant
entity to file for and use commercially reasonable efforts to obtain any refund
to which such Seller is entitled by virtue of this Section 15.3. Except as
provided in this Section 15.3, and subject to Section 15.3(c), Purchasers shall
be entitled to any refunds of any Taxes of the Acquired Companies.
          (b) The applicable Purchaser shall, or shall cause the Acquired
Companies to, promptly forward to the applicable Seller an amount equal to any
refunds due such Seller pursuant to the terms of Section 15.3(a) after receipt
thereof (including use of such refund as a credit against a Tax liability), and
the applicable Seller shall, or shall cause its Affiliates to, promptly forward
to such Purchaser an amount equal to any refunds of Taxes due such Purchaser
pursuant to the terms of Section 15.3(a) after receipt thereof (including use of
such refund as a credit against a Tax liability).
          (c) Without the prior written consent of Dana, no Purchaser shall
cause or permit any of the Acquired Companies to carry back to any Pre-Closing
Tax Period any item of loss, deduction or credit which arises in or is
attributable to any taxable period ending after the Closing Date.
          (d) In any case where a credit is described in both this Section 15.3
and in Section 15.6, only Section 15.6 shall apply with respect to such credit.
     Section 15.4. Tax Contests.
          (a) If any taxing authority asserts a Tax Claim in respect of the
Acquired Companies, then the party hereto first receiving notice of such Tax
Claim shall provide written notice thereof to the other party or parties hereto
within fourteen (14) calendar days; provided, however, that the failure of such
party to give timely notice shall not relieve the other party of any of its
obligations under this Article XV, except to the extent that the other party is
actually prejudiced thereby. Such notice shall specify in reasonable detail the
basis for such Tax Claim and shall include a copy of the relevant portion of any
correspondence received from the taxing authority.
          (b) Dana shall have the right to control any audit, examination,
contest, litigation or other proceeding by or against any taxing authority (a
“Tax Proceeding”) of the Acquired Companies for any taxable period that ends on
or before the Closing Date or for any taxable period of such Seller or any of
its Affiliates during which any combined, consolidated or unitary Tax Return
includes any Acquired Company and any Seller or any of its Affiliates; provided,
however, that with respect to any Tax Proceeding solely in respect of the
Acquired Companies that would reasonably be expected to have an adverse impact
on any Purchaser and

65



--------------------------------------------------------------------------------



 



its Affiliates (i.e., one for which Purchasers and their Affiliates are not
entitled to indemnification under this Article XV), (i) such Seller shall
provide the applicable Purchaser with a timely and reasonably detailed account
of each phase of such Tax Proceeding, (ii) such Seller shall consult with the
applicable Purchaser before taking any significant action in connection with
such Tax Proceeding, (iii) such Seller shall consult with such Purchaser and
offer such Purchaser an opportunity to comment before submitting any written
materials prepared or furnished in connection with such Tax Proceeding,
(iv) such Seller shall defend such Tax Proceeding diligently and in good faith
as if it were the only party in interest in connection with such Tax Proceeding,
(v) the applicable Purchaser shall be entitled to participate in such Tax
Proceeding, at its own expense, if such Tax Proceeding could have an adverse
impact on such Seller or any of its Affiliates and (vi) such Seller shall not
settle, compromise or abandon any such Tax Proceeding without obtaining the
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, of Orhan if such settlement, compromise or abandonment
would have an adverse impact on such Purchaser or any of its Affiliates.
          (c) In the case of a Tax Proceeding for a Straddle Period of the
Acquired Companies, the applicable Purchaser shall have the right to control
such Tax Proceeding; provided, however, that (i) such Purchaser shall provide
the applicable Seller with a timely and reasonably detailed account of each
phase of such Tax Proceeding, (ii) such Purchaser shall consult with such Seller
before taking any significant action in connection with such Tax Proceeding,
(iii) such Purchaser shall consult with such Seller and offer such Seller an
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Tax Proceeding, (iv) such Purchaser shall
defend such Tax Proceeding diligently and in good faith as if it were the only
party in interest in connection with such Tax Proceeding, (v) such Seller shall
be entitled to participate in such Tax Proceeding, at its own expense, if such
Tax Proceeding could have an adverse impact on such Seller or any of its
Affiliates and (vi) such Purchaser shall not settle, compromise or abandon any
such Tax Proceeding without obtaining the prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, of Dana if such
settlement, compromise or abandonment would have an adverse impact on such
Seller or any of its Affiliates.
          (d) The applicable Purchaser shall have the right to control any Tax
Proceeding involving the Acquired Companies other than a Tax Proceeding
described in Sections 15.4(b) or 15.4(c); provided, however, that the applicable
Purchaser shall not settle, compromise or abandon any such Tax Proceeding, if
such action would reasonably be expected to have a significant adverse impact on
any Seller or any Affiliate of any Seller, without obtaining the prior written
consent of Dana, which consent shall not be unreasonably withheld, conditioned
or delayed.
     Section 15.5. Cooperation.
     Each party hereto shall, and shall cause its Affiliates to, provide the
other party hereto with such cooperation, documentation and information as
either of them reasonably may request in (a) filing any Tax Return, amended Tax
Return or claim for refund, (b) determining a liability for Taxes or an
indemnity obligation under this Article XV or a right to refund of Taxes, (c)
conducting any Tax Proceeding or (d) determining an allocation of Taxes between
a Pre-Closing Tax Period and Post-Closing Tax Period. Such cooperation and
information shall include

66



--------------------------------------------------------------------------------



 



providing copies of all relevant portions of relevant Tax Returns, together with
all relevant accompanying schedules and work papers (or portions thereof) and
other supporting documentation, relevant documents relating to rulings or other
determinations by taxing authorities and relevant records concerning the
ownership and Tax basis of property and any other relevant information, which
any such party may possess. Each party will retain all Tax Returns, schedules
and work papers, and all material records and other documents relating to Tax
matters, of the relevant entities for their respective Tax periods ending on or
prior to or including the Closing Date until the later of (x) the expiration of
the statute of limitations (taking into account any extensions) for the Tax
periods to which the Tax Returns and other documents relate or (y) eight years
following the due date (without extension) for such Tax Returns. Thereafter, the
party holding such Tax Returns or other documents may dispose of them after
offering the other party reasonable notice and opportunity to take possession of
such Tax Returns and other documents at such other party’s own expense. Each
party shall make its employees reasonably available on a mutually convenient
basis at its cost to provide explanation of any documents or information so
provided.
     Section 15.6. Timing Differences.
          (a) The applicable Purchaser agrees that if, as a result of any
adjustment pursuant to a Tax Proceeding with respect to any Tax Item that
relates to any Excluded Tax, such Purchaser or any of its Affiliates, including
the Acquired Companies, realizes a Tax benefit in the form of a loss, credit or
an increase in depreciation, amortization or other deductions, then such
Purchaser shall pay to the appropriate Seller an amount equal to the value of
such Tax benefit promptly after filing the Tax Return in which such Tax benefit
is utilized. For purposes of this Section 15.6, the value of a Tax benefit shall
be the related tax savings experienced by the Purchaser or any of its
Affiliates, including the Acquired Companies, as the case may be, for each year
to which such a Tax Return relates. The applicable Purchaser shall notify Dana
of the receipt of any such Tax benefit and shall provide documentation in
reasonable detail supporting such notice, certified by the Purchaser to be
consistent with all relevant Tax Returns.
          (b) This Section 15.6 shall not apply to any Tax benefits that may
result directly or indirectly from the sale of Nobel on or before June 29, 2007.
          (c) If a particular Tax benefit for which payment is to be made to a
Seller under Section 15.6 (a) is realized by more than one Purchaser (or by an
Affiliate and one or more Purchasers), only one such Purchaser shall be required
to make the payment required under Section 15.6 (a), provided that such Seller
shall be entitled to receive an amount equal to (but not more than) the entire
value of such Tax benefit.
     Section 15.7. Tax Treatment of Indemnification Payments.
     Except as otherwise required pursuant to a “determination” under Section
1313(a) of the Code (or any comparable provision of state, local, or foreign
Law), Sellers, Purchasers, the Acquired Companies and their respective
Affiliates shall treat any and all payments under this Article XV as an
adjustment to the purchase price for all Tax purposes. Sellers and Purchasers
agree, for all Tax purposes, to allocate any such adjustment among the Acquired
Companies and/or the Purchased Assets based upon the item or items to which such
adjustment is principally

67



--------------------------------------------------------------------------------



 



attributable. In any case, the amount that will be paid pursuant to this Article
shall be adjusted by an amount such that the Indemnified Party shall be, after
having been paid the indemnity from the Sellers and taking into account the Tax
consequences of such payment and of the indemnified Loss, in the same position
as it would have been, had the Loss not occurred. Where the Indemnified Party
cannot effectively enjoy a saving of Tax paid in respect of the year in which
the Loss is accounted for, no reduction of the amount of the Loss attributable
to such lack of Tax saving will be made, and where the Indemnified Party is not
effectively subject to a payment of Tax in respect of the indemnity paid in the
year in which the Purchasers account for such indemnity, no increase of the
amount of the Loss will be made in respect of the indemnity payment.
     Section 15.8. Additional Tax Covenants.
          (a) Purchasers shall not make, and shall cause its Affiliates not to
make, an election under Section 338(g) of the Code and the Treasury Regulations
promulgated thereunder (or any comparable election applicable Tax Law) with
respect to any of the Acquired Companies without the prior written consent of
Dana.
          (b) With respect to any of the Acquired Companies that is
characterized as a foreign corporation for United States federal income Tax
purposes, from the date of the Closing through the end of the taxable period of
such entity that includes the Closing Date, without the prior written consent of
Dana, Purchasers shall not, and shall cause their Affiliates (including the
Acquired Companies) not to, (i) except for the payment of cash dividends, take
any action or enter into any transaction outside the ordinary course of business
that would be considered under the Code to constitute the payment of an actual
or deemed dividend by such Acquired Company, including pursuant to Section 304
of the Code, or that would otherwise result in a diminution of foreign tax
credits that, absent such transaction, may be claimed by Sellers or any of their
Affiliates, or (ii) take any action or enter into any transaction outside the
ordinary course of business that would increase the amount includable in the
income of a Seller or its Affiliates under Section 951 of the Code.
          (c) No new elections with respect to Taxes, or any changes in current
elections with respect to Taxes, or any revocations or amendments to Tax Returns
relating to a Pre-Closing Tax Period, in each case affecting the FPG Business
after the date of this Agreement shall be made after the date of this Agreement
without prior written consent of Orhan, which shall not be unreasonably withheld
or delayed.
     Section 15.9. Transfer Taxes.
     Orhan, jointly and severally with the Purchasing Affiliates, and each
Purchasing Affiliate, severally and not jointly, shall be responsible for any
and all sales, use, registration, transfer (including all stock transfer and all
real estate transfer and conveyance and recording fees, if any), stamp, stamp
duty reserve, stamp duty land tax, VAT, or other similar Taxes and all notarial
fees (collectively, “Transfer Taxes”) that may be imposed upon, payable,
collectible or incurred in connection herewith and the transactions contemplated
hereby, regardless of the Person liable for such Taxes under applicable Law.
Sellers and Purchasers shall cooperate in the execution and filing of any Tax
Returns, affidavits or other documents relating to any Transfer

68



--------------------------------------------------------------------------------



 



Taxes. Dana acknowledges that it will seek from the Bankruptcy Court as part of
the Approval Order a waiver of transfer taxes under section 1146 of the
Bankruptcy Code. Dana shall use commercially reasonable efforts to obtain such
relief as part of the Approval Order.
     Section 15.10. Other Agreements.
          (a) After the Closing, this Article XV shall supersede any and all
Tax-sharing or similar agreements to which (i) any of the Acquired Companies and
(ii) Seller or any of its Affiliates (excluding the Acquired Companies) are
parties. Neither the Acquired Companies nor Seller (and/or such Affiliates)
shall have any obligation or right with respect to each other under any such
prior agreement after the Closing.
          (b) Except as otherwise expressly provided in the Foreign Country Tax
Agreements (including the French Consolidated Tax Group Exit Agreement), the
rights and obligations of the Parties with respect to indemnification for any
and all Tax matters shall be governed solely by this Article XV; provided ,
however, that the provisions of Section 12.3 shall apply to Sellers’ obligations
under this Article XV to indemnify each Purchaser and its Affiliates and defend
and hold them harmless from and against all Losses arising out of or resulting
from) Taxes arising from any breach of any representation or warranty set forth
in Section 4.9, Section 4.10(h) or Section 4.14. For purposes of applying each
of Section 12.3 and the immediately preceding proviso, Losses with respect to
matters governed by Section 12.2(a)(i) and Losses arising out of or resulting
from Taxes arising from any breach of any representation or warranty set forth
in Section 4.9, Section 4.10(h) or Section 4.14 shall be aggregated in
determining the applicability of (i) the threshold of $250,000 and (ii) the
limit of 15% of the Final Cash Consideration.
ARTICLE XVI
DEFINITIONS AND TERMS
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     Section 16.1. Acquired Companies.
     “Acquired Companies” has the meaning set forth in the Recitals.
     Section 16.2. Acquired Company Benefit Plans.
     “Acquired Company Benefit Plans” has the meaning set forth in Section 10.3.
     Section 16.3. Acquired Company Employee.
     “Acquired Company Employee” means any individual who is employed by an
Acquired Company immediately before the Closing, including any individual who is
absent due to vacation, holiday, sickness, layoff or other approved leave of
absence.

69



--------------------------------------------------------------------------------



 



     Section 16.4. Acquired Company Intellectual Property.
     “Acquired Company Intellectual Property” means the Intellectual Property
that is owned, in whole or in part, by any Non-JV Acquired Company.
     Section 16.5. Acquired Intellectual Property.
     “Acquired Intellectual Property” means (a) the Purchased Intellectual
Property and (b) the Acquired Company Intellectual Property.
     Section 16.6. Affiliate.
     “Affiliate” means, as to any Person, (a) any Subsidiary of such Person and
(b) any other Person that, directly or indirectly, controls, is controlled by,
or is under common control with, such Person. For the purposes of this
definition, “control” means the possession of the power to direct or cause the
direction of management and policies of Person, whether through the ownership of
voting securities, by contract or otherwise.
     Section 16.7. Agreement.
     “Agreement” has the meaning set forth in the preamble to this document.
     Section 16.8. Alternative Transaction.
     “Alternative Transaction” has the meaning ascribed to it in the Bidding
Procedures Order.
     Section 16.9. Approval Order.
     “Approval Order” has the meaning set forth in Section 6.3(a).
     Section 16.10. Asset Selling Entity.
     “Asset Selling Entity” has the meaning set forth in the Recitals.
     Section 16.11. Assignment and Assumption Agreement.
     “Assignment and Assumption Agreement” means one or more assignment and
assumption agreements or other comparable instruments of assignment and
assumption, substantially in the form of Exhibit E hereto, evidencing the
assignment of the Contracts and the assumption of the Assumed Liabilities.
     Section 16.12. Assumed Liabilities.
     “Assumed Liabilities” has the meaning set forth in Section 1.5.

70



--------------------------------------------------------------------------------



 



     Section 16.13. Assumed Retention Agreements.
     “Assumed Retention Agreements” has the meaning set forth in Section 1.3(f).
     Section 16.14. Bankruptcy Code.
     “Bankruptcy Code” means 11 U.S.C. Section 101, et. seq., as it may be
amended during the Cases.
     Section 16.15. Bankruptcy Court.
     “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of New York, or any other court having jurisdiction over the
Cases from time to time.
     Section 16.16. Bankruptcy Court Orders.
     “Bankruptcy Court Orders” means the Bid Procedures Order and the Approval
Order.
     Section 16.17. Bidding Procedures Order.
     “Bidding Procedures Order” has the meaning set forth in Section 6.3(a).
     Section 16.18. Bill of Sale.
     “Bill of Sale” means one or more bills of sale, substantially in the form
of Exhibit C hereto, transferring to the applicable Purchaser by the relevant
Asset Selling Entity all of such Asset Selling Entity’s right, title and
interest in the Purchased Assets.
     Section 16.19. Breakup Fee.
     “Breakup Fee” has the meaning set forth in Section 14.2(b).
     Section 16.20. Business Day.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or obligated by Law to close;
provided, however, that for the purpose of any notice to be delivered hereunder,
Business Day shall also exclude any day on which banks are authorized or
obligated by Law to close for business in the jurisdictions of each of the
person giving and the person receiving such notice.
     Section 16.21. Business Employee.
     “Business Employee” means any individual who is employed by an Asset
Selling Entity immediately before the Closing, including any individual who is
absent due to vacation, holiday, sickness, layoff, short or long term
disability, workers’ compensation or other work-related injury or military
leave, or other authorized leave of absence.

71



--------------------------------------------------------------------------------



 



     Section 16.22. Carveout.
     “Carveout” has the meaning ascribed to it in paragraph 16 of the Final
Order (I) Authorizing Debtors to (A) Obtain Postpetition Secured Financing
Pursuant to 11 U.S.C. §§ 105(a), 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3),
364(d)(1), 364(e) and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 and
(B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363, and (II) Granting
Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361,
362, 363 AND 364 of the Bankruptcy Court dated March 29, 2006.
     Section 16.23. Case.
     “Case” has the meaning set forth in the Recitals.
     Section 16.24. CERCLA.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601 et. seq.
     Section 16.25. Chapter 11 Expenses.
     “Chapter 11 Expenses” means the costs incurred and expenses paid or payable
by the Seller or any Affiliate in connection with the administration of the
Cases, including, without limitation: (a) fees and expenses related to any
debtor-in-possession financing, (b) obligations to pay professional and other
fees and expenses in connection with the Cases (including, without limitation,
fees of attorneys, accountants, investment bankers, financial advisors, noticing
agents, and consultants retained by the Seller or any Affiliate, any creditors’
or equity committee, or any debtor-in-possession or pre-petition lender, and any
compensation for making a substantial contribution to the Cases), (c) fees and
expenses payable to the United States Trustee under Section 1930 of title 28,
United States Code, and (d) expenses of members of any creditors’ or equity
holders’ committee.
     Section 16.26. China Subsidiary.
     “China Subsidiary” has the meaning set forth in the Recitals.
     Section 16.27. Chosen Court.
     “Chosen Court” has the meaning set forth in Section 17.14.
     Section 16.28. Closing.
     “Closing” has the meaning set forth in Section 3.1.
     Section 16.29. Closing Claims Schedule.
     “Closing Claims Schedule” has the meaning set forth in Section 1.7(a).

72



--------------------------------------------------------------------------------



 



     Section 16.30. Closing Date.
     “Closing Date” has the meaning set forth in Section 3.1.
     Section 16.31. Closing Date Employees.
     “Closing Date Employees” has the meaning set forth in Section 10.1(a)(ii).
     Section 16.32. Closing European Net Working Assets.
     “Closing European Net Working Assets” has the meaning set forth in
Section 2.3(e).
     Section 16.33. Closing NA Net Working Assets.
     “Closing NA Net Working Assets” has the meaning set forth in
Section 2.3(e).
     Section 16.34. Closing Statement of European Net Assets.
     “Closing Statement of European Net Assets” has the meaning set forth in
Section 2.3(b).
     Section 16.35. Closing Statement of NA Net Assets.
     “Closing Statement of NA Net Assets” has the meaning set forth in
Section 2.3(b).
     Section 16.36. Closing Statement of Net Assets.
     “Closing Statement of Net Assets” has the meaning set forth in
Section 2.3(b).
     Section 16.37. COBRA.
     “COBRA” means the provisions of Code Section 4980B and Part 6 of Title I of
ERISA, as amended, any implementing regulations, and any applicable similar
state law.
     Section 16.38. Code.
     “Code” means the Internal Revenue Code of 1986, as amended.
     Section 16.39. Contract.
     “Contract” means any contract or agreement, including without limitation
any indenture, note, bond, loan, instrument, lease (including real property
leases), conditional sale contract, purchase or sales orders or mortgage,
whether written or oral.
     Section 16.40. Cure Costs.
     “Cure Costs” has the meaning set forth in Section 7.2.

73



--------------------------------------------------------------------------------



 



     Section 16.41. Current Employees.
     “Current Employees” has the meaning set forth in Section 10.1(a)(i).
     Section 16.42. Dana.
     “Dana” has the meaning set forth in the introductory paragraph of this
Agreement.
     Section 16.43. Dana Defined Contribution Plan.
     “Dana Defined Contribution Plan” has the meaning set forth in Section 10.2.
     Section 16.44. Dana Retirement Plan.
     “Dana Retirement Plan” has the meaning set forth in Section 10.2.
     Section 16.45. Debtor Asset Selling Entities.
     “Debtor Asset Selling Entities” means those Asset Selling Entities that are
Debtors.
     Section 16.46. Debtor Contracts.
     “Debtor Contracts” has the meaning set forth in Section 1.3(e).
     Section 16.47. Debtors.
     “Debtors” means Dana and those of its Subsidiaries listed on Exhibit A
hereto.
     Section 16.48. Deposit Agent.
     “Deposit Agent” has the meaning set forth in Section 2.2(a).
     Section 16.49. Deposit Agreement.
     “Deposit Agreement” has the meaning set forth in Section 2.2(a).
     Section 16.50. Deposit Amount.
     “Deposit Amount” has the meaning set forth in Section 2.2(a).
     Section 16.51. DSE.
     “DSE” means Dana Spicer Europe Limited, a “limited by shares” company
(limited liability company) with its registered office located at “Newsome
Vaughan, Greyfriars House, Greyfriars Lane, West Midlands, CV1 2GW, UK”
registered with the Registry of Commerce in England under number “00467474.”

74



--------------------------------------------------------------------------------



 



     Section 16.52. EC Regulation.
     “EC Regulation” has the meaning set forth in Section 4.5.
     Section 16.53. EFMG
     “EFMG” shall have the meaning set forth in the introductory paragraph of
this Agreement.
     Section 16.54. Employee Benefit Plans.
     “Employee Benefit Plan” means any “employee benefit plan” as defined by
Section 3(3) of ERISA, whether or not subject to ERISA and whether or not
maintained in the United States, and any other employee stock option, stock
appreciation, stock purchase, phantom stock, or other equity-based performance,
deferred compensation, profit-sharing, pension, retirement, retiree benefit,
termination or severance pay plan, change of control, vacation, medical, life,
health, dental, sick pay or disability, accident, group or individual insurance,
vacation pay, holiday pay, or other welfare or fringe benefit. Employee Benefit
Plan shall not include Social Security, Medicare, workers compensation, or any
similar mandated social welfare benefit or scheme administered by any federal,
state or local government.
     Section 16.55. Environment.
     “Environment” means any surface water, groundwater, land surface,
subsurface strata, man made structure or building, sediment, plant or animal
life, natural resources, indoor or outdoor air and soil.
     Section 16.56. Environmental Assessments.
     “Environmental Assessments” has the meaning set forth in Section 12.5(a).
     Section 16.57. Environmental Law.
     “Environmental Law” means any Law concerning: (a) the Environment,
including pollution, contamination, cleanup, preservation, protection, and
reclamation of the Environment; (b) health or safety, including occupational
safety and the exposure of employees and other persons to any Hazardous Material
or dangerous condition; (c) any Release or threatened Release of any Hazardous
Material, including investigation, monitoring, clean up, removal, treatment, or
any other action to address such Release or threatened Release; (d) chemical
management under the REACH legislation; and (e) the management of any Hazardous
Material, including the manufacture, generation, formulation, processing,
labeling, distribution, introduction into commerce, registration, use,
treatment, handling, storage, disposal, transportation, re-use, recycling or
reclamation of any Hazardous Material, including, but not limited to, CERCLA,
RCRA, the Hazardous Materials Transportation Act, 49 U.S.C. 1802 et. seq., the
Toxic Substances Control Act, 15 U.S.C. 2601 et. seq., the Federal Water
Pollution Control Act, 33 U.S.C. 1251 et. seq., the Clean Air Act, 42 U.S.C.
7401 et. seq., Occupational Safety and Health Act, 29 U.S.C. 651 et. seq., Waste
Electrical, Electronic Equipment (WEEE), Integrated Pollution Prevention Program
(IPPC), End of Life Vehicle (ELV) directive.

75



--------------------------------------------------------------------------------



 



     Section 16.58. ERISA.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
     Section 16.59. European Lower Range.
     “European Lower Range” has the meaning set forth in Section 2.3(d).
     Section 16.60. European Upper Range.
     “European Upper Range” has the meaning set forth in Section 2.3(d).
     Section 16.61. Excluded Assets.
     “Excluded Assets” has the meaning set forth in Section 1.4.
     Section 16.62. Excluded Intellectual Property.
     “Excluded Intellectual Property” has the meaning set forth in
Section 1.4(d)
     Section 16.63. Excluded Liabilities.
     “Excluded Liabilities” has the meaning set forth in Section 1.6.
     Section 16.64. Excluded Taxes.
     “Excluded Taxes” means (a) any Taxes imposed on or payable with respect to
any of the Non-JV Acquired Companies or the FPG Business for any Pre-Closing Tax
Period (other than Taxes resulting from any act or transaction taken by
Purchaser or its Affiliates after the Closing without Dana’s prior written
consent, which shall not be unreasonably withheld or delayed), including any
liability for the payment of any amounts of Tax due by a person other than the
Non-JV Acquired Company and for which any Non-JV Acquired Company would be
liable, in particular as a result of any joint or several obligation with such
person, any secondary liability of such person, any obligation to hold harmless
and indemnify such person, any obligation to bear the Taxes of such person; but
in each case excluding any Taxes for a Straddle Period, which Taxes are
allocated as explained below, and (b) any Taxes of any Seller or any of its
Affiliates (other than the Acquired Companies) for which the Acquired Companies
may be liable under Section 1.1502 6 of the Treasury Regulations (or any similar
provision of state, local, or foreign Tax Law). For purposes of this Agreement,
in the case of any Straddle Period, (i) Property Taxes or other Taxes that are
calculated based on a flat rate per year of the Acquired Companies or the FPG
Business allocable to the Pre-Closing Tax Period shall be equal to the amount of
such Taxes for the entire period multiplied by a fraction, the numerator of
which is the number of calendar days during such period that are in the
Pre-Closing Period and the denominator of which is the number of calendar days
in the entire period, and (ii) Taxes (other than Property Taxes or other Taxes
that are calculated based on a flat rate per year) of the Acquired Companies or
the FPG Business allocable to the Pre-Closing Tax Period shall be computed as if
such taxable period ended as of the Closing, provided that exemptions,
allowances or deductions that are

76



--------------------------------------------------------------------------------



 



calculated on an annual basis (including, but not limited to, depreciation and
amortization deductions) shall be allocated between the period ending on the
Closing Date and the period beginning after the Closing Date in proportion to
the number of days in each period
     Section 16.65. Existing Inventory.
     “Existing Inventory” has the meaning set forth in Section 7.7(c).
     Section 16.66. Final Cash Consideration.
     “Final Cash Consideration” has the meaning set forth in Section 2.1(a).
     Section 16.67. Final Consideration.
     “Final Consideration” means the sum of the Final Cash Consideration and the
Assumed Liabilities.
     Section 16.68. Final Order.
     “Final Order” means an order of the Bankruptcy Court or other court of
competent jurisdiction: (a) as to which no appeal, notice of appeal, motion to
amend or make additional findings of fact, motion to alter or amend judgment,
motion for rehearing or motion for new trial, request for stay, motion or
petition for reconsideration, application or request for review, or other
similar motion, application, notice or request (collectively, a “Challenge”) has
been timely filed, or, if any of the foregoing has been timely filed, it has
been disposed of in a manner that upholds and affirms the subject order in all
respects without the possibility for further Challenge thereon; (b) as to which
the time for instituting or filing a Challenge shall have expired; and (c) as to
which no stay is in effect.
     Section 16.69. Financial Statements.
     “Financial Statements” has the meaning set forth in Section 4.8.
     Section 16.70. FPG Business.
     “FPG Business” has the meaning set forth on Schedule 16.70.
     Section 16.71. French Consolidated Tax Group Exit Agreement.
     “French Consolidated Tax Group Exit Agreement” has the meaning set forth in
Section 4.9(e).
     Section 16.72. GAAP.
     “GAAP” means generally accepted accounting principles in the United States
of America, which are applicable to the circumstances as of the date of
determination.

77



--------------------------------------------------------------------------------



 



     Section 16.73. Governmental Body.
     “Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, of any country or subdivision
thereof, whether national, federal, state or local, or any agency or
instrumentality thereof, or any court or arbitrator (public or private), other
than the Bankruptcy Court or any other court of competent jurisdiction over the
Cases or over any appeal of an Order entered in the Cases.
     Section 16.74. Guarantees.
     “Guarantees” has the meaning set forth in Section 7.6.
     Section 16.75. Hazardous Material.
     “Hazardous Material” means collectively, any material defined as, or
considered to be, a “hazardous waste,” “hazardous substance,” regulated
substance, pollutant or contaminant under any Environmental Law including
asbestos, PCBs, oil, petroleum or any fraction thereof.
     Section 16.76. HSR Act.
     “HSR Act” has the meaning set forth in Section 4.5.
     Section 16.77. H&T.
     “H&T” means Hose & Tubing Products, Inc., a corporation organized under the
laws of the Commonwealth of Virginia.
     Section 16.78. Income Tax.
     “Income Tax” means any Tax imposed on or measured by net income.
     Section 16.79. Indebtedness.
     “Indebtedness” of any Person means, without duplication:
               (a) any obligation of such Person for borrowed money, including
any obligation of such Person evidenced by bonds, debentures, notes,
reimbursement obligations under any letter of credit or other similar debt
instruments;
               (b) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person,
regardless of whether any personal liability exists in respect thereof;
               (c) any obligation of such Person for the deferred purchase price
of any property or services, regardless of whether any personal liability exists
in respect thereof;
               (d) obligations in respect of capital leases of such Person;

78



--------------------------------------------------------------------------------



 



               (e) all guarantees by such Person, provided, however, that a
guarantee will not be considered Indebtedness if the underlying obligation
secured by such guarantee would not constitute Indebtedness under this
Agreement;
               (f) any Indebtedness of another Person secured by a Lien on any
asset of such first Person, whether or not such Indebtedness is assumed by such
first Person;
               (g) any Indebtedness consisting of preferred stock of a Person
having a mandatory redemption prior to the Closing Date; and
               (h) any cash liability with respect to hedging agreements.
     For purposes of this definition the term “Indebtedness” shall not include
the following direct and/or contingent obligations: (i) check guarantee letters
for payment of sales tax, title, license and other taxes or fees; and
(ii) direct or contingent obligations for risk products associated with FPG
Business’ depository, treasury, merchant processing and other similar products
and services incurred in the ordinary course of business.
     Section 16.80. Indemnified Party.
     “Indemnified Party” has the meaning set forth in Section 12.4.
     Section 16.81. Indemnifying Party.
     “Indemnifying Party” has the meaning set forth in Section 12.4.
     Section 16.82. Independent Auditors.
     “Independent Auditors” has the meaning set forth in Section 2.3(c).
     Section 16.83. Initial Cash Consideration.
     “Initial Cash Consideration” has the meaning set forth in Section 2.1(a).
     Section 16.84. Initial Consideration.
     “Initial Consideration” means the sum of the Initial Cash Consideration and
the Assumed Liabilities (other than liabilities or obligations of the Acquired
Companies).
     Section 16.85. Intellectual Property.
     “Intellectual Property” means all transferable intellectual or industrial
property rights or other similar proprietary rights in any jurisdiction,
including such rights in and to: (a) Trademarks; (b) copyrights and
copyrightable works including software source code, object code, data and
documentation; (c) Patents; (d) invention disclosures, discoveries and
improvements, whether or not patentable; (e) Trade Secrets; (f) internet domain
names; and (g) the goodwill associated with each of the foregoing.

79



--------------------------------------------------------------------------------



 



     Section 16.86. Intellectual Property Assignment.
     “Intellectual Property Assignment” means one or more instruments of
assignment or transfer of the Purchased Intellectual Property, substantially in
the form of Exhibit D hereto.
     Section 16.87. IP License.
     “IP License” means one or more agreements or instruments of license and
assignment, substantially in the form of Exhibit M hereto, granting licenses and
rights to the applicable Purchaser in connection with Purchased Intellectual
Property.
     Section 16.88. Joint Venture Agreements.
     “Joint Venture Agreements” means, collectively, (i) the shareholders
agreement, dated as of December 8, 1999, by and between Orhan and Nobel
Plastiques, SAS, and (ii) the Joint Venture Agreement, dated as of March 1,
2002, by and between Orhan and Dana, in each case as the same has been amended
from time to time.
     Section 16.89. Joint Venture Interest Transfer Agreement.
     “Joint Venture Interest Transfer Agreement” means assignments or other
instruments of transfer, substantially in the form of Exhibit N hereto,
transferring to the applicable Purchaser by the relevant Seller all of such
Seller’s right, title and interest in and to the JV Acquired Companies.
     Section 16.90. JV Acquired Companies.
     “JV Acquired Companies” means Orda Automotive A.S., Nobel Teknik A.S. and
Nobel Teknik France SAS.
     Section 16.91. Knowledge.
     “Knowledge,” as such term relates to Sellers, means the actual knowledge,
after due inquiry, of the individuals designated for Sellers as set forth on
Schedule 16.91, and, as such term relates to Orhan or other Purchasers, means
the actual knowledge, after due inquiry, of the individuals designated for Orhan
as set forth on Schedule 16.91.
     Section 16.92. Known Claims.
     “Known Claims” has the meaning set forth in Section 12.1(a).
     Section 16.93. Law.
     “Law” means any international, national, European Union, federal, state or
local law (including common law), treaty, statute, constitutional provision,
code, ordinance, rule, regulation, directive, concession, Order or other
requirement or guideline of any country or subdivision thereof.

80



--------------------------------------------------------------------------------



 



     Section 16.94. Lease Agreement/Paris.
     “Lease Agreement/Paris” means a lease agreement, substantially in the form
of Exhibit P hereto, by which the applicable Purchaser will lease real property
located in Paris, Tennessee.
     Section 16.95. Leased Real Properties.
     “Leased Real Properties” means the real property leased pursuant to, and
subject to, the Real Property Leases.
     Section 16.96. Leave Employees.
     “Leave Employees” has the meaning set forth in Section 10.1(a)(ii).
     Section 16.97. Legal Proceeding.
     “Legal Proceeding” means any judicial, administrative or arbitral action,
suit, proceeding (public or private) or governmental proceeding.
     Section 16.98. Liabilities.
     “Liabilities” means any indebtedness, obligations or liabilities of any
kind (whether accrued, absolute, contingent or otherwise, and whether or not due
or to become due or asserted or unasserted).
     Section 16.99. Lien.
     “Lien” means any lien (statutory or otherwise), pledge, mortgage, deed of
trust, security interest, charge, option, right of first refusal, easement,
covenant, condition, restriction, servitude, transfer restriction or
encumbrance.
     Section 16.100. Local Asset Transfer Agreements.
     “Local Asset Transfer Agreements” means one or more agreements or
instruments of transfer, assignment and assumption, substantially in the form of
Exhibit K hereto, transferring to the applicable Purchaser by the relevant Asset
Selling Entity all of such Asset Selling Entity’s right, title and interest in
the Purchase Assets and evidencing the assignment of the Contracts and the
assumption of the Assumed Liabilities to and by the applicable Purchaser.
     Section 16.101. Local Stock Transfer Documents.
     “Local Stock Transfer Documents” means stock powers or other instruments of
transfer, substantially in the form of Exhibit J hereto, transferring to the
applicable Purchaser by the relevant Seller all of such Seller’s right, title
and interest in the Purchased Shares.
     Section 16.102. Losses.
     “Losses” has the meaning set forth in Section 12.2(a).

81



--------------------------------------------------------------------------------



 



     Section 16.103. Material Adverse Effect.
     “Material Adverse Effect” means, any change, event, impairment or effect
between the date hereof and the Closing, that (i) is materially adverse to the
financial condition, business, operations or assets of the FPG Business taken as
a whole, (ii) constitutes a material impairment of the ability of the Sellers to
perform their obligations under this Agreement; or (iii) constitutes a material
impairment of the validity or enforceability of this Agreement, except for, in
the case of each of clauses (i), (ii) and (iii), any such change, event,
impairment or effect resulting from or arising out of (a) changes or
developments in financial or securities markets (including currency exchange or
interest rates); (b) general economic conditions affecting industries in which
the FPG Business operates; (c) the fact that the Debtors are in bankruptcy
proceedings under the Cases before the Bankruptcy Court, or (d) the effect of
the announcement of the transactions contemplated by this Agreement.
     Section 16.104. Material Business Contracts.
     “Material Business Contracts” has the meaning set forth in Section 4.13.
     Section 16.105. Modified GAAP.
     “Modified GAAP” means GAAP as modified by the principles, methods and
examples set forth in Schedule 16.105.
     Section 16.106. NA Lower Range.
     “NA Lower Range” has the meaning set forth in Section 2.3(d).
     Section 16.107. NA Upper Range.
     “NA Upper Range” has the meaning set forth in Section 2.3(d).
     Section 16.108. Net Working Assets Adjustment.
     “Net Working Assets Adjustment” has the meaning set forth in
Section 2.3(f).
     Section 16.109. Net Working Assets European Adjustment.
     “Net Working Assets European Adjustment” has the meaning set forth in
Section 2.3(f).
     Section 16.110. Net Working Assets NA Adjustment.
     “Net Working Assets Adjustment” has the meaning set forth in
Section 2.3(f).
     Section 16.111. Net Working Assets of the European Business
     “Net Working Assets of the European Business” has the meaning set forth in
Section 2.3(a).

82



--------------------------------------------------------------------------------



 



     Section 16.112. Net Working Assets of the NA Business.
     “Net Working Assets of the NA Business” has the meaning set forth in
Section 2.3(a).
     Section 16.113. NMD.
     “NMD” means NMD Fuel Systems S. de R.L. de C.V., a limited liability
company organized under the laws of Mexico.
     Section 16.114. Nobel.
     “Nobel” has the meaning set forth in the Recitals.
     Section 16.115. Nobel Iberica.
     “Nobel Iberica” has the meaning set forth in the Recitals.
     Section 16.116. Nonassignable Assets.
     “Nonassignable Assets” has the meaning set forth in Section 11.1(b).
     Section 16.117. Non-Debtor Asset Selling Entities.
     “Non-Debtor Asset Selling Entities” means those Asset Selling Entities that
are not Debtors.
     Section 16.118. Non-Debtor Contracts.
     “Non-Debtor Contracts” means those Contracts of the Non-Debtor Asset
Selling Entities primarily related to the ASE Business, including without
limitation those set forth on Schedule 16.118.
     Section 16.119. Non-JV Acquired Companies.
     “Non-JV Acquired Companies” means Nobel Plastiques SAS, Nobel Plastiques
Iberica S.A. and Dana Fluid Products Slovakia S.R.O.
     Section 16.120. Non-JV Acquired Company Contract.
     “Non-JV Acquired Company Contract” means all Contracts to which any Non-JV
Acquired Company is a party (including, but not limited to, any Contract that is
an unexpired lease), but excluding any Contract that is included in the Excluded
Assets.
     Section 16.121. Non-Union Transferred Employees.
     “Non-Union Transferred Employees” has the meaning set forth in
Section 10.1(e).

83



--------------------------------------------------------------------------------



 



     Section 16.122. North American Real Property.
     “North American Real Property” means real property that is the subject of
any of the Real Property Leases and located in the United States.
     Section 16.123. Operative Documents.
     “Operative Documents” means collectively, this Agreement, the Deposit
Agreement, the Bill of Sale, the Assignment and Assumption Agreement, the
Intellectual Property Assignment, the Transition Agreement, the Local Stock
Transfer Documents, the Local Asset Transfer Agreements, the French Tax
Consolidated Group Exit Agreement, the IP Licenses, the Joint Venture Interest
Transfer Agreements, the Satisfactions and Releases and the Lease
Agreement/Paris.
     Section 16.124. Order.
     “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of (i) any Governmental Body or (ii) the
Bankruptcy Court or any other court of competent jurisdiction over the Cases or
over any appeal of an Order entered in the Cases.
     Section 16.125. Other Marked Assets.
     “Other Marked Assets” has the meaning set forth in Section 7.7(c).
     Section 16.126. Owned Real Property.
     “Owned Real Property” means the real property listed on Schedule 4.10(a)
together with any and all buildings, structures, improvements and fixtures
located on such real property owned by (A) the Non-JV Acquired Companies and
(B) the Asset Selling Entities exclusively related to the ASE Business.
     Section 16.127. Orhan.
     “Orhan” has the meaning set forth in the introductory paragraph of this
Agreement.
     Section 16.128. Patents.
     “Patents” means patents, including design patents and utility patents,
reissues, divisions, continuations, continuations-in-part, reexaminations and
extensions thereof, in each case including all applications therefor.
     Section 16.129. Permit.
     “Permit” means any approval, authorization, consent, franchise, license,
permit or certificate by any Governmental Body.

84



--------------------------------------------------------------------------------



 



     Section 16.130. Permitted Exceptions.
     “Permitted Exceptions” means the items shown on Schedule 16.130 and
(a) liens for current Taxes, assessments or other claims by a Governmental Body
not yet delinquent or the amount or validity of which is being contested in good
faith by appropriate proceedings or for which an appropriate reserve or security
deposit is established; (b) except as to the sale and transfer of Purchased
Assets hereunder by Debtor Asset Selling Entities, mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the ordinary
course of business; (c) zoning, subdivision, building code, entitlement and
other land use, construction, and environmental regulations by Governmental
Bodies; (d) matters that would be shown or otherwise reflected by an accurate
survey of real property; (e) easements, rights-of-way, licenses, utility
agreements, restrictions, and other similar encumbrances of record; and (f) such
other imperfections in title, charges, easements, restrictions and encumbrances
which do not materially diminish the value of, or materially interfere with, the
continued use of such property (real or personal) or asset used in the FPG
Business consistent with past practice.
     Section 16.131. Person.
     “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, representative office, branch, Governmental Body or
other similar entity.
     Section 16.132. Personal Property Leases.
     “Personal Property Leases” has the meaning set forth in Section 4.11(a).
     Section 16.133. Petition Date.
     “Petition Date” means March 3, 2006.
     Section 16.134. Post-Closing Tax Period.
     “Post-Closing Tax Period” means any taxable period (or portion thereof)
beginning after the Closing Date.
     Section 16.135. Pre-Closing Tax Period.
     “Pre-Closing Tax Period” means any taxable period (or portion thereof)
ending on or before the Closing Date.
     Section 16.136. Property Taxes.
     “Property Taxes” means real, personal, and intangible ad valorem property
Taxes.
     Section 16.137. PTG Mexico.
     “PTG” Mexico” has the meaning set forth in the introductory paragraph of
this Agreement.

85



--------------------------------------------------------------------------------



 



     Section 16.138. PTG Servicios.
     “PTG Servicios” has the meaning set forth in the introductory paragraph of
this Agreement..
     Section 16.139. Purchased Assets.
     “Purchased Assets” has the meaning set forth in Section 1.3.
     Section 16.140. Purchased Equipment.
     “Purchased Equipment” has the meaning set forth in Section 1.3(b).
     Section 16.141. Purchased Intellectual Property.
     “Purchased Intellectual Property” has the meaning set forth in
Section 1.3(h).
     Section 16.142. Purchased Shares.
     “Purchased Shares” has the meaning set forth in Section 1.2.
     Section 16.143. Purchasers.
     “Purchasers” has the meaning set forth in the introductory paragraph of
this Agreement.
     Section 16.144. Purchaser Indemnified Group.
     “Purchaser Indemnified Group” means Orhan, each Purchaser, their respective
Subsidiaries and Affiliates (including, after the Closing Date and the Non-JV
Acquired Companies but excluding the JV Acquired Companies), together with their
successors and assigns, and their officers, directors, employees and agents.
     Section 16.145. Purchaser Welfare Plans.
     “Purchaser Welfare Plans” has the meaning set forth in Section 10.1(e).
     Section 16.146. Purchasing Affiliate.
     “Purchasing Affiliate” has the meaning set forth in the introductory
paragraph of this Agreement.
     Section 16.147. RCRA.
     “RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et.
seq.

86



--------------------------------------------------------------------------------



 



     Section 16.148. Real Property Leases.
     “Real Property Leases” means the real property leases listed on
Schedule 4.10(b) of (A) the Non-JV Acquired Companies, and (B) the Asset Selling
Entities exclusively related to the ASE Business.
     Section 16.149. Release.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration at, or from,
into or onto the Environment, including movement or migration through or in the
air, soil, surface water or groundwater, whether sudden or non-sudden and
whether accidental or non-accidental, or any release, emission or discharge as
those terms are defined in any applicable Environmental Law.
     Section 16.150. Relevant ASE Business.
     “Relevant ASE Business” has the meaning set forth in Section 1.3.
     Section 16.151. Remedial Action.
     “Remedial Action” shall mean any action to investigate, evaluate, assess,
test, monitor, remove, respond to, treat, abate, remedy, correct, clean-up or
otherwise remediate the release or presence of any Hazardous Material.
     Section 16.152. Remediations.
     “Remediations” has the meaning set forth in Section 7.4(a).
     Section 16.153. Retention Agreements.
     “Retention Agreements” shall mean the retention agreements and replacements
or renewals thereof between Sellers, or Affiliates of Sellers, and the Business
Employees and Acquired Company Employees as set forth in the agreements listed
on Schedule 16.153.
     Section 16.154. Review Period.
     “Review Period” has the meaning set forth in Section 2.3(c).
     Section 16.155. Sale Motion.
     “Sale Motion” has the meaning set forth in Section 6.3(a).
     Section 16.156. Satisfaction and Releases.
     “Satisfaction and Releases” means one or more satisfaction and releases,
substantially in the form of Exhibit O hereto, in connection with the transfer
and assignment of Sellers’ right, title and interest in and to the JV Acquired
Companies.

87



--------------------------------------------------------------------------------



 



     Section 16.157. Second Phase.
     “Second Phase” has the meaning set forth in Section 7.4(a).
     Section 16.158. Second Request.
     “Second Request” has the meaning set forth in Section 7.4(a).
     Section 16.159. Seller.
     “Seller” has the meaning set forth in the preamble.
     Section 16.160. Seller Authorization.
     “Seller Authorization” has the meaning set forth in Section 1.1(a).
     Section 16.161. Seller Employee Benefit Plan.
     “Seller Employee Benefit Plan” means (i) any Employee Benefit Plan
established, sponsored or maintained by any Asset Selling Entity in which any
Business Employee is eligible to participate or receive benefits and (ii) each
Employee Benefit Plan sponsored or maintained by any Acquired Company.
     Section 16.162. Seller Financing.
     “Seller Financing” means (i) the postpetition financing facilities or
arrangements of the Debtors and (ii) any financing facilities or arrangements of
the Sellers or their Subsidiaries.
     Section 16.163. Seller Indemnified Group.
     “Seller Indemnified Group” means Sellers and their Subsidiaries, together
with their successors and assigns, and their officers, directors, employees and
agents.
     Section 16.164. Seller Name.
     “Seller Name” has the meaning set forth in Section 7.7(a).
     Section 16.165. Seller Welfare Plans.
     “Seller Welfare Plans” has the meaning set forth in Section 10.2(b).
     Section 16.166. Statement of Net Assets.
     “Statement of Net Assets” has the meaning set forth in Section 4.8.
     Section 16.167. Stock Selling Entities.
     “Stock Selling Entities” has the meaning set forth in the Recitals.

88



--------------------------------------------------------------------------------



 



     Section 16.168. Straddle Period.
     “Straddle Period” means any taxable period beginning on or prior to and
ending after the Closing Date.
     Section 16.169. Subsidiary.
     “Subsidiary” means, with respect to any Person, any other Person of which
or in which any other Person (either alone or through or together with any other
Subsidiary) owns, directly or indirectly, a majority of the outstanding equity
securities, capital interests or securities carrying a majority of the voting
power in the election of the board of directors or other governing body of such
Person.
     Section 16.170. Tax or Taxes.
     “Tax” or “Taxes” means all federal, state, local or foreign taxes
(including French local business taxes), corporate income taxes, charges, fees,
imposts, levies or other assessments, including all net income, gross receipts,
capital, sales, use, ad valorem, VAT, transfer, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, disability, death and retirement, excise, severance, stamp,
occupation, property, rollback and estimated taxes, customs duties, fees,
assessments and other governmental charges of any kind whatsoever, together with
all interest, penalties, fines, additions to tax or additional amounts imposed
by any taxing authority with respect to such amounts.
     Section 16.171. Tax Claim.
     “Tax Claim” means any claim with respect to Taxes made by any taxing
authority that, if pursued successfully, would reasonably be expected to serve
as the basis for a claim for indemnification under Article XV.
     Section 16.172. Tax Item.
     “Tax Item” means any item of income, gain, loss, deduction, credit,
recapture of credit or any other item which increases or decreases Taxes paid or
payable.
     Section 16.173. Tax Proceeding.
     “Tax Proceeding” has the meaning set forth in Section 15.4(b).
     Section 16.174. Tax Return.
     “Tax Return” means a report, return or other information required to be
supplied to a governmental entity with respect to Taxes (including any
amendments and schedules thereto).
     Section 16.175. TPF.
     “TPF” means Thermal Products France, a “société par actions simplifiée with
its registered office located at ZI de Guiscard, rue du Lieutenant Gabriel
Lalanne, 60640 Guiscard,

89



--------------------------------------------------------------------------------



 



registered with the Registry of Commerce and Companies of Compiégne under the
number 341 206 183.
     Section 16.176. Trade Secrets.
     “Trade Secrets” means trade secret business information including ideas,
formulas, compositions, technical documentation, operating manuals and guides,
plans, designs, sketches, inventions, production molds, product specifications,
equipment lists, engineering reports and drawings, architectural and engineering
plans, manufacturing and production processes and techniques; drawings,
specifications, plans, proposals, research records, inspection processes
invention records and technical data; financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information, licensing records, advertising and promotional
materials, service and parts records, warranty records, maintenance records that
have been and are maintained in confidence and that provide a competitive
business advantage.
     Section 16.177. Trademarks.
     “Trademarks” means trademarks, service marks, brand names, logos,
certification marks, trade dress, assumed names and trade names, including all
applications for registration therefor, registrations and all renewals,
modifications and extensions thereof and the goodwill associated with each of
the foregoing.
     Section 16.178. Transfer Taxes.
     “Transfer Taxes” has the meaning set forth in Section 15.9.
     Section 16.179. Transferred Employee.
     “Transferred Employee” has the meaning set forth in Section 10.1.
     Section 16.180. Transferred Intercompany Receivables.
     “Transferred Intercompany Receivables” means all intercompany receivables,
payables, loans and investments, in each case, arising after the filing by the
Debtors of the Cases, between any Asset Selling Entity (as relates to the
Relevant ASE Business) or Non-JV Acquired Company, on the one hand, and any
other Asset Selling Entity (as relates to the Relevant ASE Business) or Non-JV
Acquired Company, on the other hand.
     Section 16.181. Transferred JV Interests.
     “Transferred JV Interests” means the shares of capital stock or equity
interests in each JV Acquired Company owned by Sellers.

90



--------------------------------------------------------------------------------



 



     Section 16.182. Transition Agreement.
     “Transition Agreement” means one or more transition services agreements, in
form and substance reasonably acceptable to the parties, providing for the
provision of services as among Sellers and Purchasers following the Closing.
     Section 16.183. Trigger Levels.
     “Trigger Levels” has the meaning set forth in Section 12.5(c).
     Section 16.184. Union Transferred Employees.
     “Union Transferred Employees” has the meaning set forth in Section 10.1(c).
     Section 16.185. VAT.
     “VAT” means any value added Tax, goods and services Tax, sales or turnover
Tax or similar Tax, including such Tax as may be imposed by the Sixth Council
Directive of the European Communities and national legislation implementing or
supplemental to that directive.
     Section 16.186. WARN ACT.
     “WARN ACT” means the Worker Adjustment and Retraining Notification Act.
     Section 16.187. Other Definitional and Interpretive Provisions.
               (a) Any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.
               (b) Unless otherwise specified, the terms “hereof,” “herein,”
“hereunder,” “herewith” and similar terms refer to this Agreement as a whole
(including the exhibits, and schedules to this Agreement), and references herein
to Sections and Articles refer to sections and articles of this Agreement.
               (c) Whenever used in this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, any noun or pronoun
shall be deemed to include the plural as well as the singular and to cover all
genders, and the terms “include” and “including” shall be inclusive and not
exclusive and shall be deemed to be followed by the following phrase “without
limitation.”
               (d) The terms “Dollars” and “$” shall mean United States dollars.
               (e) Other terms may be defined elsewhere in the text of this
Agreement and, unless otherwise indicated, shall have such meaning throughout
this Agreement.

91



--------------------------------------------------------------------------------



 



ARTICLE XVII
MISCELLANEOUS
     Section 17.1. Notices.
     Any notice or demand to be given hereunder shall be in writing and deemed
given when personally delivered, or two business days after it is sent by
express courier and addressed as set forth below or to such other address as any
party shall have previously designated by such a notice. Any notice so delivered
personally shall be deemed to be received on the date of delivery; any notice so
sent by express courier shall be deemed to be received on the date received
(rejection or other refusal to accept or inability to deliver because of a
change of address of which no notice was given shall be deemed to be receipt of
the notice); provided however, that notices or communications described in
Article 20/III of the Turkish Commercial Law (consisting principally of notices
of default or termination) shall be sufficiently given only if delivered via a
Turkish Notary or by registered mail, return receipt requested, and shall be
deemed to have been given as of the date of proper service in accordance with
Turkish Law.
If to Orhan or Purchasers:
Orhan Holdings A.S.
Yalova Yolu 15 Km
16285 Ovaakca-Bursa Turkey
Attention: Murat Orhan, Chairman and CEO
Telephone No.: +90 (224) 280 4900
     With a copy to:
Gide Loyrette Nouel LLP
120 West 45th Street
New York, NY 10036
Attention: Marianne Rosenberg, Esq.
Telephone No.: (212) 403-6700
If to Dana or Sellers:
Dana Corporation
4500 Dorr Street
Toledo, OH 43615
Attention: General Counsel
Telephone No.: (419) 535-4500

92



--------------------------------------------------------------------------------



 



     With a copy to:
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, VA 23219-4074
Attention: Robert Acosta-Lewis and Cyane B. Crump
Telephone No.: (804) 788-8200
     Section 17.2. Amendment; Waiver.
     Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by the parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law, except as otherwise expressly provided herein.
     Section 17.3. Assignment.
     No party to this Agreement may assign any of its rights or delegate any of
its obligations under this Agreement without the prior written consent of the
other parties hereto and any purported assignment or delegation without such
consent shall be void and of no effect.
     Section 17.4. Entire Agreement.
     The Schedules and Exhibits attached to this Agreement are an integral part
of this Agreement. This Agreement (together with the Schedules, Exhibits and
other agreements referenced herein) and the other Operative Documents contain,
and are intended as, a complete statement of all of the terms and the
arrangements between the parties hereto with respect to the matters provided for
herein, and supersede any previous agreements and understandings between the
parties hereto with respect to those matters. It shall be expressly understood
that this Agreement and the other Operative Documents shall govern the
transactions contemplated hereby as a whole and that any local agreements,
instruments, certificates or other documents entered into or delivered in
connection with this Agreement and the other Operative Documents with respect to
a particular jurisdiction shall not be construed as amendments or novations of
this Agreement and the other Operative Documents but rather shall be
complemented by and interpreted in light of this Agreement and the other
Operative Documents. Notwithstanding any provision of this Agreement to the
contrary, unless and until the Closing occurs as contemplated hereby, nothing
herein shall be deemed to amend, alter or affect the rights or responsibilities
of the parties under or pursuant to the Joint Venture Agreements, and all rights
of Orhan and Dana or TPF, as the case may be, pursuant to the Joint Venture
Agreements are expressly reserved.

93



--------------------------------------------------------------------------------



 



     Section 17.5. Fulfillment of Obligations.
     Any obligation of any party to any other party under this Agreement, which
obligation is performed, satisfied or fulfilled by an Affiliate of such party,
shall be deemed to have been performed, satisfied or fulfilled by such party.
     Section 17.6. Parties in Interest.
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.
     Section 17.7. No Third-Party Rights.
     Except as otherwise provided in Sections 10.1, 10.2, 10.3 and 10.4, nothing
in this Agreement, express or implied, is intended to confer on any Person not a
party hereto, any rights or remedies by reason of this Agreement.
     Section 17.8. Public Disclosure.
     Each of the parties to this Agreement and the other Operative Documents
hereby agrees with the other party or parties hereto that the parties shall
agree in advance as to the contents of any press release or other public
statement or disclosure with respect to the transactions contemplated by this
Agreement issued prior to Closing, except as may be required to comply with the
requirements of any applicable Laws and the rules and regulations of any stock
exchange upon which the securities of any of the parties (or its Affiliate) is
listed, in which case such party shall use its reasonable best efforts to
consult with the other parties before releasing such information.
     Section 17.9. Confidentiality.
     This Section 17.9 and Section 17.10 shall not apply to the JV Acquired
Companies if the Closing shall not occur for any reason, and in such event any
applicable confidentiality provisions of any Joint Venture Agreement shall
instead apply to any information respecting the JV Acquired Companies. Subject
to Section 17.8, the transactions contemplated by this Agreement and the other
Operative Documents shall be kept confidential by Sellers, Purchasers and their
respective representatives. In the event that the transactions contemplated by
this Agreement are not consummated, each Purchaser and Seller (a “Receiving
Party”) shall, for a period of five years following the termination of this
Agreement, hold any information obtained by it from the other party (a
“Disclosing Party”) or its Subsidiaries or representatives in strict confidence
and, without the prior written consent of the Disclosing Party, shall not use
any of such information for any purpose (except as required by applicable law,
regulation or legal process or to enforce the rights of the Receiving Party
hereunder), unless such information (i) is or becomes generally available to the
public other than as a result of a disclosure by the Receiving Party or its
officers, employees or agents in breach of this Agreement, (ii) was available to
the Receiving Party or its officers, employees or agents on a non-confidential
basis prior to its disclosure to the Receiving Party by or at the request of the
Disclosing Party or its Subsidiaries, or (iii) becomes available to the
Receiving Party on a non-confidential basis from a source other than the
Disclosing Party or its Subsidiaries; provided, however, that such source is

94



--------------------------------------------------------------------------------



 



not bound by a confidentiality agreement with the Disclosing Party or its
Subsidiaries or otherwise prohibited from disclosing such information to the
Receiving Party by a contractual, legal or fiduciary obligation. In the event
that a Receiving Party, or any of its Affiliates or representatives, is required
by applicable law, regulation or legal process to disclose any of such
information, the Receiving Party will notify the Disclosing Party promptly
(unless prohibited by law) so that the Disclosing Party may seek an appropriate
protective order or other appropriate remedy. In the event that no such
protective order or other remedy is obtained or the Disclosing Party does not
waive compliance with this Section 17.9 and the Receiving Party or any of its
representatives are nonetheless legally compelled to disclose such information,
the Receiving Party or its representatives, as the case may be, will furnish
only that portion of the information which the Receiving Party is, or such
representatives are, advised by counsel is required by Law to be furnished and
will give the Disclosing Party written notice (unless prohibited by law) of the
information to be disclosed as far in advance as practicable and exercise all
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the information.
     Section 17.10. Return of Information.
     If for any reason whatsoever the transactions contemplated by this
Agreement are not consummated, Orhan shall, and shall cause Purchasers to,
promptly return to Sellers all books, records and other materials furnished by
Sellers or any of its agents, employees or representatives pursuant to this
Agreement (including all copies, if any, thereof), and shall not use or disclose
the information contained in such books, records and other materials or make
such information available to any other entity or person.
     Section 17.11. Expenses.
     Subject to Section 7.2, each of the parties hereto shall bear its own
expenses (including fees and disbursements of its counsel, accountants and other
experts) incurred by it in connection with the preparation, negotiation,
execution, delivery and performance hereof, each of the other documents and
instruments executed in connection herewith or contemplated hereby and the
consummation of the transactions contemplated hereby and thereby. In addition,
Purchasers shall be solely responsible for all expenses incurred in connection
with its due diligence review of the FPG Business, including without limitation
surveys, title work, title searches, environmental testing or inspections,
building inspections, UCC lien and other searches.
     Section 17.12. Bulk Sales Laws.
     Purchasers hereby waive compliance by Sellers and their Subsidiaries with
any applicable bulk sales law. Each of the Asset Selling Entities, severally and
not jointly, agrees to indemnify Purchasers and hold Purchasers harmless from
and against any and all liability under any bulk sales law for the sale of
assets by such Asset Selling Entity under this Agreement, provided, however,
that this indemnity shall not affect the obligation of Purchasers to pay and
discharge the Assumed Liabilities and no indemnity is made under this
Section 17.12 with respect to the Assumed Liabilities.

95



--------------------------------------------------------------------------------



 



     Section 17.13. Governing Law.
     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, including all matters of
construction, validity and performance (including sections 5-1401 and 5-1402 of
the New York General Obligations Law but excluding all other choice of law and
conflicts of law rules).
     Section 17.14. Submission to Jurisdiction; Selection of Forum.
     Each party hereto agrees that any action or proceeding for any claim
arising out of or related to this Agreement or the transactions contained in or
contemplated by this Agreement and the other Operative Documents, whether in
tort or contract or at law or in equity, shall be brought (i) in the case of a
proceeding involving Debtors, in the Bankruptcy Court, while the Debtors’ Cases
are pending, or thereafter, in any other New York federal court sitting in the
City of New York, or (ii) in the case of a proceeding solely involving
non-Debtors, in any federal court sitting in the City of New York, or, if such
court indicated in (i) or (ii) does not have jurisdiction, the relevant New York
State court sitting in the Borough of Manhattan (each such court, a “Chosen
Court”), and each party irrevocably (a) submits to the jurisdiction of the
Chosen Courts (and of their appropriate appellate courts), (b) waives any
objection to laying venue in any such action or proceeding in either Chosen
Court, (c) waives any objection that such Chosen Court is an inconvenient forum
for the action or proceeding, and (d) agrees that, in addition to other methods
of service provided by law, to the full extent provided by applicable law
service of process in any such action or proceeding shall be effective if
provided in accordance with Section 17.1 of this Agreement, and the effective
date of such service of process shall be as set forth in Section 17.1.
     Section 17.15. Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same Agreement.
     Section 17.16. Headings.
     The heading references herein and the table of contents hereto are for
convenience purposes only, do not constitute a part of this Agreement and shall
not be deemed to limit or affect any of the provisions hereof.
     Section 17.17. Severability.
     Except for Article II, the provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement other than Article II, or the application thereof to
any Person or any circumstance, is invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such

96



--------------------------------------------------------------------------------



 



invalidity or unenforceability affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

97



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

              Orhan Holding, A.S.,
an anonim sirket organized under the laws of the Republic of Turkey   Dana
Corporation,
a corporation organized under the laws of the Commonwealth of Virginia
 
           
By:
  /s/ Murat Orhan   By:   /s/ Bill Riley
 
           
 
  Name: Murat Orhan       Name: Bill Riley
 
  Title: Chairman & CEO       Title: Director – Corporate Development

98



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the additional Persons made parties hereto in
accordance with Section 1.1(a) have executed this Agreement effective as of the
Closing Date.

              Dana Spicer Europe Ltd.,
a limited company organized under the laws of England and Wales   Thermal
Products France, SAS,
a société par actions simplifiée organized under the laws of France
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
  Date:       Date:
 
            EFMG, LLC,
a limited liability company organized under the laws of the Commonwealth of
Virginia   PTG Mexico S. de R.L. de C.V.,
a corporation organized under the laws of Mexico
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
  Date:       Date:
 
            PTG Servicios S. de R.L. de C.V.,
a corporation organized under the laws of Mexico   Hose & Tubing Products, Inc.,
a corporation organized under the laws of the Commonwealth of Virginia
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
  Date:       Date:

99